EX-10.42.3
 


 


 


 


 
THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT
 
BY
 
VENTAS REALTY, LIMITED PARTNERSHIP
AND
 
VENTAS FRAMINGHAM, LLC,
 
AS LANDLORD
 
AND
 
SUMMERVILLE 3, LLC,
SUMMERVILLE 5 LLC,
SUMMERVILLE 14 LLC,
SUMMERVILLE 15 LLC,
SUMMERVILLE 16 LLC,
SUMMERVILLE 17 LLC,
SW ASSISTED LIVING, LLC,
SUMMERVILLE AT MENTOR, LLC,
SUMMERVILLE AT HERITAGE PLACE, LLC,
SUMMERVILLE AT ATHERTON COURT LLC,
SUMMERVILLE AT BARRINGTON COURT LLC,
SUMMERVILLE AT ROSEVILLE GARDENS LLC,
AND
SUMMERVILLE AT GOLDEN POND LLC,


AS TENANT
 


 


 


 
DATED AS OF JULY 25, 2008
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1
Leased Property; Term; Joint and Several Liability; Limitation on Rights.
2
 
1.1
Leased Property
2
 
1.2
Term
3
 
1.3
Joint and Several Liability; Limitation on Rights
4
 
1.4
Medicare; Medicaid; CON
4
 
1.5
Amended and Restated Lease
4
2
Definitions
5
3
Rent.
 
6
 
3.1
Fixed Rent.
6
 
3.2
Additional Rent
8
 
3.3
Escrow Deposits
10
 
3.4
Security Deposit.
11
 
3.5
Net Lease
14
 
3.6
Emeritus Guaranty
14
4
Impositions.
14
 
4.1
Payment of Impositions
14
 
4.2
Notice of Impositions
15
 
4.3
Adjustment of Impositions
15
5
No Affect or Impairment, etc
15
6
Premises; Tenant's Personal Property.
16
 
6.1
Ownership of the Premises
16
 
6.2
Tenant's Personal Property
16
 
6.3
Landlord's Personal Property
16
7
Condition and Use of Each Leased Property.
16
 
7.1
Condition of Each Leased Property
16
 
7.2
Use of Each Leased Property.
17
 
7.3
Authorization Collateral
17
 
7.4
Granting of Easements, etc
18
8
Negative and Affirmative Covenants of Tenant.
18
 
8.1
Negative Covenants
18
 
8.2
Affirmative Covenants
22
 
8.3
Authorization Non-Compliance
25
9
Maintenance of Facilities.
26
 
9.1
Maintenance and Repair.
26
 
9.2
Encroachments
27
10
Tenant's Representations and Warranties
27


 
 

--------------------------------------------------------------------------------

 


 
10.1
Organization and Good Standing
27
 
10.2
Power and Authority
28
 
10.3
Enforceability
28
 
10.4
Consents
28
 
10.5
No Violation
28
 
10.6
Reports and Statements
28
 
10.7
No Default
28
 
10.8
Adverse Matters
28
 
10.9
Certification
29
 
10.10
No Reimbursement Audits or Appeals
29
 
10.11
No Recoupments Efforts
29
 
10.12
Professional Liability Reserves
29
 
10.13
Primary Intended Use
29
 
10.14
Compliance with Laws
29
 
10.15
Ownership of Authorizations
30
 
10.16
Third Party Payor Programs
30
11
Alterations.
30
 
11.1
Alterations
30
 
11.2
Construction Requirements for all Alterations
30
 
11.3
Capital Expenditures Account.
32
 
11.4
Annual Capital Expenditure Budget
35
12
Liens
 
36
13
Permitted Contests
36
14
Insurance.
37
 
14.1
General Insurance Requirements
37
 
14.2
Policies; Certificates
39
 
14.3
Blanket and Loss Limit Policies
39
 
14.4
Additional Insured; No Separate Insurance
39
 
14.5
Policy Requirements
40
 
14.6
Evidence of Compliance
40
 
14.7
Foreclosure; Transfer
40
 
14.8
Insurance Company
40
 
14.9
Terrorism
41
15
Damage and Destruction.
41
 
15.1
Notice of Casualty
41
 
15.2
Substantial Destruction
41
 
15.3
Partial Destruction
42
 
15.4
Restoration.
42
 
15.5
Disbursement of Insurance Proceeds
43
 
15.6
Insufficient Proceeds/Risk of Loss
43
 
15.7
Excess Proceeds
43
 
15.8
Landlord's Inspection
44


 
 

--------------------------------------------------------------------------------

 


 
15.9
Not Trust Funds
44
 
15.10
Waiver
44
 
15.11
Facility Mortgagee
44
16
Condemnation.
44
 
16.1
Parties' Rights and Obligations
44
 
16.2
Total Taking
44
 
16.3
Partial Taking
45
 
16.4
Restoration
45
 
16.5
Temporary Taking
45
17
Default.
45
 
17.1
Events of Default
45
 
17.2
Remedy Election
48
 
17.3
Certain Remedies
49
 
17.4
Damages
49
 
17.5
Waiver; Mitigation
50
 
17.6
Application of Funds
50
 
17.7
Nature of Remedies
51
 
17.8
No Mediation or Arbitration
51
 
17.9
Deletion of Properties
51
 
17.10
Purchase Agreements
52
 
17.11
Three Year Loan
53
18
Landlord's Right to Cure Tenant's Default
54
19
Holding Over
54
20
Subordination.
55
 
20.1
Subordination
55
 
20.2
Attornment
55
 
20.3
Mortgagee Cure Rights
55
 
20.4
Modifications
56
21
Property and Accounts Collateral.
56
 
21.1
Landlord's Security Interest
56
 
21.2
Accounts Receivable Financing
57
22
Risk of Loss
57
23
Indemnification
57
24
Assignment; Sublease.
58
 
24.1
Assignment; Sublease.
58
 
24.2
Attornment
63
 
24.3
Sublease Limitation
64
 
24.4
Release
64


 
 

--------------------------------------------------------------------------------

 

25
Financial Statements and Reporting.
64
 
25.1
Maintenance of Books and Records
64
 
25.2
Annual Financial Information
64
 
25.3
Quarterly Financial Information
65
 
25.4
Certifications of Compliance
65
 
25.5
Annual Budgets
65
 
25.6
Monthly Financial Information
65
 
25.7
Authorizations
66
 
25.8
Actuarial Reports
66
 
25.9
Notices/Inspection Reports from Governmental Authorities
66
 
25.10
Financial Statements of Guarantor
66
 
25.11
Estoppel Certificates
66
 
25.12
Supplemental Information
67
 
25.13
Quarterly Meetings; Facility Level Meetings and Reviews
67
 
25.14
Format
67
26
Landlord's Right to Inspect
67
27
No Waiver
68
28
Single Lease
68
29
Acceptance of Surrender
68
30
No Merger of Title
68
31
Conveyance by Landlord
68
32
Quiet Enjoyment
69
33
Notices
69
34
General REIT Provisions
70
35
Transfer of Tenant's Personal Property
70
36
Compliance With Environmental Laws.
71
 
36.1
Hazardous Substances
71
 
36.2
Remediation; Notification
71
 
36.3
Indemnity
72
 
36.4
Environmental Inspection
72
 
36.5
Removal
72
37
Operational Transfer.
73
 
37.1
Exercise; Transfer of Authorizations.
73
 
37.2
Reasonable Assistance
74
 
37.3
Facility Termination; Limited Term Contraction Right; Limited Extended Operation
by Tenant.
75


 
 

--------------------------------------------------------------------------------

 


   
37.4
Use of Tenant's Names
76
 
38
Non-Recourse
76
 
39
Combination of Leases
77
   
39.1
Section 39 Lease
77
   
39.2
Additional Properties
77
   
39.3
Combination Lease
79
   
39.4
Section 39 Date
79
   
39.5
Additional Actions
80
 
40
New Lease
80
   
40.1
New Lease Terms
80
   
40.2
Amendments to this Lease
81
   
40.3
Effective Date
82
   
40.4
Other Undertakings
82
 
41
Intentionally Omitted.
82
 
42
Miscellaneous.
82
   
42.1
Survival
82
   
42.2
Non-Business Day Payments
82
   
42.3
Brokers
82
   
42.4
Headings
83
   
42.5
Counterparts
83
   
42.6
Integration; Modification; Interpretation
83
   
42.7
Time of Essence
83
   
42.8
Force Majeure
83
   
42.9
Severability; Maximum Rate
84
   
42.10
Governing Law; Venue
84
   
42.11
Waiver of Trial by Jury
84
   
42.12
Waivers; Forbearance
84
   
42.13
Binding Character
85
 
43
Renewal Options.
85
   
43.1
Exercise of Renewal Options
85
   
43.2
Renewal Terms
85
   
43.3
Fair Market Rental Determination
85
   
43.4
Intentionally Omitted.
85
   
43.5
Other Leases
85
 
44
Option to Purchase and Right of First Offer.
86
   
44.1
Option Terms
86
   
44.2
Other Leases with Option Provision
86
   
44.3
Right of First Offer
87
 
45
Special Purpose Entity Obligations
89


 
 

--------------------------------------------------------------------------------

 


 
46
Memorandums of Lease
89
 
47
Confidentiality.
89
   
47.1
Confidentiality
89
   
47.2
Permitted Disclosures
89
   
47.3
Information
90
   
47.4
Excluded Information
91
   
47.5
Injunctive Relief
91
   
47.6
Suspension Period
91
   
47.7
Disclosure Notice
91
 
48
State Specific Provisions
91
   
48.1
Connecticut.
91
   
48.2
California.
92
 
49
Intentionally Omitted.
95
 
50
Restrictive Covenants
95


 
 

--------------------------------------------------------------------------------

 

 
LIST OF SCHEDULES AND EXHIBITS
Schedule 1
-
Facilities, Tenants and Landlords
Schedule 3.1.1
-
Wiring Instructions
Schedule 3.1.2
-
Fixed Rent Amounts and Rent Escalations
Schedule 7.3
-
Authorization Collateral
Schedule 10.4
-
Consent
Schedule 10.8
-
Adverse Matters
Schedule 10.13
-
Primary Intended Uses
Schedule 11.3.1
-
Section 11.3.1 Example
Schedule 17.1.13
-
Licensed Beds / Licensed Units
Exhibit A
-
Addresses of the Leased Properties
Exhibits A-1 through A-14
-
Legal Descriptions of the Land
Exhibit B
-
Definitions
Exhibit C
-
Base Year Patient Revenues
Exhibit D
-
Officer’s Certificate
Exhibit E
-
Estoppel Certificates
Exhibit F
-
Subordination of Management Agreement
Exhibit G
-
Appraisals
Exhibit H
-
Option to Purchase
Exhibit I
-
Special Purpose Entity Obligations
Exhibit J
-
Restrictive Covenants
Exhibit K
-
Lease Guaranty
Exhibit L
-
Emeritus Guaranty



 
 

--------------------------------------------------------------------------------

 


THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT
 
This THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT (this agreement, as it
may be amended, restated, renewed, supplemented, extended or replaced by the
parties hereto from time to time, this “Lease”) is made and entered into as of
July 25, 2008 (the “Effective Date”), between VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (“VR Landlord”), and VENTAS
FRAMINGHAM, LLC, a Delaware limited liability company (“Farmingham Landlord”,
and together with VR Landlord, and their respective successors and assigns,
individually and collectively, “Landlord”), and each of the entities identified
on Schedule 1 attached hereto, as the same may be modified (including the
addition of other tenants) from time to time pursuant to Section 17, Section 39
or Section 40 of this Lease (together with their permitted successors and
assigns, individually and collectively, “Tenant”).
 
 
RECITALS:
 
WHEREAS, Landlord owns the real property described by the common addresses set
forth on Exhibit A attached hereto and legally described in Exhibits A-1 through
A-14 attached hereto; and
 
WHEREAS, SW Assisted Living, LLC; Summerville at Mentor, LLC; Summerville at
Heritage Place, LLC; Summerville at Barrington Court LLC; Summerville at
Atherton Court LLC; Summerville at Roseville Gardens LLC; and Summerville at
Golden Pond LLC (collectively, the “Mentor Tenants”) entered into that certain
Second Amended and Restated Master Lease Agreement dated as of April 20, 2006
(the “Mentor Master Lease”), pursuant to which VR Landlord leased to the Mentor
Tenants those certain Facilities set forth, along with the corresponding Tenant,
on Schedule 1 as Facility Nos. 1 through 7 (collectively, the “Mentor
Properties”) located on the real property legally described in, respectively,
Exhibits A-1 through A-7 attached hereto; and
 
WHEREAS, Summerville 3, LLC; Summerville 5 LLC; Summerville 14 LLC; Summerville
15 LLC; Summerville 16 LLC; and Summerville 17 LLC (collectively, the “Farm Pond
Tenants”) entered into that certain Second Amended and Restated Master Lease
Agreement – Farm Pond dated as of March 24, 2006 (the “Farm Pond Master Lease”),
pursuant to which Landlord leased to the Farm Pond Tenants those certain
Facilities set forth, along with the corresponding Tenant, on Schedule 1 as
Facility Nos. 8 through 14 (collectively, the “Farm Pond Properties”) located on
the real property legally described in, respectively, Exhibits A-8 through A-14
attached hereto; and
 
WHEREAS, Summerville Senior Living, Inc., a Delaware corporation (“Summerville”,
and together with its permitted successors and assigns, the “Previous
Guarantor”) entered into that certain Guaranty dated as of April 20, 2006, and
that certain Second Amended and Restated Indemnification Agreement dated as of
March 24, 2006 (collectively, the “Previous Guaranties”), each for the benefit
of Landlord; and
 
WHEREAS, Landlord alleged that events of default arose under the Mentor Master
Lease, the Farm Pond Master Lease and the Previous Guaranties as set forth in
that certain letter (the “Forbearance Letter”) dated May 10, 2007 from VR
Landlord to the Previous Guarantor
 

 
1

--------------------------------------------------------------------------------

 

(the alleged events of default, as described in the Forbearance Letter, are
referred to herein as the “Forbearance Events”); and
 
WHEREAS, Previous Guarantor, formerly the indirect owner of each Tenant, and
certain other persons and entities entered into that certain Agreement and Plan
of Merger dated as of March 29, 2007 with Emeritus Corporation (“Emeritus,” and
collectively with its affiliates, successors and assigns, the “Purchaser”)
pursuant to which, through a series of transactions, Purchaser acquired Previous
Guarantor and thereby, indirectly, all of the interests of the Previous
Guarantor, direct and indirect, in each Tenant (the “Acquisition”); and
 
WHEREAS, the Mentor Master Lease created certain option rights relative to the
Mentor Properties and the Farm Pond Master Lease created certain right of first
offer rights relative to the Farm Pond Properties, but such option and right of
first offer rights were personal to Tenant, not transferable and not applicable
upon the occurrence of an Event of Default under such leases; and
 
WHEREAS, Landlord is willing to waive any claim of default with respect to the
Forbearance Events and allow the aforesaid option and right of first offer
rights to remain in this Lease and not to be terminated, notwithstanding the
Acquisition and the existence of the Forbearance Events, subject to Tenant’s
entry into, and the terms and conditions of, this Lease; and
 
WHEREAS, Landlord and Tenant desire to combine, amend and restate the Mentor
Master Lease and Farm Pond Master Lease in order to document Landlord’s waiver
of any claim of default with respect to the Forbearance Events, as requested by
Previous Guarantor and Purchaser, to document certain terms that Landlord will
require as consideration for its aforesaid waiver and as conditions precedent
thereto and otherwise as a result of the Forbearance Events and to document
certain other agreements between Landlord and Tenant relative to the combination
of the Mentor Master Lease and Farm Pond Master Lease; and
 
WHEREAS, Landlord desires to lease the Premises to Tenant, and Tenant desires to
lease the Premises from Landlord; and
 
WHEREAS, as of the Effective Date, Emeritus (together with its permitted
successors and assigns, the “Emeritus Guarantor”) is entering into a Guaranty
for the benefit of Landlord (as amended, restated, renewed, supplemented,
extended or replaced from time to time, the “Emeritus Guaranty”) in the form
attached hereto as Exhibit L; and
 
NOW, THEREFORE, Landlord and Tenant hereby agree upon the leasing and demising
of the Premises by Landlord to Tenant, and combine, amend and restate the Mentor
Master Lease and the Farm Pond Master Lease, upon the terms and conditions of
this Lease.
 
1. Leased Property; Term; Joint and Several Liability; Limitation on Rights.
 
1.1 Leased Property.  Effective as of the Commencement Date applicable to each
Leased Property as set forth on Schedule 1, upon and subject to Section 1.3
below and to the other terms and conditions hereinafter set forth, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, all of the
following:
 

 
2

--------------------------------------------------------------------------------

 

1.1.1 Land.  The parcels of land more particularly described in Exhibits A-1
through A-14 attached hereto, together with all easements and interests
appurtenant thereto (collectively, the “Land”; each parcel of Land described in
such Exhibits A-1 through A-14, as amended from time to time, together with such
appurtenances with respect to such parcel, being referred to herein as a “Leased
Land”);
 
1.1.2 Leased Improvements.  All buildings, structures, Fixtures (as hereinafter
defined) and other improvements of every kind, including, but not limited to,
alleyways, sidewalks, utility pipes, conduits and lines, parking areas and
roadways appurtenant to such buildings and structures situated upon the Land as
of the date hereof and Alterations upon the Land (collectively, the “Leased
Improvements”);
 
1.1.3 Intangible Property.  The interest, if any, of Landlord in and to any of
the following intangible property owned by Landlord in connection with the Land
and the Leased Improvements (collectively, the “Intangibles”): (i) to the extent
assignable or transferable, the interest, if any, of Landlord in and to each and
every guaranty and warranty concerning the Leased Improvements, including,
without limitation, any roofing, air conditioning, heating, elevator and other
guaranty or warranty relating to the construction, maintenance or repair of the
Leased Improvements or any portion thereof; and (ii) the interest, if any, of
Landlord in and to all Authorizations to the extent the same can be assigned or
transferred in accordance with applicable law; and
 
1.1.4 Landlord’s Personal Property.  All tangible personal property owned by
Landlord and located at the Land or the Leased Improvements (together with any
replacements thereof pursuant to Section 6.3 below, “Landlord’s Personal
Property”).
 
SUBJECT, HOWEVER, to the Permitted Encumbrances (as hereinafter defined).
 
1.2 Term.  Landlord hereby leases the Premises to Tenant for (i) an initial term
(the “Initial Term”), as to each Leased Property, commencing as of the
Commencement Date applicable to such Leased Property as set forth on Schedule 1
and expiring at midnight on the expiration date set forth on Schedule 1 as to
such Leased Property (the “Initial Expiration Date”) and (ii) as to each Leased
Property, the Extended Terms provided for in Section 43, unless this Lease is
sooner terminated as provided herein.  In the case of each Leased Property, the
Initial Term applicable thereto, as extended pursuant to Section 43 hereof and
as revised as to such Leased Property pursuant to any applicable Landlord
Contraction(s) (as defined below), is referred to as the “Term” for such Leased
Property.  Landlord shall have the limited right to contract the Term (each, a
“Landlord Contraction”) as to each Leased Property in order to facilitate an
Operational Transfer pursuant to Section 37.  In the case of each Leased
Property, the Initial Expiration Date applicable thereto, as extended pursuant
to Section 43 hereof and as revised as to such Leased Property pursuant to any
applicable Landlord Contraction(s), is herein referred to as the “Expiration
Date” for such Leased Property.  Landlord and Tenant acknowledge and agree that
(i) as provided on Schedule 1 and/or on account of any Landlord Contraction(s)
as to a particular Leased Property(ies), individual Leased Properties will have
applicable thereto different Expiration Dates and (ii) Tenant may be obligated
to operate a particular Leased Property(ies) beyond the Expiration Date(s)
applicable thereto in accordance with Section 37.
 

 
3

--------------------------------------------------------------------------------

 

1.3 Joint and Several Liability; Limitation on Rights.  Notwithstanding anything
contained herein to the contrary, if there is at any time more than one person
or entity constituting the “Tenant” hereunder, each such person or entity shall
be jointly and severally liable for the payment and performance of all
obligations and liabilities of Tenant hereunder, including, without limitation,
the obligations and liabilities of each other Tenant hereunder, including,
without limitation, each such other Tenant’s obligation to pay Rent hereunder;
provided, however, that, without limitation of the joint and several nature of
the obligations of each Tenant hereunder, the possessory and leasehold rights
that are created by this Lease shall be limited and confined in the case of each
Tenant to the applicable Facility(ies) identified as being leased to and to be
operated by such Tenant on Schedule 1 attached hereto, the Leased Land on which
such Facility is located and the Intangibles and Landlord’s Personal Property
that specifically relate to such Leased Land.  If there is at any time more than
one person or entity constituting “Landlord” hereunder, then, subject to and
without limitation of Section 31 and Section 38 hereof, each such person or
entity shall be jointly and severally liable for the payment and performance of
all obligations and liabilities of Landlord hereunder.
 
1.4 Medicare; Medicaid; CON.  Tenant acknowledges that, at present, assisted
living facilities and independent living facilities do not participate in
Medicare or, except in the case of the Golden Pond Property, Medicaid, and are
not regulated or inspected by Governmental Authorities or other Persons
administering Third Party Payor Programs to the same degree and extent as
hospitals and/or skilled nursing facilities (e.g. through the issuance of
certificates of need, periodic surveys of the quality of care, issuance of
deficiency reports, assignment of deficiency ratings of a particular scope or
severity or constituting immediate jeopardy events, etc.), and agrees that, in
the event that, during the Term, any of the Leased Properties determines to
participate in Medicare or, other than the Golden Pond Property, Medicaid,
and/or becomes subject to increased levels of regulation or inspection by
Governmental Authorities or any of the other aforesaid Persons, Landlord shall
be entitled from time to time to impose, and Tenant shall be obligated to comply
with, such additional covenants and other obligations relating to the Leased
Properties and Tenant’s leasing and operation thereof as Landlord or its
Affiliates customarily impose upon tenants entering into new leases with
Landlord or its Affiliates for properties like the Leased Properties and/or as
Landlord from time to time determines, in its reasonable discretion, are
consistent with the practices of commercial landlords entering into new leases
for properties like the Leased Properties.
 
1.5 Amended and Restated Lease.  This Lease combines, amends and restates the
Mentor Master Lease and Farm Pond Master Lease in their entirety and shall
govern and control as to all events, acts, omissions, liabilities and
obligations first occurring, arising or accruing from and after the Effective
Date.
 
1.5.1 Without limitation of the other provisions of this Section 1.5, the terms
of the Mentor Master Lease and the Farm Pond Master Lease shall continue to
govern and control as to all events, acts, omissions, liabilities and
obligations occurring, arising and accruing prior to the Effective Date,
provided that, in the event that (i) prior to the Effective Date, (a) a default
or breach of the terms of the Mentor Master Lease or the Farm Pond Master Lease
shall have occurred, (b) any act, event or omission to act shall have occurred,
or circumstance shall have arisen, relative to any Legal Requirement,
Authorization, or Permitted Encumbrance affecting any of the Leased Properties
that is or is potentially adverse to Landlord or Tenant, or (c) any casualty or
condemnation shall have occurred relative to any of the Leased
 

 
4

--------------------------------------------------------------------------------

 

Properties, and (ii) as of the Effective Date, such default or breach remains
uncured or such act, event, omission to act or circumstance continues to be
adverse or potentially adverse to Landlord or Tenant or such casualty or
condemnation has not been fully repaired and restored with all claims on account
thereof finally settled and paid and with the affected Leased Property re-opened
for use in accordance with its Primary Intended Use and the other provisions of
this Lease, the provisions of this Lease relative to cure periods, whether and
when an Event of Default shall be deemed to have occurred, rights and remedies
on account of any breach or default or Event of Default, contest rights, Lease
enforcement rights, casualty, condemnation, insurance and indemnification shall
govern and control.  Subject to the foregoing, (x) any breach or default that
occurred, arose or accrued under the Mentor Master Lease or the Farm Pond Master
Lease prior to the Effective Date and was not cured prior to such date is, and
shall be deemed to be, a breach or default under this Lease, to which the cure
periods, rights and remedies and other provisions of this Lease referenced in
the preceding sentence shall be applicable, and (y) with respect to any breach
or default described in subsection (x) above, although the cure periods, rights
and remedies and other provisions of this Lease referenced in the preceding
sentence shall be applicable, the portion of any cure period under the Mentor
Master Lease or the Farm Pond Master Lease that has elapsed as of the Effective
Date shall be counted in determining whether and when the applicable cure period
under this Lease has expired (for example, if (A) a breach or default occurs
under the Mentor Master Lease prior to the Effective Date, (B) such breach or
default remains uncured as of the Effective Date, (C) Tenant receives from
Landlord a written notice of default relative thereto prior to the Effective
Date, and (D) by the terms of this Lease, for a breach or default of the nature
assumed in this example a cure period of thirty (30) days following Tenant’s
receipt of written notice of default is allowed prior to such breach or default
becoming an Event of Default under this Lease, then, as to such breach or
default, an Event of Default shall occur if such breach or default is not cured
on or prior to the thirtieth (30th) day following Tenant’s receipt of the
aforesaid notice of default, notwithstanding that such notice was received prior
to the Effective Date).
 
1.5.2 Each of Landlord and Tenant hereby represents and warrants to the other
party that, as of the Effective Date, it has not issued to such other party any
notice of default under this Lease by such other party that has not been cured
or, as and to the extent set forth in Section 24.1.8, waived by the issuing
party.
 
2. Definitions.  For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (i) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP, (ii) all references in this Lease to designated “Sections”, “Subsections”
and other subdivisions are to the designated Sections, Subsections and other
subdivisions of this Lease, (iii) the words “herein”, “hereof” and “hereunder”
and other words of similar import mean and refer to this Lease as a  whole and
not to any particular Section, Subsection or other subdivision, (iv) the terms
defined in Exhibit B attached hereto have the meanings assigned to them in such
exhibit and include the plural as well as the singular and (v) without
limitation of the definition of “Unit” set forth in Exhibit B attached hereto,
all references in this Lease to “licensed beds” or words of similar import mean
and refer, in the case of each Leased Property, to licensed beds or licensed
units, and all references in this Lease to “operational beds” or words of
similar import mean and refer, in the case of each Leased Property, to
operational beds or operational units, in each case as applicable depending
upon, and to the extent, if any, affected by, the particular licensing measure
used by the responsible Governmental Authorities in regulating Facilities
operated for the Primary
 

 
5

--------------------------------------------------------------------------------

 

Intended Use that is applicable to such Leased Property (e.g. in some states,
assisted living facilities are issued licenses for a specified number of beds
and in other states they are issued licenses for a specified number of units).
 
3. Rent.
 
3.1 Fixed Rent.
 
3.1.1 Rental Payments.  Tenant shall pay to Landlord, in advance and without
demand, on or prior to the fifth (5th) day of each calendar month (or the next
Business Day, if such 5th day is not a Business Day) during the Term, in lawful
money of the United States of America, by wire transfer and pursuant to the
wiring instructions attached hereto as Schedule 3.1.1, or at such place, by such
means or to such Person(s) as Landlord from time to time may designate in
writing, the Fixed Rent (and Additional Rent in those instances described in
Section 3.3 below) payable in respect of such month.  Landlord may, by written
notice to Tenant at any time and from time to time, elect to require that Rent
(or portions thereof designated by Landlord) owing hereunder be paid to a lock
box.  Fixed Rent (and Additional Rent in those instances described in Section
3.3 below) shall be paid in equal, consecutive monthly installments; provided,
however, that the last monthly payment of Fixed Rent (and the aforesaid
Additional Rent) shall be prorated as to any partial month.
 
3.1.2 Rental Amounts.  Fixed Rent as of the Effective Date shall equal Fifteen
Million Nine Hundred Sixty Seven Thousand One Hundred Thirty Eight and 2/100
Dollars ($15,967,138.02) in aggregate, and, without limitation of Section 1.3 or
Section 28 hereof, such Fixed Rent shall be allocated or attributed for certain
purposes of this Lease to the Leased Properties in the respective amounts set
forth in Schedule 3.1.2 attached hereto.  Commencing upon the date, as to each
Tenant and its respective Leased Property, set forth in Schedule 3.1.2 (the
“Rent Escalation Date”), and upon the applicable Rent Escalation Date of each
calendar year thereafter during the applicable Term, the Fixed Rent applicable
to each Leased Property for the ensuing Lease Year shall be an amount equal to
the sum of (x) the Prior Period Fixed Rent applicable to such Lease Year and
such Leased Property, plus (y) the product of (a) the Prior Period Fixed Rent
applicable to such Lease Year and such Leased Property and (b) provided the Rent
Escalation Condition has been satisfied with respect to such Lease Year for the
Premises, the amount equal to the greater of:
 
3.1.2.1 In the case of any Lease Year of the Initial Term of this Lease as it
applies to any Leased Property, (1) the percentage amount applicable to such
Leased Property as set forth on Schedule 3.1.2 (the “Minimum Rent Escalation
Amount”) or (2) seventy-five percent (75%) of the CPI Increase, expressed as a
percentage, for the Lease Year for which such calculation is being performed.
 
3.1.2.2 In the case of any Lease Year of the first or second Extended Term of
this Lease as it applies to any Mentor Property, (1) the Minimum Rent Escalation
Amount or (2) seventy-five percent (75%) of the CPI Increase, expressed as a
percentage, for the Lease Year for which such calculation is being performed,
provided, however, that, in the case of the first Lease Year of any Extended
Term of this Lease as it applies to any Mentor Property, the Fixed Rent for such
Lease Year shall equal the greater of (i) the aforesaid sum of (x) plus (y)
referenced above (with the product referenced in (y) calculated as
 

 
6

--------------------------------------------------------------------------------

 

described in this Section 3.1.2.2) for such Lease Year or (ii) the Fair Market
Rental as determined in accordance with Section 43.2 and Section 43.3 hereof.
 
3.1.2.3 In the case of any Lease Year of the first or second Extended Term of
this Lease as it applies to any Farm Pond Property, (1) the Minimum Rent
Escalation Amount or (2) seventy-five percent (75%) of the CPI Increase,
expressed as a percentage, for the Lease Year for which such calculation is
being performed, provided, however, that (A) in the case of the first Lease Year
of the first Extended Term of this Lease as it applies to any Farm Pond
Property, the Fixed Rent for such Lease Year shall equal one hundred five
percent (105%) of the Prior Period Fixed Rent for such Lease Year, and (B) in
the case of the first Lease Year of the second Extended Term of this Lease as it
applies to any Farm Pond Property, the Fixed Rent for such Lease Year shall
equal the greater of (i) one hundred three percent (103%) of the Prior Period
Fixed Rent for such Lease Year or (ii) the Fair Market Rental as determined in
accordance with Section 43.2 and Section 43.3 hereof.
 
3.1.2.4 Notwithstanding anything contained herein to the contrary, if the Rent
Escalation Condition fails with respect to any one or more Lease Years
applicable to any Leased Property(ies), the Fixed Rent determined for the next
Lease Year with respect to which the Rent Escalation Condition is satisfied
shall be determined as if the Rent Escalation Condition had been satisfied for
all previous Lease Years and as to all Leased Properties and the Fixed Rent had
been escalated pursuant to, and in accordance with, the terms of this
Section 3.1.2 for all prior Lease Years and as to all Leased Properties.  By way
of illustration only, if:  (I) the Rent Escalation Condition has failed for both
the Lease Year commencing as of October 1, 2009 and the Lease Year commencing as
of October 1, 2010; but (II) the Rent Escalation Condition is satisfied for the
Lease Year commencing as of October 1, 2011, the Fixed Rent for the Lease Year
commencing as of October 1, 2011 shall be determined, and the Fixed Rent for all
other Lease Years shall be adjusted in mid-Lease Year as of October 1, 2011, as
if the Rent Escalation Condition for the two preceding Lease Years commencing
October 1 (and all other prior Lease Years commencing on a different calendar
date) had been satisfied as to all Leased Properties such that, for example, the
Fixed Rent for the Lease Year commencing as of October 1, 2011 shall include,
and be determined on the basis of, the escalations for all prior Lease Years
which would have occurred pursuant to this Section 3.1.2 had the Rent Escalation
Condition for all prior Lease Years and as to all Leased Properties been
satisfied.
 
3.1.3 Fixed Rent Determinations.  Promptly after the publication of the Cost of
Living Index for the month that is one (1) month prior to the month containing
the last day of any Lease Year (e.g., the month of August, in the case of a
Lease Year ending on September 30), Landlord shall calculate the CPI Increase
and the Fixed Rent applicable to each Leased Property that has its applicable
Lease Year ending on the aforesaid last day for the next Lease Year and submit
such determination of Fixed Rent applicable to such Leased Property(ies) for
Tenant’s approval, which determination shall be deemed approved, absent written
notice from Tenant setting forth with reasonable specificity and detail any
manifest errors in such determination by Landlord within thirty (30) days after
its submission to Tenant.  In the event Landlord and Tenant are unable to
determine Fixed Rent applicable to such Leased Property(ies) for any Lease Year
on or prior to the commencement of such Lease Year, Tenant shall pay Fixed Rent
applicable to such Leased Property(ies) for such Lease Year assuming an increase
over the Prior Period Fixed Rent applicable to such Lease Year and such Leased
Property(ies) calculated
 

 
7

--------------------------------------------------------------------------------

 

pursuant to the applicable Minimum Rent Escalation Amount for each such Leased
Property until the correct Fixed Rent applicable to such Leased Property(ies) is
determined for such Lease Year.  If the Fixed Rent applicable to such Leased
Property(ies) ultimately determined for any such Lease Year exceeds the assumed
amount, Tenant shall pay any deficiency, together with interest thereon at the
Prime Rate, with the first installment of Fixed Rent owing after such
determination is made.  If the Fixed Rent applicable to such Leased
Property(ies) ultimately determined for any such Lease Year is less than the
assumed amount, any excess amounts paid by Tenant on account of the Fixed Rent
for such Lease Year shall be credited against the next installment(s) of Fixed
Rent due and owing hereunder.  At either party’s written request, following the
determination of Fixed Rent for a particular Lease Year and applicable to a
particular Leased Property(ies), both parties shall, not later than five (5)
Business Days after the non-requesting party’s receipt of such request, execute
and enter into a written instrument memorializing the amount of the Fixed Rent
for the Premises and the respective amounts thereof that are applicable to each
Leased Property.
 
3.2 Additional Rent.  In addition to Fixed Rent, Tenant shall pay and discharge
as and when due and payable the following (collectively “Additional Rent”) (any
costs or expenses paid or incurred by Landlord on behalf of Tenant that
constitute Additional Rent shall be reimbursed by Tenant to Landlord within
fifteen (15) days after the presentation by Landlord to Tenant of invoices
therefor):
 
3.2.1 Impositions.  Subject to the escrow provisions contained in Section
3.3 below and to the provisions of Section 13 below, Tenant shall pay all
Impositions when due, and regardless of the period to which they relate, and in
any event before any fine, penalty, interest or cost may be added for
non-payment, such payments to be made directly to the taxing authorities where
feasible.  Tenant shall, promptly upon request, furnish to Landlord copies of
official receipts or other satisfactory evidence of such payments.  If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay same (and any accrued interest on the
unpaid balance of such Imposition) in installments (provided no such
installments shall extend beyond the Term) and, in such event, shall pay such
installments during the Term before any fine, penalty, premium, further interest
or cost may be added thereto.
 
3.2.2 Utility Charges.  Tenant shall pay any and all charges for electricity,
power, gas, oil, water, sanitary and storm sewer, refuse collection, medical
waste disposal and other utilities used or consumed in connection with each
Leased Property during the Term.  In the event Landlord is billed directly by
any utility company for any utilities or services supplied to Tenant during the
Term, Landlord shall send Tenant the bill and, provided Tenant receives the bill
on a timely basis from Landlord, Tenant shall pay the same before it is
due.  Landlord shall have no obligation or liability with respect to any
interruption or failure in the supply of any such utilities.
 
3.2.3 Insurance Premiums.  Tenant shall pay all premiums for the insurance
coverage required to be maintained pursuant to Section 14 hereof.
 
3.2.4 Other Charges.  Tenant shall pay all other amounts, liabilities,
obligations, costs and expenses paid or incurred with respect to the ownership,
repair, replacement, restoration, maintenance and operation of the Premises.
 

 
8

--------------------------------------------------------------------------------

 

3.2.5 Late Payment of Rent.  If any installment of Fixed Rent or Additional Rent
(but only as to those Additional Rent payments that are payable directly to
Landlord or Landlord’s agent or assignee) shall not be paid on its due date,
Tenant shall pay to Landlord for such overdue installment, on demand, (i)
interest computed at the Overdue Rate on the amount of such installment, from
the due date of such installment to the date of payment thereof, plus (ii) an
administrative fee of One Thousand Dollars ($1,000.00).  In the event of any
failure by Tenant to pay any Additional Rent when due, Tenant shall in addition
promptly pay and discharge, as Additional Rent, every fine, penalty, interest
and cost that may be added for non-payment or late payment of such items.
 
3.2.6 Consent Expenses.  Tenant shall pay, as Additional Rent, on behalf of
Landlord, or reimburse Landlord for, any and all actual, reasonable
out-of-pocket costs or expenses paid or incurred by Landlord, including, without
limitation, reasonable attorneys’ fees, in connection with any of the following
activities undertaken by or on behalf of Landlord under this Lease:  (i) any
inspections performed by Landlord or any of Landlord’s Representatives pursuant
to any inspection rights granted hereunder relative to any restoration work
performed on account of any Casualty or Condemnation; (ii) any inspections
performed by Landlord or any of Landlord’s Representatives of one or more Leased
Properties pursuant to any inspection rights granted hereunder (other than the
inspection rights referenced in subsection (i) above) (provided, however, that
Tenant’s payment/reimbursement obligation pursuant to this subsection (ii) shall
be limited to Two Thousand Dollars ($2,000.00) in the aggregate each calendar
year during the Term); (iii) the review, execution, negotiation or delivery of
any consent, waiver, estoppel, subordination agreement or approval requested of
Landlord by Tenant hereunder, including, without limitation, any request for
consent to Alterations, any so-called “landlord’s waiver”, or the negotiation or
approval of the terms of, or any instruments associated with, any AR Financing;
(iv) the review by Landlord or Landlord’s Representatives of any Plans and
Specifications or Restoration Plans and Specifications; (v) the review by
Landlord or Landlord’s Representatives of any request by Tenant for any other
approval or consent hereunder, or any waiver of any obligation of Tenant
hereunder; (vi) any assistance provided by Landlord in connection with a
permitted contest pursuant to Section 13; and (viii) any other negotiation,
request or other activity comparable to any of the foregoing (collectively, such
expenses, “Consent Expenses”).  Tenant shall reimburse Landlord for (or pay on
behalf of Landlord) any Consent Expenses within twenty (20) days after the
presentation by Landlord to Tenant of invoices therefor.
 
3.2.7 Further Obligations.  Without limitation of Tenant’s other obligations
under this Section 3.2, in the case of the Barrington Court Property, the
Atherton Court Property, the Somer Park Property, or the Golden Pond Property,
Tenant shall pay and discharge, or cause to be paid and discharged, as and when
due and payable any Impositions, utility charges of the nature referenced in
Section 3.2.2 above, insurance premiums and/or other amounts, liabilities,
obligations, costs and expenses relating to such Leased Property, in each of the
foregoing cases to the extent the same relate to periods prior to the date such
Leased Property became part of the Premises.
 

 
9

--------------------------------------------------------------------------------

 

3.3 Escrow Deposits.  As of the Effective Date, Tenant shall pay such additional
amounts as are necessary pursuant to this Section 3.3 so that Tenant is in
compliance with this Section 3.3 as of the Effective Date.
 
3.3.1 Escrow.  Tenant shall, on the fifth (5th) day of each calendar month
during the Term applicable to each Leased Property (or the next Business Day, if
such 5th day is not a Business Day), pay to and deposit with Landlord a sum
equal to (i) one twelfth (1/12th) of the Impositions to be levied, charged,
filed, assessed or imposed upon or against such Leased Property during the
twelve (12) months from and after the Effective Date (or any subsequent twelve
(12) month period), plus (ii) a sum equal to the product of (x) one-twelfth
(1/12th) of the premiums for the insurance policies required pursuant to
Section 14 hereof that are payable during such twelve (12) month period times
(y) a fraction, the numerator of which equals the Fixed Rent applicable to such
Leased Property and the denominator of which equals the aggregate Fixed Rent for
the Premises.  If the amount of the aforesaid Impositions to be levied, charged,
filed, assessed or imposed, or the aforesaid insurance premiums to be paid,
during such twelve (12) month period (or any subsequent twelve (12) month period
hereunder) cannot be determined as of the Effective Date (or the commencement of
any subsequent twelve (12) month period), such amount for the purpose of
computing the deposit to be made by Tenant hereunder shall be estimated by
Landlord with an appropriate adjustment to be promptly made between Landlord and
Tenant as soon as such amount becomes determinable.  Landlord may, at its
option, from time to time require that any particular deposit be greater than
one-twelfth (1/12th) of the estimated Imposition and/or insurance premium amount
payable during any twelve (12) month period, if such additional deposit is
required to provide a sufficient fund from which to make payment of all
Impositions on or before the next due date of any installment thereof, or to
make payment of any required insurance premiums not later than the due date
thereof.  Tenant shall deliver to Landlord copies of all notices, demands,
claims, bills and receipts in relation to the Impositions and insurance premiums
promptly upon receipt thereof by Tenant.  The actual or estimated amounts on
account of Impositions and insurance premiums shall be adjusted annually as to
each Leased Property.
 
3.3.2 Landlord’s Deposit.  The escrow deposits made by Tenant pursuant to this
Section 3.3 shall be deposited by Landlord in an account (the “Escrow Account”)
of Landlord or with any Facility Mortgagee, in the sole discretion of Landlord,
and may be commingled with other assets of Landlord or such Facility
Mortgagee.  Landlord shall not be liable to Tenant or any other Person for any
consequent loss of principal or interest on funds held in the Escrow
Account.  Furthermore, neither Landlord nor any Facility Mortgagee shall bear
responsibility for the financial condition of, nor any act or omission by, any
Lending Institution at which the Escrow Account is located.  The interest from
deposits into the Escrow Account shall be retained in the Escrow Account to be
applied in accordance with the terms of this Section 3.3.  
 
3.3.3 Use of Deposits.  Tenant shall pay any and all Impositions and insurance
premiums when due and regardless of whether or not the funds then held in the
Escrow Account are sufficient to reimburse Tenant therefor.  The sums deposited
by Tenant under this Section 3.3 shall be held by Landlord or any Facility
Mortgagee, and, provided that no default or Event of Default by Tenant exists
hereunder, shall be used to reimburse Tenant for any Impositions and/or
insurance premiums, as applicable, paid by Tenant, upon delivery by Tenant to
Landlord or such Facility Mortgagee, as applicable, of documentation evidencing
the payment
 

 
10

--------------------------------------------------------------------------------

 

of such Impositions and/or insurance premiums, which reimbursement shall be
provided within five (5) Business Days after the presentation of such evidence
(if Landlord is holding the Escrow Account) or within five (5) Business Days
after Landlord’s receipt of the appropriate reimbursement funds from the
Facility Mortgagee that is holding the Escrow Account (if a Facility Mortgagee
is holding the Escrow Account).  If Tenant fails to pay any Impositions or
insurance premiums when due and owing hereunder to the applicable taxing
authority or insurance carrier, Landlord or any Facility Mortgagee may, but
shall not be obligated to, pay such Impositions or insurance premiums from any
funds in the Escrow Account.  Upon the occurrence of any Event of Default,
Landlord or any Facility Mortgagee may apply any funds held in the Escrow
Account to cure such Event of Default or on account any damages suffered or
incurred by Landlord in connection therewith.  Relative to the foregoing,
provided that (i) no default or Event of Default by Tenant exists hereunder,
(ii) Tenant provides to Landlord, not less than twenty (20) days in advance of
the applicable due date, (x) clear and detailed instructions relative to the
payee, place, amount and required manner of payment of the Impositions and/or
insurance premiums referenced above and (y) originals or copies, as necessary,
of the applicable invoices or bills and (iii) there are sufficient funds in the
Escrow Account to pay the applicable invoices or bills, Landlord agrees to make,
or if a Facility Mortgagee is holding the Escrow Account Landlord agrees to
cooperate reasonably with Tenant to attempt to arrange for the Facility
Mortgagee to make, direct payment of such invoices and bills from the Escrow
Account, rather than require Tenant first to make payment thereof and then seek
reimbursement.
 
3.3.4 Deficits.  Landlord shall have no liability whatsoever to Tenant if any
deposits held by Landlord under this Section 3.3 are not sufficient to reimburse
Tenant for any Imposition or insurance premium paid by Tenant.  Landlord may
change its estimate of any Imposition or insurance premium for any period on the
basis of a change in an assessment or tax rate or of a prior miscalculation or
for any other good faith reason.  In such event, Tenant shall deposit with
Landlord the amount in excess of the sums previously deposited with Landlord for
the applicable period within ten (10) days after Landlord’s request therefor.
 
3.3.5 Transfers; Refund.  In connection with any assignment of the Landlord’s
interest under this Lease, the assigning Landlord or any predecessor shall have
the right, and the obligation, to transfer all amounts deposited pursuant to the
provisions of this Section 3.3 and still in its possession to such assignee and,
upon such transfer, the assigning Landlord or any such predecessor, as the case
may be, transferring the deposits shall thereupon be completely released from
all liability with respect to such deposits so transferred, and Tenant shall
look solely to said assignee in reference thereto.  As of the applicable
Expiration Date for each Leased Property, any sums held by Landlord under this
Section 3.3 allocable to such Leased Property shall be returned to Tenant, only
as and when the conditions of Section 3.4.3 for the return of the Security
Deposit relative to such Leased Property have been met and provided that any and
all Impositions or insurance premiums due and owing hereunder with respect to
such Leased Property have been paid in full.
 
3.4 Security Deposit.
 
3.4.1 Cash Security Deposit; Application.  Unless Landlord has made the LC
Election, Tenant shall pay (or shall have paid) to Landlord upon the Effective
Date an amount equal to $10,501,585.52 (subject to increase as described in
Section 3.4.3 below and subject to Section 3.4.4 hereof, the “Security Amount”)
as security (together with any Coverage Based Security Deposit under
Section 8.2.5, the “Security Deposit”) for the full and faithful
 

 
11

--------------------------------------------------------------------------------

 

performance by Tenant of each and every term, provision, covenant and condition
of this Lease.  Upon the occurrence of an Event of Default, Landlord may, but
shall not be required to, use, apply or retain the whole or any part of the
Security Deposit (whether by drawing upon any Letter of Credit or applying any
cash Security Deposit held by it) for the payment of any Rent in default or for
any other sum that Landlord may expend or be required to expend by reason of
Tenant’s default, including any damages or deficiency in the reletting of the
Premises, whether such damages or deficiency accrue before or after summary
proceedings or other re-entry by Landlord.  Tenant shall not be entitled to any
interest on the Security Deposit and Landlord may commingle the Security Deposit
with its other funds.  In case of a sale or transfer of the Premises by
Landlord, or any cessation of Landlord’s interest therein, whether in whole or
in part, Landlord may pay over or refund to Tenant any unapplied part of the
Security Deposit (or, in the case of any such partial transfer or cessation,
such portion as Landlord allocates to such part of the Premises, in its
reasonable discretion) or transfer any Letter of Credit if the LC Election has
been made, with any fees incident to such transfer being paid by Tenant (which
transfer, in the case of any such partial transfer or cessation, shall require
Tenant to cause any Letter of Credit to be reissued as separate Letters of
Credit satisfying the requirements of Section 3.4.2 as to the remaining Leased
Properties) to the successor owner of the Premises, and from and after such
payment or refund, Landlord shall be relieved of all liability with respect
thereto.  The provisions of the preceding sentence shall apply to every
subsequent sale or transfer of the Premises or any part thereof.
 
3.4.2 LC Election.  At any time, and from time to time, Landlord or Tenant may
elect (such election, a “LC Election”), in its sole discretion and by written
notice to the other party, to cause Tenant to post the Security Deposit in the
form of an irrevocable, standby Letter of Credit with a face value of the full
Security Amount (the “Letter of Credit”).  Within ten (10) days after notice of
an LC Election, Tenant shall deliver to Landlord a Letter of Credit satisfying
the requirements of this Section 3.4.2 in the place and stead of the cash
Security Deposit, whereupon Landlord shall return any unapplied portion of a
cash Security Deposit then held by Landlord.  The Letter of Credit shall: (i) be
in form and substance acceptable to Landlord in its reasonable discretion; (ii)
name Landlord as its sole beneficiary; (iii) expressly allow Landlord to draw
upon it at any time, or from time to time, in whole or in part, by delivering to
the issuer, at an office of the issuer located in New York, New York,
Louisville, Kentucky or Chicago, Illinois, a written notice that Landlord is
entitled to draw thereon pursuant to the terms of this Lease; (iv) be issued by
an FDIC-insured Lending Institution that is reasonably satisfactory to Landlord,
but shall in all events have a credit rating of “AA” (or the equivalent) or
higher from one of the Rating Agencies; and (v) be expressly unconditional,
irrevocable and fully transferable.  The Letter of Credit (and any renewals or
replacements thereof) shall be for a term of not less than one (1) year.  Tenant
agrees that it shall from time to time, as necessary, renew or replace the
original and any subsequent Letter of Credit not less than thirty (30) days
prior to its stated expiration date so that it will remain in full force and
effect until the later of sixty (60) days after the last day of any Term under
this Lease or the date on which Tenant’s obligations under this Lease are
satisfied in full.  If Tenant fails to furnish such renewal or replacement at
least 30 days prior to the stated expiration date of the Letter of Credit,
Tenant may immediately draw upon such Letter of Credit.  If the credit ratings
test set forth in subsection (iv) above shall at any time cease to be satisfied
as to the issuer of the Letter of Credit, Landlord may, upon five (5) days
written notice to Tenant, draw upon such Letter of Credit.  Without limitation
of Landlord’s right thereafter to make a LC Election, Landlord shall hold the
proceeds of any such draw upon the Letter of Credit as a portion of the Security
Deposit
 

 
12

--------------------------------------------------------------------------------

 

pursuant to the terms of this Lease.  Any renewal of or replacement for the
original or any subsequent Letter of Credit shall be in an amount not less than
the Security Amount and shall otherwise meet the requirements for the original
Letter of Credit as set forth above.
 
3.4.3 Increase; Restoration of Security Deposit.  Tenant, within ten (10) days
after the occurrence of any increase in the Fixed Rent due hereunder or within
ten (10) days after an increase in the required Security Amount as provided in
Section 3.4.4 hereof, as applicable, shall deposit with Landlord cash in, or
increase the face amount of the Letter of Credit by, the amount necessary to
ensure that the Security Deposit hereunder (exclusive of any Coverage Based
Security Deposit) then equals the Required Number of Months of annual Fixed Rent
based upon the increased Fixed Rent due hereunder or the required Security
Amount as provided in Section 3.4.4 hereof, as applicable.  In the event the
Security Deposit (or any portion thereof) is applied (or drawn upon from time to
time in full or partial amounts in the case of the Letter of Credit and any
renewals or replacements thereof) by Landlord on account of any Event(s) of
Default by Tenant hereunder or as otherwise expressly provided in this
Section 3.4, Tenant shall replenish said Security Deposit in full, within ten
(10) days after demand therefor, by paying to Landlord the amount so applied or,
in the case of the Letter of Credit, restoring the Letter(s) of Credit to its
(their) full amount.  Tenant’s failure to timely increase the Security Deposit,
or to timely replenish and restore the Security Deposit, after demand as
aforesaid shall be an Event of Default.  If: (i) no Event of Default has
occurred and is continuing hereunder and (ii) Tenant has fully performed and
satisfied all of its obligations under the Lease (including, without limitation
and as applicable, its obligations relative to any Operational Transfer(s)),
then the Security Deposit, or the remaining unapplied portion thereof, shall be
paid or returned to Tenant within sixty (60) days after the expiration or
termination of this Lease and the surrender of all of the Premises to Landlord
in the condition required hereunder; provided, however, that Landlord may retain
an amount, as it shall reasonably determine, to secure the payment of any Rent,
the amount of which Landlord is then unable to determine finally (and Landlord
shall return any such retained amount to Tenant promptly following the final
determination of such Rent amount and the full payment to Landlord of such
Rent).  If this Lease is terminated or expires with respect to a Leased
Property, but not all of the Premises, and: (x) no Event of Default has occurred
and is continuing hereunder and (y) Tenant has fully performed and satisfied all
of its obligations under the Lease (including, without limitation and as
applicable, its obligations relative to any Operational Transfer(s)) with
respect to such terminated or expired Leased Property, then, subject to and
without limitation of Section 3.4.4 hereof, the unapplied portion of the
Security Deposit (exclusive of any Coverage Based Security Deposit) that exceeds
the required Security Amount (after such giving effect to such expiration or
termination), if any, shall be paid or returned to Tenant within sixty (60) days
after the expiration or termination of this Lease as it applies to such Leased
Property and the surrender of such Leased Property to Landlord in the condition
required hereunder; provided, however, that Landlord may retain an amount, as it
shall reasonably determine, to secure the payment of any Rent, the amount of
which Landlord is then unable to determine finally (and Landlord shall return
any such retained amount to Tenant promptly following the final determination of
such Rent amount and the full payment to Landlord of such Rent).  The Security
Deposit shall not be deemed an advance payment of Rent or a measure of
Landlord’s damages for any default hereunder by Tenant, nor shall it be a bar or
defense to any action that Landlord may at any time commence against Tenant.
 

 
13

--------------------------------------------------------------------------------

 

3.4.4 Security Amount.  Notwithstanding anything to the contrary contained in
this Section 3.4 and notwithstanding any provisions of this Section 3.4
describing or defining the Security Amount in terms of a Required Number of
Months or referencing the increasing of the Security Amount due to increases in
the amount of Fixed Rent and notwithstanding any provisions of Section 3.4.3
hereof providing for a partial return of the Security Deposit upon the
termination of this Lease as it applies to a part or all of the Premises, unless
and until the closings occur under all five (5) of the Purchase Agreements (as
defined in Section 17.10 hereof) in accordance with the terms of the Purchase
Agreements, the Security Amount required hereunder shall initially equal
$10,501,585.52, with such required amount to increase by two percent (2%) on
each October 1 during the Term (e.g. $10,501,585.52 as of the Effective Date,
$10,711,617.23 as of October 1, 2008, $10,925,849.57 as of October 1, 2009,
etc.).  Nothing contained in this Section 3.4.4 shall limit Tenant’s obligations
relative to the making of any required Coverage Based Security Deposit.
 
3.5 Net Lease.  The Rent shall be paid absolutely net to Landlord, free of all
Impositions, utility charges, operating expenses, insurance premiums or any
other charges or expenses in connection with the Premises, without any rights of
deduction, set-off or abatement, so that this Lease shall yield to Landlord the
full amount of the installments of Fixed Rent, throughout the Term. This Lease
is intended to be and shall be construed as an absolutely net lease pursuant to
which Landlord shall not, under any circumstances or conditions, whether
presently existing or hereafter arising, and whether foreseen or unforeseen by
the parties, be required to make any payment or expenditure of any kind
whatsoever or be under any other obligation or liability whatsoever, except as
expressly set forth herein.
 
3.6 Emeritus Guaranty.  On the Effective Date, Tenant shall cause to be
delivered to Landlord the Emeritus Guaranty made by the Emeritus Guarantor
guaranteeing all of Tenant’s obligations under this Lease and assuming and
replacing the Previous Guarantor’s obligations under the Previous Guaranties and
Landlord shall cause to be delivered to Previous Guarantor a release of the
Previous Guaranties made by Landlord releasing all of Previous Guarantor’s
obligations under the Previous Guaranties, whether arising or accruing prior to,
or from and after, the Effective Date (but such release shall not impair the
liability of the Emeritus Guarantor as aforesaid on account of its assumption of
the Previous Guarantor’s obligations under the Previous Guaranties).
 
4. Impositions.
 
4.1 Payment of Impositions.  Subject to Section 13 relating to permitted
contests, Tenant shall pay all Impositions payable during the Term as set forth
in Section 3.2.1 and for any tax period occurring during the Term, irrespective
of whether the Impositions for such tax period are due and payable after the
Term.  Tenant’s obligation to pay such Impositions shall be deemed absolutely
fixed upon the date such Impositions become a lien upon the Leased Property or
any part thereof.  If any refund shall be due from any taxing authority in
respect of any Imposition paid by Tenant during the Term, the same shall be paid
over to or retained by Tenant but only if no Event of Default shall have
occurred hereunder and be continuing.  If an Event of Default shall exist
hereunder, such refund shall be paid over to and retained by Landlord.  If
Tenant nevertheless receives such refund, Tenant shall, upon receipt,
immediately pay such refund over to Landlord in full.  Any such funds retained
by Landlord due to an Event of Default shall be applied to amounts due and owing
to Landlord under this Lease, as Landlord shall determine in its sole
discretion, and, if funds remain after such application, such funds shall
 

 
14

--------------------------------------------------------------------------------

 

continue to be held by Landlord for application on account of additional amounts
due and owing to Landlord under this Lease as the same arise.  In the event any
Governmental Authority classifies any property covered by this Lease as personal
property, Tenant shall file any personal property tax returns that are required
with respect thereto.  Subject to the terms of Section 13, Tenant may, upon
notice to Landlord, at Tenant’s option and at Tenant’s sole cost and expense,
protest, appeal, or institute tax contests to effect a reduction of real estate
or personal property assessments and Landlord, at Tenant’s expense as aforesaid,
shall cooperate with Tenant in such protest, appeal, or other action to the
extent required by law and reasonably requested by Tenant.
 
4.2 Notice of Impositions.  Landlord or Landlord’s designee shall use reasonable
efforts to give prompt notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge (which notice shall be
deemed properly given if given pursuant to Section 33 hereof or by an e-mail
notification to Tenant at jcalhoun@emeritus.com and swalling@emeritus.com),
provided, however, that any failure by Landlord to provide such notice to Tenant
shall in no way relieve Tenant of its obligation to timely pay the
Impositions.  Tenant shall deliver to Landlord, not more than five (5) days
prior to the due date of each Imposition, copies of the invoice for such
Imposition, the check delivered for payment thereof and an original receipt
evidencing such payment or other proof of payment satisfactory to Landlord.
 
4.3 Adjustment of Impositions.  Any Imposition imposed in respect of the
tax-fiscal period during which the Term terminates or expires shall be adjusted
and prorated between Landlord and Tenant, whether or not such Imposition is
imposed before or after such termination or expiration, and Tenant’s obligation
to pay its prorated share thereof shall survive such termination or expiration.
 
5. No Affect or Impairment, etc.  The respective obligations of Landlord and
Tenant shall not be affected or impaired by reason of (i) any damage to, or
destruction of, any Leased Property or any portion thereof, from whatever cause,
or any Condemnation of any Leased Property or any portion thereof (except as
otherwise expressly and specifically provided in Section 15 or Section 16), (ii)
the interruption or discontinuation of any service or utility servicing any
Leased Property, (iii) the lawful or unlawful prohibition of, or restriction
upon, Tenant’s use of any Leased Property, or any portion thereof, due to the
interference with such use by any Person or eviction by paramount title, (iv)
any claim that Tenant has or might have against Landlord on account of any
breach of warranty or default by Landlord under this Lease or any other
agreement by which Landlord is bound, (v) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Landlord or any assignee or transferee of
Landlord, (iv) the revocation, suspension or non-renewal of any license, permit,
approval or other Authorization, (vii) any withholding, non-payment, reduction
or other adverse change respecting any Facility Provider Agreement or other
Third Party Payor Program, (viii) any admissions hold under any Third Party
Payor Program, or (ix) for any other cause whether similar or dissimilar to any
of the foregoing other than a discharge of Tenant from any such obligations as a
matter of law.  Tenant hereby specifically waives all rights, arising from any
occurrence whatsoever, which may now or hereafter be conferred upon it by law
(x) to modify, surrender or terminate this Lease or quit or surrender any Leased
Property or any portion thereof, or (y) that would entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder.  The obligations of Landlord and Tenant hereunder shall be
separate and independent
 

 
15

--------------------------------------------------------------------------------

 

covenants and agreements and the Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events unless and to the extent
the obligations to pay the same shall be terminated by termination of this Lease
as to any Leased Property other than by reason of an Event of Default.
 
6. Premises; Tenant’s Personal Property.
 
6.1 Ownership of the Premises.  Tenant acknowledges that the Premises are the
property of Landlord and that Tenant has only the right to the possession and
use of the Premises upon and subject to the terms and conditions of this
Lease.  Notwithstanding anything to the contrary contained in this Lease, in the
case of any easement or other rights that are appurtenant to any Leased
Property, Tenant agrees that Landlord does not make any representation or
warranty relative to Landlord’s title thereto or whether such appurtenances are
encumbered, and Landlord shall not be obligated to discharge any liens or
encumbrances with respect to, or otherwise to defend, Landlord’s right, title
and interest, if any, in any such appurtenances.  Tenant agrees that such
appurtenances shall constitute Permitted Encumbrances, as to which Tenant shall
have the obligations set forth in Section 8.2.6 and Section 23.
 
6.2 Tenant’s Personal Property.  Tenant shall provide and maintain during the
entire Term all such Tenant’s Personal Property and Landlord’s Personal Property
as shall be necessary to maintain the Authorizations in effect and to operate
each Facility in compliance with all licensure and certification requirements,
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use of each Leased Property.  Except as otherwise agreed in
writing by Landlord in its sole discretion, upon the expiration or earlier
termination of this Lease as it applies to any Leased Property, (i) Tenant’s
Personal Property that is to be transferred to Landlord pursuant to Section 35
below shall include all of the foregoing required Tenant’s Personal Property,
and any other Tenant’s Personal Property (excluding certain specific items of
Tenant’s Personal Property described in Section 35 below), in high quality
condition and (ii) Landlord’s Personal Property shall be returned to Landlord,
and left at or in such Leased Property, in high quality condition.
 
6.3 Landlord’s Personal Property.  Tenant may, from time to time, in Tenant’s
reasonable discretion, without notice to or approval of Landlord, sell or
dispose of any item of Landlord’s Personal Property; provided, however, that,
unless such item is functionally obsolete, Tenant shall promptly replace such
item with an item of similar quality, use and functionality, and any such
replacement item (other than items that, by the terms of Section 35 below, are
to be retained by Tenant upon the expiration or termination of this Lease)
shall, for purposes of this Lease, continue to be treated as part of “Landlord’s
Personal Property.”  Tenant shall, promptly upon Landlord’s request from time to
time, provide such information as Landlord may reasonably request relative to
any sales, dispositions or replacements of Landlord’s Personal Property pursuant
to this Section 6.3.
 
7. Condition and Use of Each Leased Property.
 
7.1 Condition of Each Leased Property.  Tenant acknowledges receipt and delivery
of possession of each Leased Property.  Tenant is leasing each Leased Property
“AS IS” “WHERE IS” and Tenant waives any claim or action against Landlord in
respect of the condition of each Leased Property.  LANDLORD MAKES NO WARRANTY OR
 

 
16

--------------------------------------------------------------------------------

 

REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF ANY LEASED PROPERTY OR ANY
PART THEREOF, EITHER AS TO ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, OR OTHERWISE, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY
TENANT.  TENANT ACKNOWLEDGES THAT EACH LEASED PROPERTY HAS BEEN INSPECTED BY
TENANT AND THAT TENANT HAS FOUND EACH LEASED PROPERTY TO BE IN GOOD ORDER AND
REPAIR AND SATISFACTORY FOR ITS PURPOSES HEREUNDER.
 
7.2 Use of Each Leased Property.
 
7.2.1 Primary Intended Use.  During the entire Term, Tenant shall use each
Facility (including, without limitation, the Leased Improvements thereon) solely
for its Primary Intended Use (and shall not change, or consent to or acquiesce
in the change of, such Primary Intended Use) and shall operate each Facility in
a manner consistent with a high quality healthcare facility and, if any Third
Party Payor Programs apply to such Facility, sound reimbursement principles
under any such Third Party Payor Programs.  No use shall be made or permitted to
be made of any Leased Property, and no acts shall be done, that would cause the
cancellation of any insurance policy covering such Leased Property or any part
thereof, nor shall Tenant sell or otherwise provide to occupants or patients
therein, or permit to be kept, used or sold in or about such Leased Property,
any article that may be prohibited by any Legal Requirements or by the standard
form of fire insurance policies, or any other insurance policies required to be
carried hereunder, or fire underwriters’ regulations.
 
7.2.2 Authorizations Appurtenant.  The Authorizations for any Facility shall, to
the maximum extent permitted by law, relate and apply exclusively to such
Facility, and Tenant acknowledges and agrees that, subject to all applicable
Legal Requirements, the Authorizations are appurtenant to the Facilities to
which they apply, both during and following the termination or expiration of the
Term.  In jurisdictions where any Authorization(s) is/are issued to a Tenant or
its subtenant, as the Facility operator, Tenant agrees that (i)
such  Authorizations shall nevertheless remain the property of Landlord and be
held by Tenant or such subtenant, in trust for the benefit of Landlord pursuant
to a revocable, temporary license that may be revoked by Landlord at any time,
and (ii) in connection with an Operational Transfer or as otherwise required by
Landlord, Tenant shall cooperate with Landlord, in accordance with
Section 37.1 hereof, to turn over all of Tenant’s rights in connection with such
Authorizations to Landlord or Successor Operator, as applicable.  This
Section 7.2.2 shall survive the expiration or earlier termination of this Lease.
 
7.3 Authorization Collateral.  To the fullest extent permitted by applicable
law, Tenant hereby grants to Landlord a first priority security interest in, and
lien upon, all Authorizations issued to, leased or licensed to, or held by,
Tenant, including, but not limited to, Tenant’s interest in and rights under all
Facility Provider Agreements, with respect to the Facilities (collectively, the
“Authorization Collateral”) to secure the performance of all of Tenant’s
obligations under this Lease, including, but not limited to, its obligation to
engage in, assist with and facilitate any Operational Transfer.  Tenant
represents and warrants to Landlord that attached hereto on Schedule 7.3 is a
detailed list and description of all of the Authorization
Collateral.  Notwithstanding anything contained herein to the contrary, Tenant
shall not (under any circumstances) grant any lien upon, security interest in
and to or otherwise pledge,
 

 
17

--------------------------------------------------------------------------------

 

encumber, hypothecate, transfer or assign, in whole or in part, the
Authorization Collateral to any Person, irrespective of the priority of such
security interest, pledge or hypothecation.  The security interest and lien
granted by this Section 7.3 shall be in addition to any lien of Landlord that
may now or at any time hereafter be provided by law.  The provisions of
Section 21.1.1.1 below shall be applicable to the security interest and lien
referenced in this Section 7.3.
 
7.4 Granting of Easements, etc.  Landlord may, from time to time, with respect
to any Leased Property: (i) grant easements, covenants and restrictions, and
other rights in the nature of easements, covenants and restrictions, (ii)
release existing easements, covenants and restrictions, or other rights in the
nature of easements, covenants or restrictions, that are for the benefit of such
Leased Property, (iii) dedicate or transfer unimproved portions of such Leased
Property for road, highway or other public purposes, (iv) execute petitions to
have such Leased Property annexed to any municipal corporation or utility
district, (v) execute amendments to any easements, covenants and restrictions
affecting such Leased Property and (vi) execute and deliver to any Person any
instrument appropriate to confirm or effect such grants, releases, dedications
and transfers (to the extent of its interests in such Leased Property) with
Tenant’s reasonable consent provided that it shall be unreasonable for Tenant to
withhold its consent if such easement or other instrument or action contemplated
by this Section 7.4 does not unreasonably interfere with the conduct of the
business of Tenant on such Leased Property.  If any easement or other instrument
or action contemplated by this Section 7.4 unreasonably interferes with the
conduct of business by the applicable Tenant(s) at a Leased Property, Landlord
shall obtain Tenant’s prior written consent to such proposed easement,
instrument or action, which consent may be granted or withheld by Tenant in its
sole discretion (and which consent shall be deemed given if not expressly denied
by Tenant, in writing, within five (5) Business Days of Tenant’s receipt of such
request).
 
8. Negative and Affirmative Covenants of Tenant.
 
8.1 Negative Covenants.  Tenant covenants and agrees with Landlord that:
 
8.1.1 Issuance of Equity Interests.  Subject to the applicable provisions of
Section 24 below, no Tenant shall issue or allow to be created any stocks,
shares, partnership or membership interests or other ownership interests in any
Tenant, other than the stocks, shares, partnership or membership interests and
other ownership interests that are outstanding on the date hereof or any
security or other instrument that is outstanding on the date hereof and by its
terms is convertible into or exchangeable for stock, shares, partnership or
membership interests or other ownership interests in any Tenant.
 
8.1.2 Change in Business or Organizational Status.  No Tenant shall make any
material change in the scope or nature of its business objectives or operations,
or undertake or participate in activities other than in continuance of its
present business.  No Tenant shall amend, modify or alter its Tenant Org Docs in
a manner that would make any material change in its purpose clause or the scope
or nature of its business operations or would violate Section 45 below or allow
itself to be dissolved, voluntarily or involuntarily.
 
8.1.3 Affiliate Transactions and Payments.  No Tenant shall enter into, or be a
party to, any transaction with an Affiliate of any Tenant or any of the
partners, members or shareholders of any Tenant except in the ordinary course of
business and on terms that are fully disclosed to Landlord in advance and are no
less favorable to any Tenant or such
 

 
18

--------------------------------------------------------------------------------

 

Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party; provided, however, Tenant may enter into management
agreements with respect to each Facility with any Affiliate of any Tenant or any
Guarantor which provide for management fees of up to five percent (5%) of the
gross revenues of such Facility and provided further that any such Affiliate, as
manager, as well as any other property manager of a Facility, shall enter into a
subordination agreement relative thereto and in favor of Landlord on the terms
set forth in Exhibit F attached hereto.  After the occurrence of an Event of
Default and until such Event of Default is cured, no Tenant shall make any
payments or distributions (including, without limitation, salaries, bonuses,
fees, principal, interest, dividends, liquidating distributions, management
fees, cash flow distributions or lease payments) to any Guarantor or any
Affiliate of any Tenant or any Guarantor, or any shareholder, member, partner or
other equity interest holder of any Tenant, any Guarantor or any Affiliate of
any Tenant or any Guarantor.
 
8.1.4 ERISA.  No Tenant shall engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by
Landlord of any of its rights under this Lease) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under
ERISA.  Each Tenant shall deliver to Landlord such certifications or other
evidence from time to time throughout the Term, as reasonably requested by
Landlord, that (i) such Tenant is not and does not maintain an “employee benefit
plan”, as defined in Section 3(3) of ERISA, that is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(3) of ERISA; (ii) such
Tenant is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:  (x) equity interests in such Tenant are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);
(y) less than twenty-five percent (25%) of each outstanding class of equity
interests in such Tenant are held by “benefit plan investors” within the meaning
of 29 C.F.R. §2510.3-101(f)(2); or (z) such Tenant qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).
 
8.1.5 Debt Cancellation; Other Indebtedness; Guaranties.  No Tenant shall cancel
or otherwise forgive or release any claim or debt owed to any Tenant by any
Person, except for adequate consideration and in the ordinary course of such
Tenant’s business.  No Tenant shall create, incur, assume, or permit to exist
any indebtedness other than (i) trade debt incurred in the ordinary course of
Tenant’s business (which shall not include so-called “accounts receivable”
financing, which shall be governed by the terms of Section 21.2); or (ii) any AR
Financing pursuant to Section 21.2.  No Tenant shall create, incur, assume, or
permit to exist any guarantee of any loan or other indebtedness except for the
endorsement of negotiable instruments for collection in the ordinary course of
business.
 
8.1.6 Assets; Investing.  No Tenant shall purchase or own any property other
than property necessary for, or incidental to, the operation of the applicable
Facility(ies) for its/their Primary Intended Use(s).  No Tenant shall purchase
or otherwise acquire, hold, or invest in securities (whether capital stock or
instruments evidencing indebtedness) of any Person.  No Tenant shall make loans
or advances to any Person, except for cash balances temporarily invested in
short-term or money market securities.
 
8.1.7 Liens; Waste.  No Tenant shall create, incur, assume or suffer to exist
any lien, charge, encumbrance, easement or restriction on any portion of any of
the Leased Properties or the Lease Collateral other than (x) Permitted
Encumbrances (other than
 

 
19

--------------------------------------------------------------------------------

 

Permitted Encumbrances under clause (ii), (vii) or (viii) of the definition
thereof that arise on account of a breach of this Lease by Tenant) and (y) a
lien upon the Accounts Collateral in accordance with Section 21.2 below.  No
Tenant shall commit or suffer to be committed any waste on any Leased Property,
nor shall any Tenant cause or permit any nuisance thereon. Tenant shall not take
or omit to take any action, the taking or omission of which may materially
impair the value or the usefulness of any Leased Property or any part thereof
for its Primary Intended Use.
 
8.1.8 Zoning.  No Tenant shall initiate or consent to any zoning
reclassification of any portion of any of the Leased Properties or seek any
variance under any existing zoning ordinance or use (or permit the use of) any
portion of any of the Leased Properties in any manner that could result in such
use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation.
 
8.1.9 Contracts.  Except as otherwise permitted in this Lease, no Tenant shall
execute or modify any material contracts or agreements with respect to any
Facility except for contracts and modifications approved by Landlord (which
approval shall not be unreasonably withheld).  Contracts made in the ordinary
course of business and that are in an amount less than $100,000.00 per Facility
per annum or are cancelable upon thirty (30) days written notice or less without
penalty shall not be considered “material” for purposes of this Section.
 
8.1.10 No Joint Assessment.  No Tenant shall suffer, permit or initiate the
joint assessment of any Leased Property (i) with any other real property
constituting a tax lot separate from such Leased Property, or (ii) with any
portion of such Leased Property that may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes that may be
levied against any such personal property shall be assessed or levied or charged
to such Leased Property.
 
8.1.11 Use-Specific Negative Covenants.  No Tenant shall:
 
8.1.11.1 Transfer any Authorizations to any location other than the Facility
operated by such Tenant or as otherwise required by the terms of this Lease nor
pledge any Authorizations as collateral security for any loan or indebtedness
except as required by the terms of this Lease.
 
8.1.11.2 Rescind, withdraw, revoke, amend, supplement, or otherwise alter the
nature, tenor or scope of (i) any Authorization for any Facility or (ii) any
applicable Facility Provider Agreement for any Facility.
 
8.1.11.3 Amend or otherwise change, by consent, acquiescence or otherwise, any
Facility’s (i) licensed bed or unit capacity, and/or (ii) number or type of beds
or units (licensed, operational or otherwise), and/or (iii) licensing category
or type, and/or (iv) number of beds or units (licensed, operational or
otherwise) participating in governmental payment programs, in each case as the
same exist on the Commencement Date for each Facility, or apply for approval of
any of the foregoing amendments or changes, provided, however, that,
notwithstanding the foregoing, Tenant may, without the prior approval of
Landlord, (x) remove from service beds or units at a particular Facility so long
as the number of beds or units in service at such Facility is not less than (a)
in the case of the Facility known as
 

 
20

--------------------------------------------------------------------------------

 

Summerville at South Windsor, 85 beds, (b) in the case of the Facility known as
Summerville at Mentor, 89 beds, (c) in the case of the Facility known as
Summerville at Heritage Place, 146 beds, (d) in the case of the Original Farm
Pond Property, 95 units in service for the provision of assisted living services
and 119 units in service for the provision of independent living services, and
(e) in the case of all other Facilities, a number equal to ninety five percent
(95%) of the number of licensed beds or units for such Facility set forth in
Schedule 17.1.13 attached hereto and further so long as any such removal from
service does not impair the continued licensure of any such out-of-service beds
or units and (y) make amendments or changes of the nature referenced in this
Section so long as Tenant may, without the necessity of any governmental or
other regulatory approval, consent of application, revoke or otherwise unwind
any such amendments or changes and return to the pre-amendment and pre-change
status quo.
 
8.1.11.4 Replace or transfer all or any part of any Facility’s licensed beds or
units to another location or apply for approval of any such replacement or
transfer.
 
8.1.11.5 Jeopardize in any manner any Tenant’s participation in any material
Third Party Payor Program to which any Tenant is subject at any time during the
Term or any resident’s or patient’s entitlement to reimbursement from Medicaid
for amounts paid by such resident or patient to any Tenant, as applicable.
 
8.1.11.6 Enter into any patient or resident care agreements with patients or
residents or with any other Persons that deviate in any material respect from
the standard form customarily used by any Tenant at the applicable Facility,
provided, however, that (i) Tenant may so materially deviate from its standard
and customarily used form of patient or resident care agreement for a particular
Facility so long as such deviation (a) does not cause such agreement not to
satisfy the requirements of any of clauses (i) through (v) in the definition of
“Approved Residency Agreement” and (b) if it was allowed and made in all of
Tenant’s patient or resident care agreements for such Facility, would not have a
Material Adverse Effect on such Facility, any Tenant or any Guarantor, and (ii)
Tenant may so materially deviate from its other standard and customarily used
forms for a particular Facility so long as such deviation, if it was allowed and
made in all of Tenant’s agreements for such Facility using such form, would not
have a Material Adverse Effect on such Facility, any Tenant or any Guarantor.
 
8.1.11.7 Change the terms of any Facility Provider Agreement, any Third Party
Payor Program or its normal billing, payment or reimbursement policies and
procedures with respect thereto (including, without limitation, the amount and
timing of finance charges, fees and write-offs); provided that a Tenant may
enter into changes that do not have a material adverse effect on (i) the
business or financial position or results of operations of such Tenant, (ii) the
ability of such Tenant to perform, or of Landlord to enforce, the terms of this
Lease or (iii) the value of the Leased Properties taken as a whole.
 
8.1.11.8 Assign or transfer any of its interest in any Authorization or assign,
pledge, hypothecate, transfer or remove, or permit any other Person to assign,
transfer, pledge, hypothecate or remove, any records pertaining to any Facility,
including, without limitation, patient records and medical and clinical records,
except for (i) removal of such patient records as directed by the patients
owning such records, and (ii) transfers of the foregoing to an assignee of
Tenant’s rights under this Lease that is expressly permitted by
 

 
21

--------------------------------------------------------------------------------

 

Section 24.1.2 if all of the requirements of Section 24 have been complied with
or waived in writing by Landlord, or Landlord has otherwise consented in writing
to such transfer.
 
8.1.12 Indemnification Claims.  Tenant shall not make any claim or claims under
any indemnity provision of that certain Operations Transfer Agreement, dated on
or about August 1, 2005, between certain of the Farm Pond Tenants and the prior
owners and operators of the respective Farm Pond Properties, that, in the
aggregate, exceed $2,825,000.00 without the prior written consent of Landlord,
not to be unreasonably withheld.
 
8.2 Affirmative Covenants.  Until all of Tenant’s obligations hereunder have
been performed and discharged in full, Tenant covenants and agrees as follows:
 
8.2.1 Perform Obligations.  Tenant shall perform or cause to be performed, as
and when due, all of its obligations under this Lease, the Authorizations
(including, but not limited to, any Facility Provider Agreements), any Permitted
Encumbrances, any Insurance Requirements and any Legal Requirements. Prior to
the date hereof, Tenant has taken all necessary action to obtain all
Authorizations (including, but not limited to, the Facility Provider Agreements)
required for the operation of each of the Facilities for its Primary Intended
Use and shall take all necessary action to maintain such Authorizations
(including, but not limited to, the Facility Provider Agreements) during the
Term.
 
8.2.2 Proceedings to Enjoin or Prevent Construction.  If any proceedings are
filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
Tenant’s construction, occupancy, maintenance, or operation of any Facility or
any portion thereof for its Primary Intended Use, Tenant shall cause such
proceedings to be vigorously contested in good faith, and shall, without
limiting the generality of the foregoing, use all reasonable commercial efforts
to bring about a favorable and speedy disposition of all such proceedings and
any other proceedings.
 
8.2.3 Documents and Information.
 
8.2.3.1 Furnish Information.  Tenant shall (i) promptly supply Landlord with
such information concerning its financial condition, licensing, affairs and
property as Landlord may reasonably request from time to time hereafter and in
the format reasonably designated by Landlord and, without limitation of the
foregoing, promptly, and in any event within ten (10) days, after a request from
Landlord, Tenant shall provide to Landlord such additional information regarding
Tenant, Tenant’s financial condition or the Facilities as Landlord, or any
existing or proposed creditor of Landlord or Ventas, Inc. (including, without
limitation, any existing or proposed Facility Mortgagee), or any auditor or
underwriter of Landlord or Ventas, Inc., may require from time to time; and (ii)
promptly notify Landlord in writing of any condition or event that constitutes a
breach of any term, condition, warranty, representation, or provision of this
Lease or any other agreement between Landlord or its Affiliates and any Tenant,
any Guarantor or any of their Affiliates, and of any event or condition having a
Material Adverse Effect on any Facility, any Tenant, any Guarantor or any
Affiliate of any Tenant or any Guarantor and of any Event of Default.  Tenant
shall notify Landlord, in writing and within ten (10) Business Days, if any
Tenant is advised, in writing, formally or informally, by its insurance carrier,
reinsurance provider, accountants, actuary, any Governmental Authority, or any
Third Party Payor Program provider of any actual, pending, threatened or
contemplated increase in its reserves for expenses relating to malpractice or
 

 
22

--------------------------------------------------------------------------------

 

professional liability claims or any material increase in the premium costs for
malpractice or professional liability insurance (as used in this sentence, an
increase in such premium costs of fifty percent (50%) or more over the
previously applicable premium costs shall be deemed “material”) (any of the
foregoing, a “Reserve Event”).
 
8.2.3.2 Further Assurances.  Tenant shall, upon request of Landlord from time to
time, execute, deliver, and furnish such documents as may be necessary or
appropriate to consummate fully the transactions contemplated under this Lease.
 
8.2.3.3 Material Communications.  Tenant shall transmit to Landlord, within five
(5) Business Days after receipt thereof, any Actuarial Correspondence or any
material communication affecting one or more Facilities, any Tenant, any
Guarantor, any Affiliate of any Tenant or any Guarantor, this Lease, the Legal
Requirements, the Insurance Requirements, the Facility Provider Agreements or
the Authorizations, and Tenant shall promptly respond to inquiries by Landlord
with respect to such information. Tenant shall notify Landlord in writing
promptly after any Tenant obtains knowledge of any potential, threatened or
existing litigation or proceeding against, or investigation of, any Tenant, any
Guarantor, any Affiliate of any Tenant or any Guarantor or any Facility that may
affect the right to operate one or more of the Facilities, any Facility Provider
Agreements, any of the Authorizations, the right to receive regular
reimbursement under any Third Party Payor Program, any resident’s or patient’s
entitlement to reimbursement from Medicaid for amounts paid by such resident or
patient to any Tenant, as applicable, or Landlord’s title to any Facility or any
Tenant’s interest therein.
 
8.2.3.4 Operator Reports; Actuarial Reports.  Tenant shall provide Landlord with
accurate and complete copies of any and all of the census information concerning
the number of licensed beds or units, as applicable, occupied by bona fide
residents or patients, financial statements and other reports, materials and
information concerning any Tenant, the Facilities and each Tenant’s business
operations and compliance with material laws, ordinances, rules, regulations,
Authorizations and Facility Provider Agreements that are submitted by Tenant to
any Governmental Authorities or any provider pursuant to any Third Party Payor
Program (including any Health Department), for any of the Facilities (the
“Operator Reports”) promptly, and in any event, within five (5) Business Days,
after the submission thereof.  All Operator Reports shall be accurate in all
material respects as of the date of such Operator Reports.  Tenant shall provide
Landlord with any and all Actuarial Reports received by, or prepared by or on
behalf of, any Tenant within ten (10) Business Days after the receipt or
submission thereof by or to any Tenant.
 
8.2.4 Compliance With Laws.  Tenant shall comply with all Insurance Requirements
and shall comply in all material respects with all Legal Requirements (and
Landlord shall have no responsibility for such compliance).  Tenant shall keep
all Authorizations and Facility Provider Agreements in full force and effect.
 
8.2.5 Financial Covenants.  The following financial covenants shall be met
throughout the Term of this Lease:
 
8.2.5.1 Portfolio Coverage Ratio.  Tenant shall maintain, for each twelve (12)
month period ending at the end of a fiscal quarter of Tenant (each such 12 month
period ending as aforesaid, a “Test Period”), a Portfolio Coverage Ratio of not
less than:
 

 
23

--------------------------------------------------------------------------------

 



0.90 to 1.0
-  For any Test Period ending on or prior to December 31, 2008
1.05 to 1.0
-  For any Test Period ending during 2009
1.10 to 1.0
-  For any Test Period ending during 2010
1.15 to 1.0
-  For any Test Period ending during or after 2011

If Tenant fails to maintain a Portfolio Coverage Ratio that satisfies the
above-referenced applicable requirement for a particular Test Period ending on
or prior to the expiration of the Initial Term as to any Leased Property, Tenant
shall not be considered in default of this Section 8.2.5 provided and on the
condition that all of the following conditions and requirements are met:
(i) Tenant has not failed to maintain a Portfolio Coverage Ratio that satisfies
the above-referenced applicable requirements with respect to four (4) other
previous Test Periods ending on or prior to the expiration of the Initial Term
as to any Leased Property.
 
(ii) The Portfolio Coverage Ratio has not, for more than two (2) consecutive
Test Periods, been more than 0.05 less than the required ratio (for example, if
the required ratio is 1.10 to 1.00, this requirement would be violated if, for
example, the Portfolio Coverage Ratio equaled less than 1.05 to 1.00 for three
(3) consecutive Test Periods).
 
(iii) Within ten (10) days after receipt of a written notice from Landlord
specifying that Tenant has failed to maintain a Portfolio Coverage Ratio that
satisfies the above-referenced applicable requirement, (a) Tenant deposits with
Landlord an additional Security Deposit (herein, a “Coverage Based Security
Deposit”), in cash or in the form of a Letter of Credit satisfying the
requirements of Section 3.4 above, in the amount by which the Cash Flow would
have needed to be higher in order for the Portfolio Coverage Ratio, for such
Test Period, to have satisfied the above-referenced applicable requirement (but,
for purposes of calculating the amount of the required Coverage Based Security
Deposit under this Lease, with such Portfolio Coverage Ratio to be calculated by
reference only to the Facilities demised under this Lease and the Cash Flow
from, and Fixed Rent, and all other debt service and lease payments, relating
to, such Facilities) and (b) each of the tenants under the Other Leases (other
than the Brighton Lease, the Fairwood Lease and the Whitehall Lease) deposits
with its landlord a Coverage Based Security Deposit in accordance with the
provisions of Section 8.2.5 of its Other Lease and in an amount calculated by
reference only to the Facilities demised under its Other Lease and the Cash Flow
from, and Fixed Rent, and all other debt service and lease payments relating to,
such Facilities (subject to increase as provided in subsection (v) below, the
aggregate amount of the additional security deposits pursuant to subsections (a)
and (b) above is referred to herein as the “Shortfall Amount”).
 
(iv) In the event Landlord holds a Coverage Based Security Deposit pursuant to
this Section 8.2.5 and, for two (2) consecutive subsequent Test Periods, the
above-referenced applicable Portfolio Coverage Ratio requirement(s) is (are)
satisfied, Landlord shall, promptly after receipt of reasonably satisfactory
evidence of the foregoing and provided no Event of Default exists and no event
has occurred or condition has arisen that, with notice or the passage of time or
both, may become an Event of Default, return to Tenant
 

 
24

--------------------------------------------------------------------------------

 

the Coverage Based Security Deposit portion of the Security Deposit, which
return shall not preclude Tenant from thereafter making a further Coverage Based
Security Deposit if the applicable Portfolio Coverage Ratio requirement
referenced above is not satisfied as to a subsequent Test Period.
 
(v) In the event Landlord holds a Coverage Based Security Deposit, then, as to
each subsequent Test Period until such deposit is returned to Tenant as provided
in subsection (iv) above, the Portfolio Coverage Ratio shall be calculated and,
if Tenant has failed to maintain a Portfolio Coverage Ratio that satisfies the
above-referenced applicable requirement, the amounts referenced in subsections
(iii)(a) and (b) above shall be calculated for such Test Period, and, if the
amount calculated for such Test Period pursuant to subsection (iii)(a) above
exceeds the amount of the Coverage Based Security Deposit then being held by
Landlord, within ten (10) days after receipt of a written demand from Landlord,
(a) Tenant shall deliver to and deposit with Landlord an additional Coverage
Based Security Deposit in the amount of such excess, (b) each of the tenants
under the Other Leases (other than the Brighton Lease, the Fairwood Lease and
the Whitehall Lease) shall deliver to and deposit with its landlord an
additional Coverage Based Security Deposit in the amount, if any, by which the
amount calculated for such Test Period pursuant to subsection (iii)(b) above
exceeds the amount of the Coverage Based Security Deposit then being held by its
landlord, and (c) after the additional deposits referenced in subsections (a)
and (b) of this subsection (v), the aggregate amount of the Coverage Based
Security Deposits then being held by Landlord under this Lease and the
respective landlords under the Other Leases (other than the Brighton Lease, the
Fairwood Lease and the Whitehall Lease) shall be the applicable Shortfall Amount
for such Test Period.
 
(vi) Landlord shall be entitled to treat any Coverage Based Security Deposit as
part of the Security Deposit and shall have the same rights and protections with
respect thereto (including, without limitation, rights to draw upon any Letter
of Credit deposited under this Section 8.2.5) as it has with respect to the
portion of the Security Deposit that was deposited pursuant to Section 3.4.
 
8.2.6 Permitted Encumbrances.  Tenant shall, at its own cost, fully observe,
perform and comply with all Permitted Encumbrances as the same apply to or bind
Landlord or the Premises.  No Tenant shall cause, or permit its respective
Tenant Parties to cause, whether by act or omission, any breach of, default
under or termination of any Permitted Encumbrance applicable to or binding upon
Landlord or the Premises.
 
8.3 Authorization Non-Compliance.  In the event that Tenant shall receive a
complaint or notice from a private party to any Third Party Payor Program or
Governmental Authority alleging, asserting or suggesting that Tenant is not in
compliance with any Legal Requirement, any license, permit, approval or other
Authorization or any certification for reimbursement under any Facility Provider
Agreement or other Third Party Payor Program, Tenant shall, within five (5)
Business Days, send notice to Landlord, whereupon Tenant shall remedy any
condition causing such complaint, notice or non-compliance promptly, and in any
case within any cure period allowed therefor by the applicable agency or
authority, in the case of such non-compliance.
 

 
25

--------------------------------------------------------------------------------

 

9. Maintenance of Facilities.
 
9.1 Maintenance and Repair.
 
9.1.1 Facility Repair.  Tenant, at its sole expense, shall keep each Leased
Property (and Tenant’s Personal Property) in good and safe order and repair,
except for ordinary wear and tear and damage by Casualty and Condemnation
(whether or not the need for such repairs occurs as a result of Tenant’s use,
any prior use, the elements or the age of such Leased Property, Tenant’s
Personal Property, or any portion thereof).  Without limitation of the
foregoing, Tenant shall promptly make all necessary and appropriate repairs and
replacements (capital and otherwise) to each Facility, of every kind and nature,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise),
including, but not limited to, any roof repairs or replacements or parking lot
repairs or replacements, such that each Leased Property is maintained in a high
quality operating and structural condition for use for its Primary Intended
Use.  Tenant shall maintain, repair and replace each Facility such that no
deferred maintenance items exist at, in or on any Leased Property at any time
and all systems, components, and elements (structural and otherwise) have a
useful life determined in the exercise of Landlord’s reasonable judgment that
exceeds the then applicable Expiration Date by not less than three (3) years
(and not less than seven (7) years as to structural items).  Tenant shall have
in place service and maintenance contracts with duly licensed contractors or
repair services providing for regular maintenance and repair of any and all
major systems serving each Leased Property, including, but not limited to, the
HVAC systems, life safety systems, plumbing systems and elevator and conveyor
systems.  Landlord may from time to time as to any one or more Leased
Properties, and at Tenant’s sole expense (but no more than once every three (3)
years at Tenant’s expense), cause an engineer designated by Landlord, in its
sole discretion, to inspect one or more Leased Properties and issue a report (a
“Leased Property Condition Report”) with respect to the condition of any such
Leased Properties.  Tenant shall, at its own expense, make any and all repairs
or replacements recommended by such Leased Property Condition Report.  All
repairs shall be made in a good and workmanlike manner and in accordance with
all Legal Requirements relating to such work.  Landlord shall not under any
circumstances be required to repair, replace, build or rebuild any improvements
on any Leased Property, or to make any repairs, replacements, alterations,
restorations or renewals of any nature or description to any Leased Property,
whether ordinary or extraordinary, structural or non-structural, foreseen or
unforeseen, or to make any expenditure whatsoever with respect thereto, or to
maintain any Leased Property in any way.  Tenant hereby waives, to the extent
permitted by law, the right to make repairs at the expense of Landlord pursuant
to any law currently in effect or hereafter enacted.
 
9.1.2 Notice of Non-Responsibility.  Except as expressly set forth in this
Lease, nothing contained in this Lease and no action or inaction by Landlord
shall be construed as:  (i) constituting the consent or request of Landlord,
express or implied, to any contractor, subcontractor, laborer, materialman or
vendor to, or for the performance of, any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to any Leased Property or any part thereof; or (ii)
giving Tenant any right, power or permission to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Landlord in respect thereof or to make any agreement that might
 

 
26

--------------------------------------------------------------------------------

 

create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Landlord in any Leased Property, or any
portion thereof.  Landlord may post, at Tenant’s sole cost, such notices of
non-responsibility upon, or of record against, any Leased Property to prevent
the lien of any contractor, subcontractor, laborer, materialmen or vendor
providing work, services or supplies to Tenant from attaching against the
Premises.  Tenant agrees to promptly execute and record any such notice of
non-responsibility at Tenant’s sole cost.
 
9.1.3 Vacation and Surrender.  Tenant shall, upon the expiration or sooner
termination of the Term as to any Leased Property, vacate and surrender the
applicable Leased Property to Landlord in a high quality, broom clean condition
consistent with the requirements of Section 9.1.1, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Lease and except for damage from Casualty or Condemnation.  Each Leased Property
so returned to Landlord shall include any and all Alterations, which shall be
and remain the property of Landlord as part of such Leased Property (except for
Alterations that Landlord requests, in writing, that Tenant remove, which
Alterations shall be promptly and completely removed by Tenant).  Tenant shall
repair, at Tenant’s sole cost, any damage to a Leased Property resulting from
Tenant’s vacation from or surrender of such Leased Property and/or the removal
of any Alterations therefrom, whether effected by Tenant or Landlord.
 
9.2 Encroachments.  If any of the Leased Improvements on any Leased Property
shall, at any time, encroach upon any property, street or right-of-way adjacent
to such Leased Property, then, promptly upon the request of Landlord, Tenant
shall, at its expense, subject to its right to contest the existence of any
encroachment and, in such case, in the event of any adverse final determination,
either (i) obtain valid waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, whether the same shall affect
Landlord or Tenant, or (ii) make such changes in the Leased Improvements, and
take such other actions, as Tenant, in the good faith exercise of its judgment
deems reasonably practicable, to remove such encroachment, including, if
necessary, the alteration of any of the Leased Improvements, and in any event
take all such actions as may be necessary in order to be able to continue the
operation of the Leased Improvements for the Primary Intended Use substantially
in the manner and to the extent the Leased Improvements were operated prior to
the assertion of such encroachment.  Any such alteration shall be made in
conformity with the applicable requirements of Section 11.  Tenant’s obligations
under this Section 9.2 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance and Tenant shall not be entitled to a credit for any sums recovered by
Landlord under any such policy of title or other insurance.
 
10. Tenant’s Representations and Warranties.  Tenant hereby makes the following
representations and warranties, as of the date hereof, to Landlord and
acknowledges that Landlord is granting the Lease in reliance upon such
representations and warranties. Tenant’s representations and warranties shall
survive the expiration or termination of this Lease and, except to the extent
otherwise specifically limited, shall continue in full force and effect, and
remain true and correct, until Tenant’s obligations hereunder have been
performed in full.
 
10.1 Organization and Good Standing.  Each Tenant is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Each Tenant is qualified to do business in and is in
good standing under the laws of
 

 
27

--------------------------------------------------------------------------------

 

the State in which the Facility operated by such Tenant is located.  Tenant has
delivered true and complete copies of the documents, certificates and agreements
pursuant to which each Tenant is organized to do business (the “Tenant Org
Docs”).
 
10.2 Power and Authority.  Each Tenant has the power and authority to execute,
deliver and perform this Lease and to make itself jointly and severally liable
for the obligations of each other Tenant.  Each Tenant has taken all requisite
action necessary to authorize the execution, delivery and performance of such
Tenant’s obligations under this Lease.
 
10.3 Enforceability.  This Lease constitutes a legal, valid, and binding
obligation of each Tenant enforceable in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditor’s rights generally, including, without
limitation, fraudulent transfer or conveyance laws.
 
10.4 Consents.  The execution, delivery and performance of this Lease will not
require any consent, approval, authorization, order, or declaration of, or any
filing or registration with, any court, any Governmental Authority, or any other
Person, except as set forth on Schedule 10.4 attached hereto.
 
10.5 No Violation.  The execution, delivery and performance of this Lease (i) do
not and will not conflict with, and do not and will not result in a breach of,
any Tenant Org Docs; and (ii) do not and will not violate in any material
respect any order, writ, injunction, decree, statute, rule or regulation
applicable to any Tenant or any of the Facilities.
 
10.6 Reports and Statements.  All reports, statements (financial or otherwise),
certificates and other data furnished by or on behalf of Tenant or any Guarantor
to Landlord in connection with this Lease, and all representations and
warranties made herein or in any certificate or other instrument delivered in
connection herewith, are and will be, to the best of Tenant’s knowledge, true
and correct in all material respects as of the date of such report, statement,
certificate or other data.
 
10.7 No Default.  As of the date hereof, (i) there is no existing Event of
Default under this Lease; and (ii) no event has occurred which, with the giving
of notice or the passage of time, or both, would constitute or result in such an
Event of Default.
 
10.8 Adverse Matters.  To the best of Tenant’s knowledge and except as set forth
on Schedule 10.8 attached hereto, no Tenant nor any of their respective
officers, directors, members or managing employees or other contractors,
subcontractors, employees or agents has engaged in any activities that are
prohibited under criminal law, or are cause for civil penalties or mandatory or
permissive exclusion from any Third Party Payor Program or any governmental
health care program.  To the best of Tenant’s knowledge, there is no, and there
shall continue to be no, threatened, existing or pending revocation, suspension,
termination, probation, restriction, limitation or non-renewal affecting any
Tenant or any Facility with regard to participation in any Third Party Payor
Program or the applicable Authorizations to which any Tenant or Facility
presently or at any time hereafter is/are subject or with regard to any
resident’s or patient’s entitlement to reimbursement from Medicaid for amounts
paid by such resident or patient to any Tenant, as applicable.
 

 
28

--------------------------------------------------------------------------------

 

10.9 Certification.  Each Tenant has obtained any and all Authorizations
necessary or advisable to operate its Facility(ies) for its Primary Intended Use
and to be, and to continue to be, validly licensed and certified to operate its
applicable Facility in accordance with all applicable governmental rules and
regulations and the requirements of all applicable Governmental Authorities.
 
10.10 No Reimbursement Audits or Appeals.  There are no current, pending or
outstanding reimbursement audits regarding any Third Party Payor Program nor any
appeals pending at any Facility.
 
10.11 No Recoupments Efforts.  There are no current or pending recoupment
efforts regarding any Third Party Payor Program at (or with respect to) any
Facility.  Tenant is not a participant in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds.
 
10.12 Professional Liability Reserves.  For each Facility, the applicable Tenant
or Guarantor has accrued, and will periodically (on an annual basis and upon any
Reserve Event) accrue, reserves for expenses relating to malpractice and
professional liability claims that are adequate and complete in the exercise of
commercially reasonable judgment and normal commercial practice, which reserves
have been, and will be, approved by its independent auditors and its independent
actuary.
 
10.13 Primary Intended Use.  Each Facility is being operated for its Primary
Intended Use and contains the number of licensed and operational beds or units
described on Schedule 10.13 attached hereto (and with regard to the Jensen Beach
Land Parcel, such parcel shall remain vacant land or, without limitation of
Landlord’s approval rights relative to Alterations, be used as a skilled
nursing, assisted living, independent living and/or Alzheimer’s care facility
that is complimentary to the Primary Intended Use of the Jensen Beach Property).
 
10.14 Compliance with Laws.  Each Tenant is in substantial compliance with all
applicable federal, state and local laws, regulations and guidelines (including,
without limitation, any government payment program requirements and disclosure
of ownership and related information requirements), quality and safety
standards, accepted professional standards and principles that apply to
professionals providing services to assisted or independent living facilities,
in each case, as applicable, accreditation standards, and requirements of
applicable Governmental Authorities, including, without limitation, those
requirements relating to the physical structure and environment of each Leased
Property, licensing, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting.  No Tenant has committed
any act which may give any Governmental Authority the right to cause Tenant to
lose any applicable Authorizations.
 

 
29

--------------------------------------------------------------------------------

 

10.15 Ownership of Authorizations.  The Authorizations:  (i) are not, and have
not been, transferred to any location other than the Facility to which such
Authorizations relate; (ii) are not, and have not been, pledged as collateral
security for any loan or indebtedness other than pursuant to the terms of this
Lease; (iii) are held free from restrictions or conflicts that would materially
impair the use or operation of each Facility for its Primary Intended Use; and
(iv) are not provisional, probationary or restricted in any way.  
 
10.16 Third Party Payor Programs.  There is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, fine, civil
monetary penalty, recoupment or non-renewal affecting any Tenant or any Leased
Property in respect of any Third Party Payor Programs to which Tenant or any
Facility is subject.  All cost reports and financial reports, if any, submitted
by any Tenant pursuant to any Third Party Payor Program have been and will
continue to be materially accurate and complete and have not been and will not
be misleading in any material respects.
 
11. Alterations.
 
11.1 Alterations.  Tenant shall not (i) make any Capital Alterations on or to
any Leased Property, (ii) enlarge or reduce the size of any Facility and/or
(iii) make any Capital Alterations or other Alterations that would tie in or
connect with any improvements on property adjacent to the Land.  Tenant may,
without Landlord’s consent, make any alterations, additions, or improvements
(collectively, with the alterations described in items (i) – (iii) of the
preceding sentence, “Alterations”) to any Leased Property if such Alterations
are not of the type described in clause (i), (ii) or (iii) above, so long as in
each case:  (w) the same do not (A) decrease the value of the Leased Property,
(B) affect the exterior appearance of the Leased Property, or (C) affect the
structural components of the Leased Property or the main electrical, mechanical,
plumbing, elevator or ventilating and air conditioning systems for any Facility,
(x) the same are consistent in terms of style, quality and workmanship to the
original Leased Property and Fixtures, (y) the same are constructed and
performed in accordance with the provisions of Section 11.2 below and (z) the
cost thereof does not exceed, in the aggregate, $250,000.00 for any consecutive
twelve (12) month period with respect to any single Facility.  Except for those
limited Alterations that expressly do not require Landlord’s consent pursuant to
the preceding sentence, all Alterations shall be subject to Landlord’s prior
written consent, in Landlord’s reasonable discretion.  To the extent Landlord’s
prior written consent shall be required in connection with any Alterations,
Landlord may impose such conditions thereon in connection with its reasonable
approval thereof as Landlord deems appropriate.  Notwithstanding the foregoing,
Landlord agrees that painting, landscaping, and replacement of floor, wall and
window coverings shall be deemed Alterations that do not require Landlord’s
consent, regardless of the cost thereof, so long as the same meet the
requirements of clauses (x) and (y) above, and the cost thereof shall not be
counted towards the above-referenced $250,000.00 threshold.
 
11.2 Construction Requirements for all Alterations.  For all Alterations of any
Leased Property, the following shall apply and shall be in addition to and not
in lieu of any other requirements that Landlord may impose on Tenant in
connection with the making of any Alterations and, except as described in this
Section 11.2, the following shall apply whether or not Landlord’s consent to the
subject Alteration is required:
 
11.2.1 Plans and Specifications.  Prior to commencing any Alterations, Tenant
shall have submitted to Landlord a written proposal describing in reasonable
 

 
30

--------------------------------------------------------------------------------

 

detail such proposed Alteration and shall provide to Landlord for approval (or
information, in the case of Alterations that do not require Landlord’s consent)
such plans and specifications, permits, licenses, construction budgets and other
information (collectively, the “Plans and Specifications”) as Landlord shall
request, showing in reasonable detail the scope and nature of the proposed
Alteration.
 
11.2.2 Permits.  Such construction shall not commence until Tenant shall have
procured and paid for all municipal and other governmental permits and
authorizations required therefor (as well as any permits or approvals required
in connection with any Permitted Encumbrance), and Landlord shall join in the
application for such permits or authorizations whenever such action is
necessary; provided, however, that (i) any such joinder shall be at no
liability, cost or expense to Landlord; and (ii) any Plans and Specifications
required to be filed in connection with any such application that require the
approval of Landlord shall have been so approved by Landlord.
 
11.2.3 No Impairment.  Such construction shall not, and prior to commencement of
such construction Tenant’s licensed architect or engineer shall certify to
Landlord that such construction shall not, impair the structural strength of any
component of the applicable Facility or overburden or impair the operating
efficiency of the electrical, water, plumbing, HVAC or other building systems of
any such Facility.  The aforesaid certification shall not be required in the
case of Alterations that do not require Landlord’s consent.
 
11.2.4 Compliance Certification.  Prior to commencing any Alterations, Tenant’s
licensed architect or engineer shall certify to Landlord that the Plans
and Specifications conform to and comply with all Insurance Requirements and all
applicable building, subdivision and zoning codes, laws, ordinances, regulations
and other Legal Requirements.  The aforesaid certification shall not be required
in the case of Alterations that do not require Landlord’s consent.
 
11.2.5 Parking.  During and following completion of such construction, the
parking that is located on the Land adjoining the applicable Facility shall
remain adequate for the operation of such Facility for its Primary Intended Use
and in no event shall such parking be less than is required by any applicable
Legal Requirements or was located on the Land adjoining such Facility prior to
such construction.
 
11.2.6 Materials; Quality.  All work done in connection with such construction
shall be done promptly and in a good and workmanlike manner using first-class
materials and in conformity with all Legal Requirements.
 
11.2.7 As-Builts.  Promptly following the completion of the construction of any
Alterations, Tenant shall deliver to Landlord:  (i) “as built” drawings of any
Capital Alterations included therein, certified as accurate by the licensed
architect or engineer selected by Tenant to supervise such work; and (ii) a
certificate from Tenant’s licensed architect or engineer certifying to Landlord
that such Alterations have been completed in compliance with the Plans and
Specifications and all applicable Legal Requirements.  The certification
referenced in subsection (ii) above shall not be required in the case of
Alterations that do not require Landlord’s consent.
 

 
31

--------------------------------------------------------------------------------

 

11.2.8 Certificate of Occupancy.  If, by reason of the construction of any
Alteration, a new or revised certificate of occupancy for any component of the
applicable Facility is required, Tenant shall obtain such certificate in
compliance with all applicable Legal Requirements and furnish a copy of the same
to Landlord promptly upon receipt thereof.
 
11.2.9 Lien Waivers.  Upon completion of any Alteration, Tenant shall promptly
deliver to Landlord final lien waivers from each and every general contractor
and subcontractor that provided goods or services in connection with such
Alteration indicating that such contractor or subcontractor has been paid in
full for such goods or services, together with such other evidence as Landlord
may reasonably require to satisfy Landlord that no liens have been created in
connection with such Alteration.  The deliveries referenced in this
Section 11.2.9 shall not be required in the case of Alterations that do not
require Landlord’s consent, unless and to the extent requested in writing by
Landlord.
 
11.3 Capital Expenditures Account.
 
11.3.1 Required Capital Expenditures.
 
11.3.1.1 As used in this Lease, (i) “Required Leased Property Annual Capital
Expenditures Amount” shall mean, as to each Lease Year applicable to a
particular Leased Property, an amount equal to the product of (a) the Required
Per Unit Annual Capital Expenditures Amount that is applicable during such Lease
Year (calculated as a weighted average in the event of any change in such
Required Per Unit Annual Capital Expenditures Amount during such Lease Year)
times (b) the aggregate number of Units at such Leased Property during such
Lease Year (calculated as a weighted average in the event of any change in the
number of such Units during such Lease Year), but, subject to Section 11.3.4,
below, with such amount to be prorated for any partial Lease Year, and (ii)
“Capital Expenditures” shall mean expenditures by Tenant on repairs,
replacements and improvements to the Premises (including any part of Landlord’s
Personal Property or Tenant’s Personal Property other than any part thereof
that, by the terms of Section 35 below, is to be retained by Tenant upon the
expiration or termination of this Lease and excluding the Hurricane Renovations
referenced in Section 11.3.5 below) that (a) in accordance with GAAP, constitute
capital expenditures, (b) are contemplated by the Annual Capital Expenditure
Budget and (c) have been completed in a good, workmanlike and lien free fashion
and in compliance with all Legal Requirements and with the terms of
Sections 11.1 and 11.2 applicable to any Alterations.
 
11.3.1.2 Within thirty (30) days following the end of each respective Lease Year
(or of any partial Lease Year resulting from the expiration or termination of
this Lease) (such Lease Year (or partial Lease Year, if applicable), the
“Subject Lease Year”), Tenant shall deliver to Landlord a report (a “Capital
Expenditures Report”) on each Leased Property as to which a Lease Year has so
ended, certified as true, correct and complete by Tenant pursuant to an
Officer’s Certificate, summarizing and describing in reasonable detail all of
the Capital Expenditures made by Tenant during such Subject Lease Year and the
two (2) Lease Years preceding it (such Subject Lease Year, together with the two
(2) Lease Years preceding it, the “Subject Three Lease Years”), on both an
aggregate basis as to all Leased Properties as to which a Lease Year has so
ended and broken down for each such Leased Property, and such receipts and other
information as Landlord may reasonably request relative to the Capital
Expenditures made by Tenant during such Subject Three Lease Years relative to
each such Leased Property.  If, as to a particular Leased Property and a
particular Subject Lease Year,
 

 
32

--------------------------------------------------------------------------------

 

the sum of (i) the amount of the Capital Expenditures so made by Tenant at such
Leased Property during the applicable Subject Three Lease Years and so reported
to Landlord, plus (ii) the amount of any Capital Expenditures Deposits
previously made by Tenant with respect to such Leased Property and such Subject
Three Lease Years, and minus (iii) the amount of any payments made to Tenant
from the Capital Expenditures Account with respect to such Leased Property and
such Subject Three Lease Years (such sum, as  to a particular Leased Property
and a particular Subject Lease Year, the “Actual Leased Property Three Lease
Years Capital Expenditures Amount”) is less than the sum of the Required Leased
Property Annual Capital Expenditures Amounts with respect to such Leased
Property for the Lease Years included in such Subject Three Lease Years (such
sum, as to a particular Leased Property and a particular Subject Lease Year, the
“Required Leased Property Three Lease Years Capital Expenditures Amount”),
Tenant shall, on or prior to the due date of the Capital Expenditures Report for
such Subject Lease Year, deposit (herein, a “Capital Expenditures Deposit”) into
an interest bearing account (the “Capital Expenditures Account”) under the sole
dominion and control of Landlord (or any Facility Mortgagee) an amount equal to
the amount by which such Required Leased Property Three Lease Years Capital
Expenditures Amount exceeds such Actual Leased Property Three Lease Years
Capital Expenditures Amount.  If, as to a particular Leased Property and a
particular Subject Lease Year, the applicable Actual Leased Property Three Lease
Years Capital Expenditures Amount exceeds the applicable Required Leased
Property Three Lease Years Capital Expenditures Amount, then, provided no
default or Event of Default by Tenant exists hereunder, within five (5) Business
Days after Tenant’s presentation of its Capital Expenditures Report for such
Subject Lease Year reflecting such greater expenditure at such Leased Property
(if Landlord is holding the Capital Expenditures Account) or within five (5)
Business Days after Landlord’s receipt of the necessary funds from the Facility
Mortgagee that is holding the Capital Expenditures Account (if a Facility
Mortgagee is holding the Capital Expenditures Account), Landlord shall pay to
Tenant the lesser of (a) the amount by which the applicable Actual Leased
Property Three Lease Years Capital Expenditures Amount so made by Tenant at such
Leased Property and so reported to Landlord exceeds the applicable Required
Three Lease Years Capital Expenditures Amount or (b) the net amount of funds in
the Capital Expenditures Account that are attributable to Capital Expenditures
Deposits previously made with respect to such Leased Property.  Attached hereto
as Schedule 11.3.1 is an example of the application of this Section 11.3.1.
 
11.3.2 Capital Expenditures Account.  The Capital Expenditures Account shall be
maintained with a Lending Institution reasonably satisfactory to Landlord or
with any Facility Mortgagee, and, for purposes of Section 11.3.1.2(b) above and
the other terms of this Lease, Landlord shall, with respect to each Capital
Expenditures Deposit, keep records allocating such deposit to the appropriate
Leased Property(ies) hereunder.  Landlord shall not be liable to Tenant or any
other Person for any decline in the value of the funds held in the Capital
Expenditures Account.  Furthermore, neither Landlord nor any Facility Mortgagee
shall bear responsibility for the financial condition of, nor any act or
omission by, any Lending Institution at which the Capital Expenditures Account
is located.  The interest from deposits into the Capital Expenditures Account
shall be retained in the Capital Expenditures Account to be applied in
accordance with the terms of this Section 11.3.  Tenant hereby grants to
Landlord a first priority security interest in the Capital Expenditures Account
pursuant to the Uniform Commercial Code (the “UCC”) of the State whose laws
govern the perfection of such security interest, and the provisions of
Section 21.1.1.1 below shall be applicable to such security interest.  Upon the
occurrence of any Event of Default, Landlord or any Facility Mortgagee may apply
any funds
 

 
33

--------------------------------------------------------------------------------

 

held in the Capital Expenditures Account to cure such Event of Default or on
account of any damages suffered or incurred by Landlord in connection
therewith.  In connection with any assignment of Landlord’s interest under this
Lease, the assigning Landlord or any predecessor shall have the right, and the
obligation, to transfer all amounts in the Capital Expenditures Account and
still in its possession or control to such assignee and, upon such transfer, the
assigning Landlord or any such predecessor, as the case may be, transferring any
such amounts shall thereupon be completely released from all liability with
respect to such amounts so transferred, and Tenant shall look solely to said
assignee in reference thereto.
 
11.3.3 Disposition of Capital Expenditures Account.  As described above, within
thirty (30) days following the expiration or termination of this Lease, Tenant
shall deliver to Landlord a Capital Expenditures Report with respect to the
Lease Year or partial Lease Year immediately preceding such expiration or
termination, and, if applicable, make a deposit into the Capital Expenditures
Account.  If, on the basis of such Capital Expenditures Report, Tenant is
entitled to a payment as described in Section 11.3.1 above, then,
notwithstanding anything to the contrary contained in such Section 11.3.1, such
payment shall be due and payable to Tenant only as and when the conditions of
Section 3.4.3 for the return of the Security Deposit have been met.  Except as
provided in the preceding sentence, upon the expiration or termination of this
Lease, all funds in the Capital Expenditures Account (including, without
limitation, any funds that are required to be deposited therein by Tenant with
respect to the Lease Year or partial Lease Year immediately preceding such
expiration or termination) shall automatically and without further action of the
parties become the property of Landlord, without any obligation on Landlord’s
part to credit Tenant in any manner therefor.  The obligations of Landlord and
Tenant under this Section 11.3 shall survive the expiration or termination of
this Lease.
 
11.3.4 Certain Divisions and Calculations.  In the event that this Lease is
terminated as to one or more Leased Properties (but not all of the Premises) on
account of any event, circumstance or transaction to which Section 17.9 or
Section 40 is applicable, then, for purposes of dividing any amounts then held
in the Escrow Account or the Capital Expenditures Account between the amounts
that will continue to be held under this Lease and the amounts that will be
transferred to corresponding accounts under a New Lease entered into pursuant to
Section 40 hereof or for any other purpose under this Lease, any such amounts so
held in the Escrow Account or the Capital Expenditures Account shall be
allocated to and among each terminated, and each non-terminated, Leased Property
as determined by Landlord, in its sole discretion if any such termination
results from an Event of Default and otherwise in its reasonable discretion.  In
addition, in the event of (i) any termination of this Lease as to one or more
Leased Properties (but not all of the Premises) on account of any New Lease
under Section 40 or (ii) any combination of leases pursuant to Section 39,
calculations of the applicable amounts of the Required Leased Property Annual
Capital Expenditures Amount, Actual Leased Property Three Lease Years Capital
Expenditures Amount, required Capital Expenditures Deposits and similar items
shall be made with respect to the Transferred Premises (in the case of
Section 40) or the combined properties under the Section 39 Lease (in the case
of Section 39) the same as if all of such Transferred Premises or combined
properties, as applicable, had been under the New Lease or Section 39 Lease
relating thereto, as applicable, during any partial Lease Year preceding the
Property Transfer Date (in the case of Section 40) or Section 39 Date (in the
case of Section 39) applicable thereto.
 

 
34

--------------------------------------------------------------------------------

 

11.3.5 Hurricane Renovations Escrow.  As of the Effective Date, Landlord
continues to hold the sum of One Million Six Hundred Fifty Eight Thousand One
Hundred Eighty Six and 13/100 Dollars ($1,658,186.13), plus interest on such
amount since December 31, 2007, representing the remaining amount, plus interest
thereon, credited to Landlord from the sellers of the Farm Pond Properties
located in Florida on account of certain hurricane repairs and capital
improvement items which have yet to be completed (collectively, the “Hurricane
Renovations”) (such deposit is referred to herein as the “Hurricane Renovations
Escrow Deposit”), in an account (the “Hurricane Renovations Escrow Account”) of
Landlord or, in Landlord’s sole discretion, with any Facility Mortgagee, which
deposit may be commingled with other assets of Landlord or such Facility
Mortgagee.  Landlord shall not be liable to Tenant or any other Person for any
consequent loss of principal or interest on funds held in the Hurricane
Renovations Escrow Account.  Furthermore, neither Landlord nor any Facility
Mortgagee shall bear responsibility for the financial condition of, nor any act
or omission by, any Lending Institution at which the Hurricane Renovations
Escrow Account is located.  The interest from deposits into the Hurricane
Renovations Escrow Account shall be retained in the Hurricane Renovations Escrow
Account to be applied in accordance with the terms of this Section
11.3.5.  Provided that no default or Event of Default by Tenant exists
hereunder, and subject to the terms and conditions of this Section 11.3.5, the
Hurricane Renovations Escrow Deposit shall be used by Landlord to directly pay
third parties for any out-of-pocket costs incurred by Tenant for the Hurricane
Renovations (“Hurricane Renovations Costs”), upon delivery by Tenant to Landlord
of documentation evidencing such Hurricane Renovations Costs, which payment
shall be provided within ten (10) Business Days after the presentation of such
evidence (if Landlord is holding the Hurricane Renovations Escrow Account) or
within ten (10) Business Days after Landlord’s receipt of the appropriate funds
from the Facility Mortgagee that is holding the Hurricane Renovations Escrow
Account (if a Facility Mortgagee is holding the Hurricane Renovations Escrow
Account).  Landlord shall have no obligation to make any payment for any
Hurricane Renovations Costs that are: (i) in the aggregate, in excess of the
Hurricane Renovations Escrow Deposit, (ii) for Hurricane Renovations made
without the prior written approval of Landlord (not to be unreasonably withheld
or delayed), or (iii) in the aggregate, for an amount less than $25,000 for any
single payment request by Tenant (however, such lesser amounts that satisfy the
other conditions of this Section 11.3.5 and are paid by Tenant shall be
reimbursed by Landlord in accordance with this Section 11.3.5).  Promptly
following the Effective Date, and in any event on or prior to July 31, 2008,
Tenant shall commence any remaining Hurricane Renovations (including, without
limitation, the replacement of windows at the Subject Farm Pond Properties that
are located in Florida (other than the Summerville at Lake Mary Property, if
such property is demised pursuant to this Lease)) and Tenant shall thereafter
proceed diligently and continuously to complete such Hurricane Renovations and
shall complete such Hurricane Renovations on or prior to December 31, 2008. Upon
completion of the Hurricane Renovations and payment or reimbursement of the
Hurricane Renovation Costs, any amount remaining in the Hurricane Renovations
Escrow Account shall be deposited into the Capital Expenditures Account.  The
obligations of Landlord and Tenant under this Section 11.3.5 shall survive the
expiration or termination of this Lease.
 
11.4 Annual Capital Expenditure Budget.  On or prior to January 31 of each
calendar year, Tenant shall deliver to Landlord, at Tenant’s expense, a budget
(the “Annual Capital Expenditure Budget”) setting forth Tenant’s reasonable
estimate of the capital repairs, replacements and improvements to the Premises
that Tenant anticipates will be necessary in such
 

 
35

--------------------------------------------------------------------------------

 

calendar year to comply with the maintenance, repair and replacement obligations
contained in Section 9 hereof and maintain the Leased Properties in a high
quality condition, and, on or prior to the December 15 preceding the
commencement of such calendar year, Tenant shall deliver to Landlord, at
Tenant’s expense, a preliminary draft of the aforesaid Annual Capital
Expenditure Budget for such calendar year.  Tenant shall perform any and all
capital repairs, replacements or improvements contemplated by the Annual Capital
Expenditure Budget within twenty-four (24) months after the commencement of the
calendar year to which such Annual Capital Expenditure Budget relates.  If
Tenant has not completed such capital repairs, replacements or improvements
within such twenty-four (24) month period, Landlord may, but shall not be
obligated to, complete such capital repairs, replacements or improvements, in
which case Landlord may reimburse itself for the cost of any such work by
withdrawing funds from the Capital Expenditures Account sufficient to pay for
such capital repairs, replacements or improvements, and Tenant shall, within ten
(10) days following demand therefor by Landlord, (i) restore to the Capital
Expenditures Account any amount so withdrawn therefrom and paid to Landlord and
(ii) to the extent there were insufficient funds in the Capital Expenditures
Account fully to reimburse Landlord for the cost of such work, pay to Landlord
any remaining unreimbursed amount.  In the event of any payment by Tenant
pursuant to subsection (i) and/or (ii) above, Tenant shall be entitled to
include the amount thereof in its next Capital Expenditures Report.
 
12. Liens.  Subject to the provisions of Section 13 below governing a permitted
contest by Tenant, Tenant will not, directly or indirectly, create or allow to
remain, and will promptly discharge at its expense, any lien, encumbrance,
attachment, title retention agreement or claim upon any Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (i) liens for those taxes of Landlord that Tenant is not required to
pay hereunder, (ii) liens for Impositions or for sums resulting from
noncompliance with Legal Requirements, so long as (1) the same are not yet
payable or (2) such liens are in the process of being contested as permitted by
Section 13, (iii) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums either disputed in good faith or not yet due, provided that (1)
such lien and such reserve or other appropriate provisions as shall be required
by law or generally accepted accounting principles shall have been made therefor
and (2) any such liens are in the process of being contested as permitted by
Section 13, and (iv) any liens that are expressly the responsibility of Landlord
hereunder.  Notwithstanding the foregoing, Tenant shall bond over any lien
affecting the applicable Leased Property if Landlord shall request or if any
applicable Facility Mortgagee shall so require.
 
13. Permitted Contests.  Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings, conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any Imposition or any lien,
attachment, levy, encumbrance, charge or claim not otherwise permitted by
Section 12, provided that (i) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge, or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the applicable Leased Property, (ii) neither the applicable
Leased Property nor any Rent therefrom nor any part thereof or interest therein
would be reasonably likely to be in danger of being sold, forfeited, attached or
lost, (iii) Tenant shall indemnify and hold harmless Landlord and the Landlord
Indemnified Parties from and against any Losses incurred by Landlord or the
Landlord Indemnified Parties in connection with any such contest or as a result
thereof, (iv) Tenant shall give such security as may be demanded by Landlord to
insure ultimate payment of, or compliance with, the same and
 

 
36

--------------------------------------------------------------------------------

 

to prevent any sale or forfeiture of the affected Leased Property or the Rent by
reason of such non-payment or non-compliance; provided, however, the provisions
of this Section 13 shall not be construed to permit Tenant to contest the
payment of Rent or any other sums payable by Tenant to Landlord hereunder, (v)
in the case of the contest of an Insurance Requirement, the coverage required by
Section 14 shall be maintained, and (vi) if such contest is resolved against
Landlord or Tenant, Tenant shall, as Additional Rent due hereunder, pay to the
appropriate payee the amount required to be paid, together with all interest and
penalties accrued thereon, within ten (10) days after such determination (or
within such shorter period as may be required by the terms of such
determination), and comply, within any cure period allowed therefor by the
applicable agency or authority (or if no such cure period shall be allowed or
specified by the applicable agency or authority, promptly and diligently
following the effective date of such determination); provided, however, that
this subsection (vi) is not intended, and shall not be construed, to afford
Tenant any cure or grace period beyond the effective date of any final
unappealable determination.  Landlord, at Tenant’s expense, shall execute and
deliver to Tenant such authorizations and other documents as may reasonably be
required in any such contest, and, if reasonably requested by Tenant or if
Landlord so desires, shall join as a party therein.  The terms of this
Section 13 shall survive the expiration or sooner termination of this Lease.
 
14. Insurance.
 
14.1 General Insurance Requirements.  Tenant shall obtain and maintain, or cause
to be maintained, insurance for Tenant and the Leased Properties providing
insurance coverages of such types, against such risks, in such amounts, with
such deductibles and self-insurance retentions and with such endorsements as (i)
Landlord, in its sole discretion, from time to time deems (1) commercially
reasonable (in light of such factors, including, without limitation, the
availability and cost of particular types and amounts of coverages, as Landlord,
in its sole discretion, deems appropriate) and/or (2) consistent with the
insurance coverages that are maintained by owners of properties similar to the
Leased Properties or (ii) as may be required from time to time by any Facility
Mortgagee, but with such insurance coverages at all times to include (without
limitation of the preceding provisions for greater coverages) at least the
following minimum coverages:
 
14.1.1 Coverage for loss or damage by fire, lightning, wind and such other
perils as are included in a standard “all risk” or “special causes of loss”
endorsement and against loss or damage by other risks and hazards covered by a
standard property insurance policy, including, without limitation, riot, civil
commotion, vandalism, malicious mischief, burglary and theft, relative to each
Leased Property, in each case (i) in an amount equal to one hundred percent
(100%) of the Full Replacement Cost of such Leased Property; (ii) containing an
agreed amount endorsement with respect to the Leased Improvements and Tenant’s
Personal Property at such Leased Property waiving all co-insurance provisions;
(iii) containing (a) an “Ordinance or Law Coverage” or “Enforcement” endorsement
and (b) “demolition” insurance and “increased cost of construction” insurance,
if any of the Leased Improvements at, or the use of, such Leased Property shall
at any time constitute legal non-conforming structures or uses; and (iv) having
a deductible not exceeding Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00).  In addition, each Tenant shall at a minimum obtain: (y) flood
hazard insurance, in the event that any portion of the Leased Improvements at
any Leased Property is currently or at any time in the future located in a
federally designated “special flood hazard area”, and (z) earthquake insurance,
in the event that any Leased Property is located in an area with a high
 

 
37

--------------------------------------------------------------------------------

 

degree of seismic activity, provided that the insurance pursuant to clauses (y)
and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this Section 14.1.1.
 
14.1.2 Commercial general liability insurance against claims for personal
injury, bodily injury, death or damage to the Leased Properties occurring upon,
in or about each Leased Property, such insurance (i) to be for a combined limit,
excluding umbrella coverage, of not less than One Million and No/100 Dollars
($1,000,000.00) per occurrence with not less than a Three Million and No/100
Dollars ($3,000,000.00) general aggregate limit and with the applicable limits
applying on a “per location” basis; (ii) to cover at least the following: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for legal
contracts; (5) contractual liability covering indemnities, if any, given by
Tenant contained in the Facility Mortgage, if any, applicable to the Leased
Property, to the extent the same is available; (6) broad form property damage;
(7) personal injury (including death resulting therefrom); (8) healthcare
professional liability and (9) a liquor liability endorsement if alcoholic
beverages are sold at any Leased Property; and (iii) to have a per claim
deductible not exceeding Five Hundred Thousand and No/100 Dollars ($500,000.00).
 
14.1.3 Business interruption insurance (i) with loss payable to Landlord; (ii)
covering all risks required to be covered by the insurance provided for in
Section 14.1.1 above; (iii) in an amount sufficient to avoid any co-insurance
penalty and to provide proceeds that will, in Landlord’s sole discretion, cover
a period of not less than twelve (12) months from the date of casualty or loss;
and (iv) containing an extended period of indemnity endorsement that provides
that, after the physical loss to the applicable Leased Property has been
repaired, the continued loss of income will be insured until such income returns
to the same level it was prior to the loss or the expiration of not less than
twelve (12) months from the date of the loss, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period.
 
14.1.4 At all times during which Alterations or structural construction or
repairs are being made with respect to any of the Leased Improvements, and only
if the Leased Properties’ coverage form does not otherwise apply, (i) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (ii) the insurance provided for in
Section 14.1.1 above written in a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
Section 14.1.1 above, (3) including permission to occupy the Leased Properties,
and (4) with an agreed amount endorsement waiving co-insurance provisions.
 
14.1.5 Workers’ compensation insurance, subject to the statutory limits of the
State in which the applicable Leased Property is located, and employer’s
liability insurance with limits of at least One Hundred Thousand and No/100
Dollars ($100,000.00) per accident and per disease, per employee, and at least
Five Hundred Thousand and No/100 Dollars ($500,000.00) aggregate in respect of
any work or operations on or about any Leased Property, or in connection with
any Leased Property or its operation (if applicable).
 
14.1.6 Broad form boiler and machinery insurance (without exclusion for
explosion) covering all boilers or other pressure vessels, machinery, and
equipment located
 

 
38

--------------------------------------------------------------------------------

 

in, on or about any Leased Property (including “system breakdown coverage”) and
insurance against loss of occupancy or use arising from any breakdown of such
equipment.
 
14.1.7 Motor vehicle liability coverage for all owned and non-owned vehicles,
including, without limitation, rented and leased vehicles, containing limits per
occurrence, including umbrella coverage, of not less than One Million and No/100
Dollars ($1,000,000.00).
 
14.1.8 If alcoholic beverages are sold at any Leased Property, so-called
“dramshop” insurance or other liability insurance required in connection with
the sale of alcoholic beverages.
 
14.1.9 Insurance against employee dishonesty.
 
14.2 Policies; Certificates.  All insurance provided for in
Section 14.1 above shall be obtained under valid and enforceable policies
(individually, a “Policy” and, collectively, the “Policies”) and shall be
subject to the approval of Landlord, which approval shall not be unreasonably
withheld or delayed.  Not less than ten (10) days prior to the expiration date
of each Policy, a certificate of insurance evidencing the renewal of such
Policy, accompanied by evidence satisfactory to Landlord of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Tenant to Landlord.  Tenant shall deliver certified copies of the Policies to
Landlord prior to the date hereof and thereafter upon request.  All Policies
must have a term of not less than one (1) year.
 
14.3 Blanket and Loss Limit Policies.  Any blanket Policy shall specifically
allocate to each Leased Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only such Leased Property in compliance with the
provisions of Section 14.1.  Policies under Sections 14.1.1, 14.1.3 and 14.1.6
above shall be permitted to be written on a loss limit basis, subject to the
delivery to Landlord of such information relating thereto as Landlord may from
time to time reasonably request and to Landlord’s approval of such loss limit
and of the terms thereof, which approval shall not be unreasonably withheld,
delayed or conditioned.
 
14.4 Additional Insured; No Separate Insurance.  All Policies provided for or
contemplated by Section 14.1 above, except for the Policy referenced in
Section 14.1.5, shall name each applicable Tenant as the insured and Landlord
and any Facility Mortgagee(s) and its/their successors and/or assigns as
additional insureds, as its/their interests may appear, and, in the case of
property damage, loss of rent, business interruption, terrorism, boiler and
machinery, flood and earthquake insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Landlord or any Facility
Mortgagee, as applicable, providing that the loss thereunder shall be payable to
Landlord or such Facility Mortgagee, as applicable.  Tenant shall not, on
Tenant’s own initiative or pursuant to the request or requirement of any third
party, (i) take out separate insurance concurrent in form or contributing in the
event of loss with that required in this Section 14 to be furnished by Tenant or
(ii) increase the amounts of any then existing insurance by securing an
additional policy or policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Landlord and all
Facility Mortgagees, are included therein as additional insureds and the loss is
payable under such insurance in the same manner as losses are payable under this
Lease.  Tenant shall
 

 
39

--------------------------------------------------------------------------------

 

immediately notify Landlord of the taking out of any such separate insurance or
of the increasing of any of the amounts of the then existing insurance by
securing an additional policy or policies.
 
14.5 Policy Requirements.  All Policies of insurance provided for in
Section 14.1 shall contain clauses or endorsements to the effect that:
 
(i) no failure by Tenant or any Tenant Party to comply with the provisions of
any Policy, that might otherwise result in a forfeiture or impairment of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Landlord or any Facility Mortgagee is
concerned;
 
(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to Landlord, any Facility Mortgagee and any other party named
therein as an additional insured or loss payee;
 
(iii) neither Landlord nor any Facility Mortgagee shall be liable for any
Insurance Premiums thereon or subject to any assessments thereunder; and
 
(iv) a waiver of subrogation rights as to Landlord and any Facility Mortgagee.
 
14.6 Evidence of Compliance.  If at any time Landlord is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Landlord shall have the right, without notice to Tenant, to take such
action as Landlord deems necessary to protect its interest in the Leased
Properties, including, without limitation, the obtaining of such insurance
coverages as Landlord in its sole discretion deems appropriate and all premiums
incurred by Landlord in connection with any such action or in obtaining any such
insurance and keeping it in effect shall be paid by Tenant to Landlord upon
demand and shall bear interest at the Overdue Rate until paid.
 
14.7 Foreclosure; Transfer.  In the event of foreclosure of any Facility
Mortgage or other transfer of title to any Leased Property, all right, title and
interest of the applicable Tenant in and to the Policies then in force
concerning the Leased Properties and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or in Landlord, Facility
Mortgagee or other transferee in the event of such other transfer of title.
 
14.8 Insurance Company.  The Policies shall be issued by one or more domestic
primary insurance companies, duly qualified in the jurisdictions where the
Leased Properties are located.  Each insurer under each Policy shall have, as of
each applicable Commencement Date and as of each renewal of such Policy, a
rating of A: VII or better by A.M. Best.  The insurer under each Policy shall
have, as of each applicable Commencement Date and as of each renewal of such
Policy, a claims-paying ability rating of at least “AA” or its equivalent from
each of the Rating Agencies, or, if a particular Policy is issued by more than
one insurer, then, at least seventy-five percent (75%) of the coverage (if there
are four (4) or fewer insurers under such Policy) or at least sixty percent
(60%) of the coverage (if there are five (5) or more insurers under such Policy)
must be with carriers having such claims-paying ability ratings (provided that
all of the insurers under such Policy must have claims-paying ability ratings of
not less than “A-” or the equivalent from each of the Rating Agencies as of each
applicable Commencement Date and as of each renewal of such Policy).  At all
times, each insurer under
 

 
40

--------------------------------------------------------------------------------

 

each Policy must maintain a rating of B++: VII or better by A.M. Best.  In the
event that Tenant satisfies the above-referenced ratings tests as to a
particular Policy as of an applicable Commencement Date or as of a Policy
renewal date, as applicable, but thereafter an insurer under such Policy ceases
to satisfy the minimum A.M. Best ratings that must be met at all times, Tenant
shall not be in default under this Section 14.8 so long as, within thirty (30)
days after such cessation arises, Tenant replaces the insurer(s) that do not
satisfy such minimum ratings requirements with insurer(s) that do satisfy such
minimum ratings requirements.
 
14.9 Terrorism.  Tenant’s Policies as to a particular Leased Property(ies) shall
not be required to omit any exclusions from coverage for acts of terrorism,
unless obtaining such omission (i) shall not cause the premiums therefor to
exceed commercially reasonable rates and (ii) is then customarily required by
commercial landlords owning, or institutional lenders making mortgage loans
secured by, properties similar to such Leased Property(ies).
 
15. Damage and Destruction.
 
15.1 Notice of Casualty.  If any Leased Property shall be destroyed, in whole or
in part, or damaged by Casualty, Tenant shall give prompt written notice thereof
to Landlord and any Facility Mortgagee, in no event more than five (5) Business
Days after the occurrence of a Casualty.  Within fifteen (15) days after the
occurrence of a Casualty, or as soon thereafter as such information is
reasonably available to Tenant, Tenant shall provide the following information
to Landlord: (i) the date of the Casualty; (ii) the nature of the Casualty;
(iii) a description of the damage or destruction caused by the Casualty,
including, but not limited to, the type of Leased Property damaged, the area of
the Leased Improvements damaged and the general extent of such damage; (iv) a
preliminary estimate of the cost to repair, rebuild, restore or replace the
Leased Property; (v) a preliminary estimate of the schedule to complete the
repair, rebuilding, restoration or replacement of the Leased Property; (vi) a
description of the anticipated property insurance claim, including, but not
limited to, the name of the insurer, the insurance coverage limits, the
deductible amounts, the expected settlement amount and the expected settlement
date; and (vii) a description of the business interruption claim, including, but
not limited to, the name of the insurer, the insurance coverage limits, the
deductible amounts, the expected settlement amount and the expected settlement
date.  Tenant shall provide Landlord with copies of any and all material
correspondence to and from the insurance provider within five (5) Business Days
after Tenant’s receipt or submission thereof and provide any other information
reasonably requested by Landlord.
 
15.2 Substantial Destruction.  Except as otherwise set forth herein, if a
Facility is substantially destroyed or rendered Unsuitable For Its Primary
Intended Use by a Casualty at any time during the Term, Landlord may elect to
terminate this Lease with respect to the Leased Property on which such Facility
is located by providing written notice to Tenant within ninety (90) days of the
date upon which Tenant notifies Landlord of the Casualty, which termination
shall be effective as of the date of Tenant’s receipt of such notice.  If
Landlord elects to terminate, then Landlord shall receive any and all of the
insurance proceeds payable by reason of the Casualty (the “Casualty Insurance
Proceeds”) and Tenant shall immediately pay to Landlord an amount equal to any
uninsured deductible, and as of the date of such termination, the applicable
Leased Property shall be deleted from this Lease and the provisions of
Section 17.9 governing a deletion of a Leased Property after Casualty shall be
applicable.  If Landlord does not elect to terminate, then Tenant shall promptly
rebuild and restore the Leased Property in accordance with Section 15.4 below
and Landlord shall make the Casualty Insurance
 

 
41

--------------------------------------------------------------------------------

 

Proceeds available to Tenant for such restoration only pursuant to, and in
accordance with, Section 15.5 below.  The term “substantially destroyed” means
any Casualty resulting in the loss of use of fifty percent (50%) or more of the
licensed beds or units at the Facility located on the relevant Leased Property
or that would require more than fifty percent (50%) of the value of the Leased
Improvements to restore.
 
15.3 Partial Destruction.  If a Leased Property is damaged by a Casualty but the
Facility(ies) located on such Leased Property is not substantially destroyed or
rendered Unsuitable For Its Primary Intended Use, then, subject to the
requirements of any Facility Mortgage binding upon, or secured by, the Leased
Property, Tenant shall restore the Leased Property in accordance with the
requirements of Section 15.4 below and Landlord shall make the Casualty
Insurance Proceeds available to Tenant for such restoration pursuant to
Section 15.5 below.  Notwithstanding the foregoing, if such Casualty shall occur
during the final two (2) Lease Years of the Term, then Landlord shall have the
right to terminate this Lease with respect to such Leased Property and retain
any Casualty Insurance Proceeds, by delivering notice of such election to Tenant
within ninety (90) days of its receipt of notice from Tenant of such Casualty,
which termination shall be effective as of the date such notice of termination
from Landlord is received by Tenant, whereupon Tenant shall immediately pay to
Landlord the amount of any uninsured deductible and the applicable Leased
Property shall be deleted herefrom pursuant to Section 17.9 below governing the
deletion of a Leased Property in connection with a Casualty.
 
15.4 Restoration.
 
15.4.1 Commencement of Restoration.  Within sixty (60) days after the earliest
to occur of (i) Tenant’s receipt of notice from Landlord directing Tenant to
restore a Leased Property damaged or destroyed by a Casualty, (ii) in the case
of a Casualty that results in Landlord having the option to terminate this Lease
as to the affected Leased Property pursuant to Section 15.2 or Section 15.3, the
expiration of the period in which Landlord may exercise such option to terminate
if Landlord fails to affirmatively elect to terminate this Lease with respect to
such Leased Property, or (iii) in the case of damage to a Leased Property by
Casualty that does not result in the substantial destruction or the rendering
Unsuitable For Its Primary Intended Use of the applicable Facility(ies), and
that does not occur during the final two Lease Years of the Term, the date of
such Casualty, Tenant shall furnish to Landlord complete plans and
specifications (the “Restoration Plans and Specifications”) describing the work
Tenant intends to undertake to restore the applicable Leased Property (the
“Work”) for Landlord’s approval, which approval shall not be unreasonably
withheld.  The Restoration Plans and Specifications shall be prepared in
accordance with good and customary construction and design practices and bear
the signed approval thereof by an architect licensed to do business in the State
where the applicable Leased Property is located and shall be accompanied by a
written estimate from the architect containing the projected cost of completing
the Work.  The Restoration Plans and Specifications shall contemplate Work of
such nature, quality and extent that, upon the completion thereof, the Leased
Property shall be at least equal in value and general utility to its value and
general utility prior to the Casualty and shall be adequate to operate the
applicable Facility(ies) for its Primary Intended Use.  Tenant shall satisfy all
of the terms and conditions set forth in Sections 11.2.1 through 11.2.4 hereof
relative to Alterations as to the Work and the Restoration Plans and
Specifications.
 
15.4.2 Permits.  Prior to the commencement of the Work, Tenant shall furnish to
Landlord certified or photostatic copies of all permits and contracts required
by
 

 
42

--------------------------------------------------------------------------------

 

any and all applicable Legal Requirements or Insurance Requirements in
connection with the commencement and conduct of the Work.
 
15.4.3 Conduct of Work.  Upon satisfaction of the requirements set forth in
Section 15.4.1 and Section 15.4.2 above, Tenant shall perform the Work
diligently and in a good, workmanlike and lien-free fashion, in accordance with
(i) the Restoration Plans and Specifications; (ii) the permits and contracts
referred to in Section 15.4.2 above; and (iii) all applicable Legal Requirements
and other requirements of this Lease.
 
15.5 Disbursement of Insurance Proceeds.  Tenant shall use commercially
reasonable efforts to complete the Work on or prior to the estimated completion
date provided by its architect. If Landlord is required or elects to apply any
Casualty Insurance Proceeds toward repair or restoration of the applicable
Facility, provided Tenant is diligently performing the Work in accordance with
this Lease, Landlord shall disburse such Casualty Insurance Proceeds as and when
required by Tenant in accordance with normal and customary practice for the
payment of a general contractor in connection with construction projects similar
in scope and nature to the Work, including, at Landlord’s option, the
withholding of 10% of each disbursement of such Casualty Insurance Proceeds
until the Work is completed as evidenced by a certificate of occupancy or
similar evidence issued upon an inspection by the applicable Governmental
Authority and proof has been furnished to Landlord that no lien or liability has
attached or will attach to the applicable Leased Property or to Landlord in
connection with the Work.  Upon the completion of the Work and the furnishing of
such proof, the balance of the Casualty Insurance Proceeds payable to Tenant on
account of the Work shall be paid to Tenant as and when the terms of
Sections 15.4.1 through 15.4.3 have been complied with.  Prior to any final
disbursement of Casualty Insurance Proceeds, Tenant shall satisfy all of the
conditions set forth in Sections 11.2.1 through 11.2.9 relative to Alterations
as to the Work, as well as provide evidence reasonably satisfactory to Landlord
that any amounts required to be paid by Tenant in connection with such Work
pursuant to Section 15.6 below have been paid in full.  Notwithstanding anything
contained herein to the contrary, any Facility Mortgagee may retain and disburse
the Casualty Insurance Proceeds and Tenant shall comply with the requests and
requirements of such Facility Mortgagee in connection with the Work and the
disbursement of Casualty Insurance Proceeds.
 
15.6 Insufficient Proceeds/Risk of Loss.  If the Casualty Insurance Proceeds are
not sufficient to pay the costs of the Work in full, Tenant shall nevertheless
remain responsible, at its sole cost and expense, to complete the Work.  Tenant
expressly assumes all risk of loss, including, without limitation, a decrease in
the use, enjoyment or value of the Leased Property from any Casualty whatsoever,
whether or not insurable or insured against.  Tenant shall pay any insurance
deductible and any other uninsured Losses.
 
15.7 Excess Proceeds.  Provided no Event of Default exists and this Lease is not
terminated pursuant to Section 15 with respect to the Leased Property on which
the applicable Facility is located, any amount by which the Casualty Insurance
Proceeds exceed the amount necessary to complete the Work shall be promptly paid
by Landlord to Tenant, provided, however, that any such excess Casualty
Insurance Proceeds shall be paid by Landlord to Tenant only following the
disbursement of Casualty Insurance Proceeds necessary to complete the Work in
accordance with Section 15.5.
 

 
43

--------------------------------------------------------------------------------

 

15.8 Landlord’s Inspection.  During the progress of the Work, Landlord and
Landlord’s Representatives may, from time to time, inspect the Work and the
Leased Property.  If, during such inspection or otherwise, Landlord and
Landlord’s Representatives determine that the Work is not being done in
accordance with the Restoration Plans and Specifications, this Lease or any
Legal Requirements, upon receipt by Tenant from Landlord of a written notice
setting forth in reasonable specificity and detail any defect in the Work,
Tenant will cause corrections to be made to any such defect.
 
15.9 Not Trust Funds.  Notwithstanding anything herein or at law or in equity to
the contrary, none of the Casualty Insurance Proceeds, or Award on account of
any Condemnation, that may be paid to Landlord as herein provided shall be
deemed trust funds, and Landlord shall be entitled to dispose of such Casualty
Insurance Proceeds or Award as provided in this Section 15 or in Section 16 or
Section 17.6 below, as applicable.
 
15.10 Waiver.  Tenant waives any statutory rights of termination that may arise
by reason of any Casualty or Condemnation.
 
15.11 Facility Mortgagee.  Notwithstanding anything contained herein to the
contrary, in the event that any Facility Mortgagee elects to require that any
Casualty Insurance Proceeds in connection with any Casualty, or the Award in
connection with any Condemnation, be applied by Landlord to reduce the
outstanding principal balance of any loan secured by any Leased Property,
Landlord may elect, in its sole discretion and by written notice to Tenant,
delivered promptly after the receipt by Landlord of written notice of such
election from Facility Mortgagee, to terminate this Lease as to the Leased
Property affected by such Casualty or Condemnation, in which event the
provisions of Section 17.9 governing a deletion of one or more Leased Properties
from this Lease after a Casualty or Condemnation shall apply.  Notwithstanding
anything contained in Section 15 or Section 16 hereof, Tenant shall remain
liable for any uninsured portion of any Casualty or the cost of any restoration
not covered by an Award in the event this Lease is terminated as to the
applicable Leased Property pursuant to Section 15 or Section 16 hereof.  In the
event a Facility Mortgagee so elects to apply any Casualty Insurance Proceeds or
Award in reduction of a loan secured by a particular Leased Property and
Landlord elects not to exercise its above-described termination right as to such
Leased Property, Landlord shall be obligated to disburse its own funds in
replacement for any Casualty Insurance Proceeds or Award so applied by the
Facility Mortgagee, and, in such event, Landlord’s own funds shall be disbursed
to Tenant from time to time as, when and subject to the satisfaction of the same
terms, conditions and requirements as would have governed the disbursement of
the Casualty Insurance Proceeds or Award that Landlord’s funds replace (e.g. the
requirements of Section 15.5 shall continue to be required to be satisfied as a
pre-condition to any disbursement of Landlord’s funds).
 
16. Condemnation.
 
16.1 Parties’ Rights and Obligations.  If during the Term there is any
Condemnation of all or any part of any Leased Property, the rights and
obligations of the parties shall be determined by this Section 16.
 
16.2 Total Taking.  If any Leased Property is totally taken by Condemnation,
this Lease shall terminate as to such Leased Property on the Date of Taking, in
which event the provisions of Section 17.9 governing the deletion of one or more
Leased Properties from this
 

 
44

--------------------------------------------------------------------------------

 

Lease upon a Condemnation shall apply.  In the event of a total taking by
Condemnation of any Leased Property, the Award shall be solely the property of
Landlord, whether such damages shall be awarded as compensation for diminution
in value of the leasehold or the fee estate of the Premises, provided, however,
Tenant shall be entitled to any damages specifically attributable to reasonable
removal and relocation costs included in the Award.
 
16.3 Partial Taking.  If any portion of any Leased Property is taken by
Condemnation, this Lease shall remain in effect as to such Leased Property if
the Facility(ies) located thereon is not thereby rendered Unsuitable For Its
Primary Intended Use as reasonably determined by Landlord, but if the
Facility(ies) is/are thereby rendered Unsuitable For Its Primary Intended Use,
this Lease shall terminate as to such Leased Property on the Date of Taking, in
which event the provisions of Section 17.9 governing the deletion of one or more
Leased Properties from this Lease upon a Condemnation shall apply.  If, as a
result of any such partial taking by Condemnation, this Lease is not terminated
as provided above, Tenant’s obligation to make payments of Rent and to pay all
other charges required under this Lease shall remain unabated during the Term
notwithstanding such Condemnation, unless the taking includes a material part of
the Facility on any Leased Property, in which event, from and after such taking,
Rent hereunder shall be equitably abated, as determined by Landlord, in its
reasonable discretion.  In the event of any partial taking by Condemnation of
any Leased Property, the entire Award shall belong to and be paid to Landlord,
except that, subject to the rights of any Facility Mortgagees, Tenant shall be
entitled to receive from the Award, if and to the extent such Award specifically
includes such item, the following: (i) a sum specifically attributable to
Tenant’s Personal Property and any reasonable removal and relocation costs
included in the Award; and (ii) a sum specifically attributable to the cost of
restoring the Leased Property in accordance with Section 16.4 hereof; and (iii)
a sum specifically attributable to the interruption of business operations,
which sum, if and to the extent received by Landlord, shall be credited against
payments of Rent and other charges due from Tenant to Landlord under this Lease.
 
16.4 Restoration.  If there is a partial taking by Condemnation of any Leased
Property and this Lease remains in full force and effect pursuant to
Section 16.3, Tenant at its cost shall accomplish all necessary restoration,
which restoration activities shall be performed in accordance with the terms and
conditions applicable to Work under Section 15.
 
16.5 Temporary Taking.  The taking of any Leased Property, or any part thereof,
by military or other public authority shall constitute a taking by Condemnation
only when the use and occupancy by the Condemnor has continued for longer than
four (4) months.  During any such four (4) month period, all the provisions of
this Lease shall remain in full force and effect and Rent shall continue without
abatement or reduction.
 
17. Default.
 
17.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Lease:
 
17.1.1 Payment Default.  Tenant fails to make payment of the Rent or any other
sum payable under or pursuant to the terms of this Lease when the same becomes
due and payable and (i) if the Premises do not include any Leased Property(ies)
located in California, such failure is not cured within three (3) days after
such due and payable date (in the
 

 
45

--------------------------------------------------------------------------------

 

case of any failure to pay Fixed Rent) or within ten (10) Business Days after
such due and payable date (in the case of any failure to pay any Rent, other
than Fixed Rent) or (ii) if the Premises include any Leased Property located in
California, such failure is not cured within three (3) days after written notice
thereof from Landlord to Tenant (in the case of any failure to pay Fixed Rent)
or within ten (10) Business Days after written notice thereof from Landlord to
Tenant (in the case of any failure to pay any Rent, other than Fixed Rent).
 
17.1.2 Certain Covenant Defaults.  Tenant fails to observe or perform any term,
covenant or agreement on its part to be performed or observed pursuant to
Section 8.1.11 or item (vi) of Section 13, and such failure is not cured within
a period of fifteen (15) Business Days after receipt of notice thereof from
Landlord or Tenant fails to provide in a timely manner any notice required under
Section 8.3 or to observe or perform any term, covenant or agreement on its part
to be performed or observed pursuant to Section 8.2.5 (but without limitation of
the cure provisions of Section 8.2.5 relative to Coverage Based Security
Deposits), Section 14.1, Section 14.2, Section 14.5 or Section 24.
 
17.1.3 Reporting Obligations.  Any Tenant fails to observe or perform any term,
covenant or other obligation of Tenant set forth in Section 25 hereof and such
failure is not cured within a period of fifteen (15) Business Days after receipt
of notice thereof from Landlord.
 
17.1.4 General Covenant Defaults.  Tenant fails to observe or perform in all
material respects any term, covenant or condition of this Lease not specifically
provided for in this Section 17.1 and such failure is not cured within a period
of thirty (30) days after receipt of notice from Landlord, unless such failure
cannot with due diligence be cured within a period of thirty (30) days, in which
case such period of time shall be extended to such period of time as may be
necessary to cure such default provided that (i) Tenant commences such cure
during the aforesaid 30 day period and (ii) Tenant thereafter and continuously
exercises due diligence to complete such cure.
 
17.1.5 Representations and Warranties.  Any representation or warranty made by
or on behalf of Tenant under or in connection with this Lease or any document,
financial statement, certificate or agreement delivered by or on behalf of
Tenant in connection with this Lease (including, but not limited to, any
Officer’s Certificate or Estoppel Certificate) proves to have been untrue in any
material respect on the day when made or deemed made.
 
17.1.6 Lease Guaranty Defaults.  Any Guarantor shall fail to observe or perform
any term, covenant or condition of any Lease Guaranty and such failure is not
cured within any applicable cure period provided for in such Lease Guaranty.
 
17.1.7 Bankruptcy.  Any Tenant or any Guarantor:  (i) admits in writing its
inability to pay its debts generally as they become due; (ii) files a petition
in bankruptcy or a petition to take advantage of any bankruptcy, reorganization
or insolvency act; (iii) makes an assignment for the benefit of its creditors;
(iv) consents to the appointment of a receiver for itself or for the whole or
any substantial part of its property; or (v) files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof.
 

 
46

--------------------------------------------------------------------------------

 

17.1.8 Bankruptcy Petition.  Any petition is filed by or against any Tenant or
any Guarantor under federal bankruptcy laws, or any other proceeding is
instituted by or against any Tenant or any Guarantor seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any Tenant or any Guarantor, or for any
substantial part of the property of any Tenant or any Guarantor, and such
proceeding is not dismissed within sixty (60) days after institution thereof, or
any Tenant or any Guarantor shall take any action to authorize or effect any of
the actions set forth above in this Section 17.1.8.
 
17.1.9 Liquidation.  Any Tenant or any Guarantor is liquidated or dissolved, or
shall begin proceedings toward such liquidation or dissolution.
 
17.1.10 Levy.  The estate or interest of any Tenant in any Leased Property or
any part thereof is levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of ninety (90) days after
commencement thereof or sixty (60) days after receipt by such Tenant of notice
thereof from Landlord or any other Person (unless such Tenant shall be
contesting such lien or attachment in good faith in accordance with Section
13 hereof).
 
17.1.11 Receiver.  Any receiver, trustee, custodian or other similar official is
appointed for any Tenant, any Guarantor or any of the Facilities and any such
appointment is not dismissed within ninety (90) days after the date of such
appointment and prior to the entry of a final, unappealable order approving such
appointment.
 
17.1.12 Licensure, Authorization or Facility Provider Agreement Defaults.  The
receipt by Tenant of written notice of any pending, threatened or contemplated,
or the occurrence of any, (i) determination by applicable Governmental
Authorities of Tenant’s material non-compliance with Legal Requirements
applicable to any Leased Property, or (ii) revocation of any material license,
permit, approval or other Authorization required for the lawful operation of a
Leased Property in accordance with its Primary Intended Use, or (iii) other
circumstances under which (a) a Tenant is, or may be, required by a
determination of any Governmental Authority to cease operation of all or any
material part of a Facility in accordance with its Primary Intended Use or (b)
any material Facility Provider Agreement, or any reimbursement agreement under
any other material Third Party Payor Program, is, or may be, terminated, in
whole or in part, prior to the expiration of the term thereof or, without the
prior written consent of Landlord in each instance (which consent may be
withheld in Landlord’s sole and absolute discretion), is not (or may not be)
renewed or extended, in whole or in part, upon the expiration of the stated term
thereof, and, in the case of any such written notice so received by Tenant or
any of the foregoing occurrences, the failure of Tenant (x) within ten (10) days
after written notice from Landlord, to commence to cure the underlying
circumstances that resulted in Tenant’s receipt of such written notice or such
occurrence, (y) thereafter continuously to exercise due diligence to complete
such cure, and (z) to complete such cure on or prior to (1) in the case of
clause (iii)(b) above, thirty (30) days after the aforesaid written notice from
Landlord or (2) in the case of the other clauses of this Section 17.1.12, the
taking of any enforcement or other action by a Governmental Authority with
respect to, or on account of, any of the foregoing occurrences that has a
Material Adverse Effect on any Facility, any Tenant or any Guarantor.
 

 
47

--------------------------------------------------------------------------------

 

17.1.13 Reduction in Number of Licensed Beds or Units.  There is (i) as to any
Farm Pond Property, a reduction in the number of licensed units at any Facility
to an amount equal to less than ninety-eight percent (98%) of the number of
licensed units set forth on Schedule 17.1.13 attached hereto in violation of the
requirements of this Lease or (ii) as to any Mentor Property, a reduction in the
number of licensed beds at any Facility to an amount equal to less than
ninety-eight percent (98%) of the number of licensed beds set forth on
Schedule 17.1.13 attached hereto in violation of the requirements of this Lease
or (iii) a change in the type of licensed or operational beds or units for any
Facility in violation of the requirements of this Lease, and such condition in
clause (i) or clause (ii) continues for ten (10) days after written notice
thereof from Landlord to Tenant.
 
17.1.14 Adverse Regulatory Actions.  With respect to any Facility, any
Governmental Authority (i) makes a substandard quality of care determination
regarding such Facility and the underlying conditions that resulted in such
determination are not corrected within ninety (90) days; (ii) makes a
determination that such Facility is not in substantial compliance with any
applicable regulatory requirements and the underlying conditions that resulted
in such determination are not corrected within ninety (90) days; (iii)
designates any portion of such Facility or the entirety of such Facility as part
of a “poor performing chain” and the underlying conditions that resulted in such
designation are not corrected within ninety (90) days; (iv) takes adverse
regulatory action with respect to such Facility, including, without limitation,
the imposing of civil money penalties, with such adverse regulatory action
continuing unremedied for a period of sixty (60) days following the commencement
of such adverse regulatory action; (v) commences procedures to impose a ban on
new admissions generally or on the admission of patients otherwise qualifying
for reimbursement under any applicable governmental reimbursement program and
the underlying conditions that resulted in the commencement of such procedures
are not corrected on or prior to the earlier of ninety (90) days or the
imposition of such a ban; or (vi) imposes a ban of the nature described in
clause (v) above.
 
17.1.15 Cessation of Services.  Except in connection with restoration of any
Casualty or Condemnation or on account of any Alteration permitted by the terms
of this Lease, any cessation of operations at all or any material part of any
Facility.
 
17.1.16 Default Under Other Leases or Guaranties.  Any default by any tenant or
guarantor that continues beyond any applicable grace or cure period shall occur
under the terms of (i) any of the Other Leases or (ii) any guaranty(ies) of any
of the leases referenced in subsection (i) above by any Guarantor, any of its
Affiliates, or any of their respective successors and assigns.
 
17.1.17 Default Under Purchase Agreements.  An Event of Default occurs as
provided in Section 17.10.
 
17.1.18 Default Under Three Year Loan.  An Event of Default occurs as provided
in Section 17.11.
 
17.2 Remedy Election.  Upon the occurrence of any Event of Default, Landlord
may, at its option and by written notice to Tenant, terminate this Lease (i) as
to the Premises and/or (ii) if such Event of Default is a Facility Default, as
to any one or more of the Leased Property(ies) (selected in Landlord’s sole
discretion and by written notice to Tenant) to which such Facility Default
relates (a termination of this Lease as to less than all of the Premises
 

 
48

--------------------------------------------------------------------------------

 

as provided in this subsection (ii) is herein referred to as a “Limited
Termination Election”) (the Leased Property(ies) as to which Landlord elects to
terminate this Lease as provided in subsection (i) or subsection (ii) above are
herein referred to as “Terminated Lease Properties”).  Upon receipt of a
termination notice as provided in this Section 17.2, Tenant shall have no right
to cure the Event of Default in question, all rights of Tenant under this Lease
shall cease as to the Leased Property(ies) so specified, and, if the Leased
Property(ies) so specified is/are less than all of the Premises, the provisions
of Section 17.9 shall apply.  Without limitation of the foregoing, if Landlord
makes a Limited Termination Election, the deletion of the applicable Terminated
Lease Properties from this Lease shall be absolutely without limitation of each
Tenant’s continuing obligation (on a joint and several basis) for the damages
and other amounts owing on account of the Event of Default giving rise to the
deletion herefrom of such Terminated Lease Properties and/or the termination of
this Lease as to such Terminated Lease Properties.  Notwithstanding any Limited
Termination Election, Tenant shall pay, as Additional Rent, all Litigation Costs
as a result of any Event of Default hereunder.
 
17.3 Certain Remedies.  If an Event of Default shall have occurred, Tenant
shall, if and to the extent required by Landlord so to do, immediately surrender
to Landlord the Leased Property(ies) specified by Landlord and as to which the
Lease has been or may be terminated pursuant to Section 17.2 or otherwise, and
Landlord may enter upon and repossess such Leased Property(ies) by reasonable
force, summary proceedings, ejectment or otherwise, and may remove Tenant and
all other Persons and all personal property from such Leased Property(ies)
subject to the rights of any occupants or patients and to any requirement of
law.  The provisions of this Section are subject to the terms of Section
48.2 below, if applicable.
 
17.4 Damages.  To the extent permitted by law, neither (i) the termination of
this Lease pursuant to Section 17.2, (ii) the repossession of any or all of the
Leased Properties or any portion thereof, (iii) the failure of Landlord to relet
any or all of the Leased Properties or any portion thereof, (iv) the reletting
of any or all of the Leased Properties or any portion thereof, (v) the failure
of Landlord to collect or receive any rentals due upon any such reletting, nor
(vi) the election by Landlord not to terminate the Lease but rather to seek all
damages provided at law or in equity, shall relieve Tenant of any of its
liabilities or obligations hereunder, all of which shall survive any such
termination, repossession or reletting.  In the event of any such termination of
this Lease (or any termination of this Lease as to less than all of the Leased
Properties in the event of a Limited Termination Election or the election by
Landlord not to terminate this Lease as to such Leased Properties, but rather to
pursue its damages at law or in equity), without limitation of Section 17.5 and
Section 19 below, Tenant shall forthwith pay to Landlord, at Landlord’s option,
as liquidated damages with respect to Rent for the Premises (or the Terminated
Lease Properties in the event of any Limited Termination Election), either:
 
(A)           the sum of:  (1) the unpaid Rent that had been earned at the time
of termination (or the unpaid Rent as to the Terminated Lease Properties in the
event of a Limited Termination Election), which Rent shall bear interest at the
Overdue Rate from the date of such termination until paid; and (2) the then net
present value (computed using a discount rate equal to the Prime Rate) of the
amount of unpaid Rent (or the unpaid Rent as to the Terminated Lease Properties
in the event of a Limited Termination Election) for the balance of the Term not
previously collected pursuant to clause (B) below following the date of
termination (excluding, however, any period following termination on account of
which Landlord previously collected
 

 
49

--------------------------------------------------------------------------------

 

Rent pursuant to clause (B) below) without, subject to Section 17.5 below, any
obligation or deemed obligation on the part of Landlord to mitigate damages, or
 
(B)           each installment of Rent hereof and other sums payable hereunder
(or such Rent and other sums as to the Terminated Lease Properties in the event
of a Limited Termination Election) as the same become due and payable, to the
extent that such Rent and other sums exceed the rent and other sums actually
collected by Landlord for the corresponding period pursuant to any reletting
(without subject to Section 17.5 below, any obligation or deemed obligation on
the part of Landlord to mitigate damages) of the Premises (or the Terminated
Lease Properties in the event of a Limited Termination Election).
 
Notwithstanding anything contained herein to the contrary, in the event that
Landlord elects to collect damages pursuant to clause (A) or clause (B) above,
Landlord may subsequently elect to collect damages pursuant to the other of
clause (A) and clause (B) above, in each case so long as Landlord does not
collect, and provided that Landlord may not collect, any damages pursuant to
clause (A) or clause (B) above, as applicable, with respect to any period as to
which Landlord has theretofore actually collected damages from Tenant pursuant
to the other of clause (A) and clause (B) above, as applicable.  In case of any
Event of Default, Landlord may, with or without terminating this Lease, (x)
relet any or all of the Premises or any part or parts thereof, either in the
name of Landlord or otherwise, for a term or terms that may, at Landlord’s
option, be equal to, less than or exceed the period that would otherwise have
constituted the balance of the Term and may grant concessions or free rent to
the extent that Landlord considers advisable or necessary to relet the same, and
(y) make such reasonable alterations, repairs and decorations in the applicable
Leased Property(ies) or any portion thereof as Landlord, in its sole judgment,
considers advisable or necessary for the purpose of reletting the applicable
Leased Property(ies); and such reletting and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid.  Landlord shall in no event be liable in any
way whatsoever for failure to relet any Leased Property, or, in the event that
any Leased Property is relet, for failure to collect the rent under such
reletting.  To the fullest extent permitted by law, Tenant hereby expressly
waives any and all rights of redemption granted under any present or future laws
in the event of Tenant’s being evicted or dispossessed, or in the event of
Landlord’s obtaining possession of any Leased Property, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease or any
other Event of Default.  The provisions of this Section are subject to the terms
of Section 48.2 below, if applicable.
 
17.5 Waiver; Mitigation.  If this Lease is terminated pursuant to this
Section 17, whether in whole or, in the case of any Limited Termination
Election, in part, Tenant waives, to the maximum extent permitted by applicable
law, (i) any right of redemption, re-entry or repossession, (ii) any right to a
trial by jury in the event of proceedings to enforce the remedies set forth in
this Section 17, and (iii) the benefit of any moratorium laws or any laws now or
hereafter in force exempting property from liability for rent or for debt.  In
addition, Tenant waives, to the maximum extent permitted by applicable law, any
duty on the part of Landlord to mitigate the damages recoverable from Tenant on
account of any breach or Event of Default by Tenant, except that,
notwithstanding the foregoing or anything to the contrary contained in this
Lease, Landlord agrees to comply with any non-waivable duty to mitigate the
aforesaid damages that may be imposed by applicable law.
 
17.6 Application of Funds.  Notwithstanding anything to the contrary contained
in this Lease, any payments, Security Deposit or other deposits (including, in
the case
 

 
50

--------------------------------------------------------------------------------

 

of any such deposit that is held in the form of a letter of credit, any funds
resulting from any draw upon any such letter of credit), escrows, Casualty
Insurance Proceeds or Awards received or held by Landlord under any of the
provisions of this Lease may, during the existence of any Event of Default and
at Landlord’s option, in its sole discretion, be applied to any Tenant’s
obligations under this Lease and/or, in the case of the Security Deposit
(including, in the case of all or any part thereof that is held by Landlord in
the form of a letter of credit, any funds resulting from any draw upon such
letter of credit), any Tenant’s or any Guarantor’s obligations under any of the
Purchase Agreements or any of the Three Year Loan Documents, in the order that
Landlord in its sole discretion may determine.
 
17.7 Nature of Remedies.  Landlord shall have all rights at law and in equity
available to Landlord as a result of an Event of Default or Tenant’s breach of
this Lease, including, without limitation, to the extent permitted by law (but
subject, in the case of any Leased Property(ies) located in California, to any
provisions of California law providing that this Lease will be deemed terminated
as to any Leased Property(ies) as to which Tenant’s right to possession is
terminated by Landlord due to an Event of Default), the right to dispossess
Tenant from a Leased Property(ies) without terminating this Lease as it applies
to such Leased Property(ies) and thereafter, unless and until Landlord
terminates this Lease as it applies to such Leased Property(ies), collect Rent
and other sums payable hereunder as to such Leased Property(ies) as the same
become due and payable, to the extent such Rent and other sums exceed the rent
and other sums actually collected by Landlord for the corresponding period
pursuant to any reletting (without, subject to Section 17.5 above, any
obligation or deemed obligation on the part of Landlord to mitigate damages) of
such Leased Property(ies).  To the extent permitted by law, the rights and
remedies of Landlord under this Lease, at law and in equity shall be cumulative
and may be exercised concurrently or successively, on one or more occasions, as
Landlord deems appropriate in its sole discretion, as often as occasion therefor
arises.  To the extent permitted by law, each such right and remedy shall be in
addition to all other such rights and remedies, and the exercise by Landlord of
any one or more of such rights and remedies shall not preclude the simultaneous
or subsequent exercise of any or all other such rights and remedies.  Without
limiting the generality of the foregoing, the liquidated damages in respect of
Rent provided for in clauses (A) and (B) of Section 17.4 hereof, and in
Section 19 hereof, shall be payable by Tenant in addition to, and not in lieu
of, any other damages suffered by Landlord in connection with any default or
Event of Default by Tenant (including, without limitation, Litigation Costs and
costs of reletting).
 
17.8 No Mediation or Arbitration.  Upon any Event of Default by Tenant, Landlord
shall be entitled to proceed immediately to enforce its rights and remedies
pursuant to this Section 17 and the other terms of this Lease, and neither any
Event of Default, nor the rights and obligations of Tenant and Landlord under
this Lease, shall be subject to mediation or arbitration of any kind.
 
17.9 Deletion of Properties.  In the event that this Lease is terminated as to
one or more Deleted Properties (but not all of the Premises) pursuant to Section
17.2 or as to one or more Leased Properties (but not all of the Premises) in
connection with a Casualty or Condemnation, the provisions of this Section 17.9
shall be applicable.  Without necessity of any further action of the parties,
this Lease shall terminate as to the Deleted Property(ies), and the Deleted
Property(ies) shall be separated and removed herefrom, at such time (such date,
the “Property Removal Date”) as Landlord delivers written notice to Tenant
exercising its
 

 
51

--------------------------------------------------------------------------------

 

termination rights pursuant to Section 15, Section 16 or Section 17.2 (any of
the foregoing, a “Deletion Notice”).  In addition, without further action of the
parties, (x) upon the consummation of the Option Closing pursuant to
Section 44.1 hereof, the Subject Mentor Properties shall be considered Deleted
Properties, and shall be separated and removed from this Lease as provided in
this Section 17.9, with the applicable Property Removal Date to be the day
preceding such Option Closing (if the net closing proceeds are received by
Landlord on or prior to 2:00 p.m. Chicago time on the day of closing) and
otherwise to be the day of such Option Closing, and (y) upon the consummation of
the sale of any Subject Farm Pond Property(ies) to Tenant as provided in Section
44.3, such Farm Pond Property(ies) shall be considered Deleted Properties, and
shall be separated and removed from this Lease as provided in this Section 17.9,
with the applicable Property Removal Date to be the day preceding the
consummation of such sale (if the net closing proceeds are received by Landlord
on or prior to 2:00 p.m. Chicago time on the day of closing) and otherwise to be
the day of such consummation.  As of the applicable Property Removal Date, this
Lease shall be automatically and ipso facto amended to:
 
(i) delete and eliminate the applicable Deleted Property(ies) herefrom;
 
(ii) exclude the applicable Deleted Property(ies) from the definition of
Premises;
 
(iii) reduce the Fixed Rent payable hereunder by an amount equal to the Fixed
Rent applicable to the applicable Deleted Property(ies); and
 
(iv) amend and reduce, respectively, Exhibit C attached hereto and the Base Year
Patient Revenues to delete and eliminate the applicable Deleted Property(ies)
therefrom and reduce the Base Year Patient Revenues applicable to the remaining
Leased Property(ies) by the amount of the Allocated Base Year Patient Revenues
applicable to the applicable Deleted Property(ies) for the purposes of
determining whether the Rent Escalation Condition has been satisfied and
otherwise.
 
With respect to any Terminated Lease Property(ies), the terms of items (i)
through (iv) above shall be without limitation upon the liability of Tenant
(joint and several) for the rental amounts allocated to the Terminated Lease
Property(ies), and (a) in case of any termination of this Lease as a result of
any Event of Default, for any damages resulting from the Event of Default that
resulted in the deletion of such Terminated Lease Property(ies) herefrom and (b)
in case of any termination of this Lease pursuant to Section 15 or Section 16
hereof, for any obligations owed by Tenant to Landlord on account of such
termination under Section 15 or Section 16 hereof.  Promptly (and in any event
within ten (10) days) after receipt of Landlord’s request therefor, Tenant shall
execute and deliver to Landlord such instrument(s) as Landlord may from time to
time request reflecting the elimination of any Deleted Property(ies) herefrom on
the terms described above.
 
17.10 Purchase Agreements.  Landlord and Tenant acknowledge and agree that (i)
contemporaneously with the Effective Date, VR Landlord is entering into five (5)
separate Agreement for Sale of Real Estate instruments (such instruments, as
amended from time to time, are herein referred to as the “Purchase Agreements”)
each dated as of the Effective Date and with Emeritus Corporation, a Washington
corporation, as purchaser, and relating, respectively, to the properties
commonly known as Summerville at Mentor, Summerville at Lake Mary, Golden Pond
Assisted Living, Atherton Court Alzheimer’s Residence and Summerville at
Brighton, (ii)
 

 
52

--------------------------------------------------------------------------------

 

Tenant agrees to cause the obligations of the purchasers under the Purchase
Agreements to be performed in a timely manner and without default and
acknowledges and agrees that VR Landlord, as seller, would not have entered into
the Purchase Agreements if this Section 17.10, and the rights and remedies
provided to Landlord in this Section 17.10, had not been included in this Lease,
and (iii) the occurrence of any default by a purchaser under any of the Purchase
Agreements which would permit VR Landlord to terminate any such Purchase
Agreement shall, immediately and without notice or opportunity to cure,
constitute an Event of Default under this Lease, on account of which Landlord
shall have the right to exercise any and all rights and remedies that may be
available to it under this Lease, including, without limitation, the rights to
dispossess Tenant from any or all of the Premises and/or terminate this Lease as
it applies to any or all of the Premises, and further the right to apply and
retain Four Million Three Hundred Thousand Dollars ($4,300,000.00) of the
Security Deposit as liquidated damages for breach of one or more of the Purchase
Agreements (AND LANDLORD AND TENANT AGREE THAT THE ACTUAL DAMAGES OF VR
LANDLORD, AS SELLER, IN THE EVENT OF A PURCHASER DEFAULT UNDER ANY OF THE
PURCHASE AGREEMENTS WHICH WOULD PERMIT VR LANDLORD TO TERMINATE ANY SUCH
PURCHASE AGREEMENT ARE UNCERTAIN AND DIFFICULT TO ASCERTAIN, AND THAT
APPLICATION AND RETENTION OF SUCH $4,300,000.00 FROM THE SECURITY DEPOSIT IS A
REASONABLE ESTIMATE OF SUCH DAMAGES) (and Tenant agrees that, upon any such
application and retention of the Security Deposit, Tenant shall be obligated to
restore the Security Deposit to its required amount as set forth in
Section 3.4.3 hereof, and such liquidated damages shall not limit or impair
Landlord’s rights to collect additional damages under this Lease and/or exercise
any and all other rights and remedies as aforesaid on account of such Event of
Default under this Lease).
 
17.11 Three Year Loan.  Landlord and Tenant acknowledge and agree that (i)
contemporaneously with the last closing under the Purchase Agreements, a loan in
the amount of Ten Million Dollars ($10,000,000.00) is to be made by VR Landlord
or one of its Affiliates pursuant to the terms of a certain Binding Term Sheet
dated as of the Effective Date executed by VR Landlord, as such Binding Term
Sheet may be amended after the Effective Date and prior to the closing of such
loan (such loan is herein referred to as the “Three Year Loan”, the documents
evidencing and securing such Three Year Loan are herein referred to as the
“Three Year Loan Documents”, the makers of the promissory note evidencing the
Three Year Loan are referred to herein, individually and collectively, as the
“Three Year Loan Makers” and the guarantor of the Three Year Loan is referred to
herein as the “Three Year Loan Guarantor”), (ii) Tenant agrees to cause the
obligations of the Three Year Loan Makers and the Three Year Loan Guarantor
under the Three Year Loan Documents to be performed in a timely manner and
without default and acknowledges and agrees that VR Landlord would not have
entered into the aforesaid Binding Term Sheet, the lender under the Three Year
Loan Documents would not have made the Three Year Loan, and VR Landlord, as
seller, would not have entered into the Purchase Agreements if this
Section 17.11, and the rights and remedies provided to Landlord in this
Section 17.11, had not been included in this Lease, and (iii) the occurrence of
any default by any Three Year Loan Maker or Three Year Loan Guarantor under any
of the Three Year Loan Documents shall, if not cured within any applicable
notice and cure period, immediately and without notice or opportunity to cure,
constitute an Event of Default under this Lease, on account of which Landlord
shall have the right to exercise any and all rights and remedies that may be
available to it under this Lease, including, without limitation, the rights to
dispossess Tenant from any or all of the Premises and/or terminate this Lease as
it applies to any or all of the
 

 
53

--------------------------------------------------------------------------------

 

Premises, and further the right to apply the Security Deposit to any amounts
owing under any of the Three Year Loan Documents (and Tenant agrees that, upon
any such application, Tenant shall be obligated to restore the Security Deposit
to its required amount as set forth in Section 3.4.3 hereof, and any such
application shall not limit or impair Landlord’s rights to exercise any and all
other rights and remedies as aforesaid on account of such Event of Default under
this Lease).
 
18. Landlord’s Right to Cure Tenant’s Default.  If an Event of Default shall
have occurred and be continuing, Landlord, without waiving or releasing any
obligation of Tenant or the Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payments or perform such acts
for the account and at the expense of Tenant, and may, to the extent permitted
by law, enter upon any or each Leased Property or any portion thereof for the
purpose of curing such Event of Default and take all such action thereon as, in
Landlord’s opinion, may be necessary or appropriate in connection with curing
such Event of Default.  No such entry shall be deemed an eviction of
Tenant.  All sums so paid or advanced by Landlord and all costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) so
incurred, together with interest thereon (to the maximum extent permitted by
law) as Additional Rent hereunder at the Overdue Rate from the date on which
such sums or expenses are paid or incurred by Landlord, shall be paid by Tenant
to Landlord on demand.  The obligations of Tenant and rights of Landlord
contained in this Section 18 and in Section 17 above shall survive the
expiration or earlier termination of this Lease.  
 
19. Holding Over.  If Tenant shall, for any reason other than if required by
this Lease or by Landlord, remain in possession of any Leased Property after the
expiration or earlier termination of the Term as to such Leased Property, such
possession shall, at the option of Landlord, in its sole discretion as to each
such Leased Property, be as a month-to-month tenant during which time Tenant
shall pay as rental for such Leased Property each month (which rental
constitutes liquidated damages with respect to Fixed Rent for such Leased
Property, and not a penalty, for the period to which it relates), one and
one-half (1½) times the aggregate of the Fixed Rent payable by Tenant pursuant
to the provisions of this Lease, in each case, with respect or attributable to
the Leased Property(ies) in question.  During such period of month-to-month
tenancy, Tenant shall be obligated to perform and observe all of the terms,
covenants and conditions of this Lease with respect to the Leased Property(ies)
in question (including, but not limited to, its obligation to pay Additional
Rent), but shall have no rights hereunder other than the right, to the extent
given by law to month-to-month tenancies, to continue its occupancy and use of
the applicable Leased Property(ies).  Landlord shall have the right to terminate
Tenant’s month-to-month tenancy as to any such Leased Property(ies) at any time
after giving Tenant ten (10) days’ prior written notice, and at any time
thereafter, Landlord may re-enter and take possession of the Leased
Property(ies) in question as to which such a termination notice has been
given.  Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease as it applies to any or all of the Leased
Properties.  The terms of this Section 19 shall be without limitation upon any
other right Landlord may have hereunder, at law or in equity, on account of any
holdover with respect to the applicable Leased Property(ies).  The obligations
of Tenant and the rights of Landlord contained in this Section 19 shall survive
the expiration or earlier termination of this Lease.
 

 
54

--------------------------------------------------------------------------------

 

20. Subordination.
 
20.1 Subordination.  This Lease and all rights of Tenant hereunder are subject
and subordinate to all Facility Mortgages that may now or hereafter affect
Landlord’s interest in any Leased Property, and to all renewals, modifications,
consolidations, replacements and extensions of all Facility Mortgages, provided,
however, that, in the case of any Facility Mortgage that is not in existence as
of the Effective Date, Tenant’s aforesaid subordination shall be conditioned on
Tenant’s receipt of a so-called “non-disturbance” agreement in favor of Tenant
from the Facility Mortgagee under any such Facility Mortgage on such Facility
Mortgagee’s commercially reasonable standard form.  This Section shall be
self-operative and no further instrument of subordination shall be required.  In
confirmation of such subordination, Tenant also agrees to execute and deliver
promptly (and in any event within ten (10) Business Days) any commercially
reasonable and customary agreement (in recordable form, if requested) that
Landlord or any Facility Mortgagee may request to evidence such subordination.
 
20.2 Attornment.  If the interests of Landlord under this Lease are transferred
by reason of, or assigned in lieu of, foreclosure or other proceedings for
enforcement of a Facility Mortgage, then Tenant shall, at the option of such
purchaser or assignee, as the case may be, (i) attorn to such party and perform
for its benefit all the terms, covenants and conditions of this Lease on
Tenant’s part to be performed with the same force and effect as if such party
were the landlord originally named in this Lease, or (ii) enter into a New Lease
with such party, as landlord, pursuant to Section 40 hereof for the remaining
Term and otherwise on the same terms and conditions as this Lease, except that
such successor landlord shall not be (w) liable for any previous act, omission,
breach, default or negligence of Landlord under this Lease; (x) subject to any
counterclaim, defense or offset that theretofore shall have accrued to Tenant
against Landlord; (y) bound by any previous modification or amendment of this
Lease or by any previous prepayment of more than one month’s rent, unless such
modification, amendment or prepayment shall have been approved in writing by the
Facility Mortgagee through or by reason of which such successor landlord shall
have succeeded to the rights of Landlord under this Lease or, in case of any
such prepayment, such prepayment of rent has actually been delivered to such
successor landlord; or (z) liable for any security deposited pursuant to this
Lease unless such security has actually been delivered to such successor
landlord.  Nothing contained in this Section 20.2 shall be construed to impair
any right otherwise exercisable by any such owner, holder or lessee.
 
20.3 Mortgagee Cure Rights.  If any act or omission by Landlord would give
Tenant the right, immediately or after lapse of time, to cancel or terminate
this Lease or to claim a partial or total eviction, or an abatement of Rent,
setoff or counterclaim not otherwise expressly permitted by the terms of this
Lease, or to declare a default hereunder, Tenant will not exercise any such
right until (i) it has given written notice of such act or omission to each
Facility Mortgagee whose name and address shall have previously been furnished
to Tenant, (ii) Landlord shall have failed to cure the same after the delivery
of such notice as may be herein required and within the time limits set forth in
this Lease, and (iii) following the giving of such notice to each Facility
Mortgagee, no Facility Mortgagee shall have remedied such act or omission (x) in
the case of an act or omission that is capable of being remedied without
possession of the applicable Leased Property, within the cure period available
to Landlord under this Lease plus thirty (30) days; and (y) in the case of any
act or omission that is incapable of being remedied without possession of the
applicable Leased Property, within thirty (30) days
 

 
55

--------------------------------------------------------------------------------

 

following the date on which possession is obtained (either by such Facility
Mortgagee or by a receiver in an action commenced by such Facility Mortgagee).
 
20.4 Modifications.  Tenant shall execute any modification of this Lease
reasonably requested by any Facility Mortgagee or prospective Facility Mortgagee
to cause the terms of this Lease to conform with customary and reasonable
mortgage financing requirements, provided that such modifications (i) do not
materially adversely increase the obligations of Tenant hereunder or materially
diminish Tenant’s rights under this Lease, (ii) do not increase Rent payable
hereunder, and (iii) are requested by any such Facility Mortgagee or prospective
Facility Mortgagee only at the time of its initial loan advance or any
subsequent extension of the maturity date of its loan or material modification
of the terms of its loan.  Tenant will not unreasonably withhold, delay or
condition its consent to such modification, provided subsections (i), (ii) and
(iii) above are complied with.
 
21. Property and Accounts Collateral.
 
21.1 Landlord’s Security Interest.  The parties intend that, if an Event of
Default occurs under this Lease, Landlord will control Tenant’s Personal
Property so that Landlord or its designee or nominee can operate, sell or re-let
each Facility for its Primary Intended Use.  Accordingly, to implement such
intention, and for the purpose of securing the payment and performance
obligations of Tenant hereunder, Landlord and Tenant agree as follows:
 
21.1.1 Property Collateral; Accounts Collateral.  Tenant, as debtor, hereby
grants to Landlord, as secured party, a security interest in, and lien upon, (i)
all of Tenant’s right, title and interest in and to Tenant’s Personal Property
(exclusive of Tenant’s computer hardware, proprietary software, names and
tradenames) and any and all products, rents, proceeds and profits thereof in
which Tenant now owns or hereafter acquires an interest or right (collectively,
the “Property Collateral”) and (ii) all accounts receivable with respect to each
Facility that Tenant now owns or in which Tenant hereafter acquires an interest
or right (collectively, the “Accounts Collateral”).  The security interests and
liens granted to Landlord in this Section 21.1 with respect to the Accounts
Collateral may be subordinated to any first priority security interest granted
in connection with any permitted AR Financing (as defined in Section 21.2
below); provided, however, that, in connection with such AR Financing, Landlord
shall furnish Tenant’s financiers, and Tenant’s financiers shall execute and
return to Landlord, an intercreditor agreement in form and substance reasonably
acceptable to Landlord.
 
21.1.1.1 Security Agreement.  This Lease constitutes a security agreement
pursuant to and in accordance with the UCC covering all Property Collateral and
Accounts Collateral, as well as the Authorization Collateral and any other
property in or against which Landlord is granted a security interest or lien by
the terms of this Lease (collectively, the “Lease Collateral”), and such
security agreement, and the security interests and liens created in this Lease,
shall survive the expiration or earlier termination of this Lease.  Tenant
hereby authorizes Landlord to file such financing statements, continuation
statements and other documents as may be necessary or desirable to perfect or
continue the perfection of Landlord’s security interests and liens in the Lease
Collateral pursuant to the UCC.  In addition, if required by Landlord at any
time during the Term, Tenant shall execute and deliver to Landlord, in form
reasonably satisfactory to Landlord, additional security agreements, financing
statements, fixture filings and such other documents as Landlord may reasonably
require to
 

 
56

--------------------------------------------------------------------------------

 

perfect or continue the perfection of Landlord’s security interests and liens in
the Lease Collateral.  Upon the occurrence of an Event of Default or in
connection with an Operational Transfer, Landlord shall be entitled to exercise
any and all rights and remedies available to a secured party under the UCC, or
available to a landlord under the laws of the State(s) where the applicable
Leased Property(ies) is (are) located, with respect to the Lease Collateral,
including the right to sell the same at public or private sale, and, in
connection with any such sale, Tenant agrees that the giving of ten (10) days’
notice by Landlord, designating the time and place of any public sale of any
Lease Collateral, or the time after which any private sale or other intended
disposition of any Lease Collateral is to be made, shall be deemed to be
reasonable notice thereof, and Tenant waives any other notice with respect
thereto.
 
21.1.2 Certain Changes.  Tenant shall give Landlord at least thirty (30) days’
prior written notice of any change in any Tenant’s principal place of business,
name, identity, jurisdiction of organization or corporate structure, and any
such change shall, without limitation of Section 24 hereof, be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld.  With respect to any such change, Tenant will promptly execute and
deliver such instruments, documents and notices and take such actions, as
Landlord deems necessary or desirable to create, perfect and protect the
security interests and liens of Landlord in the Lease Collateral.
 
21.2 Accounts Receivable Financing.  Tenant shall not obtain so-called “Accounts
Receivable” financing with respect to any Facility (or its operations therein)
or otherwise pledge any receivables as collateral (“AR Financing”) unless (i)
the terms and conditions of this Section 21 have been satisfied; (ii) Tenant
obtains Landlord’s consent to the terms thereof; and (iii) no Event of Default
exists hereunder.  Landlord shall not unreasonably withhold or delay its consent
to any AR Financing secured by a first lien upon Tenant’s Accounts Collateral
and as to which Landlord has received an intercreditor agreement as required
pursuant to Section 21.1.1, and, as to any other AR Financing, Landlord may
withhold its consent in its sole discretion.
 
22. Risk of Loss.  During the Term, the risk of loss or of decrease in the
enjoyment and beneficial use of each Leased Property in consequence of the
damage or destruction thereof by fire, the elements, acts of terrorism,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions is assumed by Tenant, and Landlord shall in no
event be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Tenant to any abatement of Rent.
 
23. Indemnification.  Notwithstanding the existence of any insurance provided
for herein, and without regard to the policy limits of any such insurance,
Tenant shall protect, indemnify, save harmless and defend Landlord and the
Landlord Indemnified Parties from and against all Losses (including, without
limitation, Litigation Costs), to the maximum extent permitted by law (and to
the extent not the result of Landlord’s gross negligence or willful misconduct),
imposed upon or incurred by, or asserted or alleged against, Landlord or any
Landlord Indemnified Parties by reason of:  (i) any accident, injury to, or
death of, persons or loss of, or damage to, property occurring on or about any
Leased Property; (ii) any use, misuse, non-use, condition, maintenance or repair
of any Leased Property by Tenant, any Tenant Parties or anyone claiming under
Tenant or any Tenant Parties; (iii) any Impositions; (iv) any failure on the
part of Tenant, any Tenant Parties or anyone claiming under Tenant or any Tenant
Parties to perform or comply with any of the terms of this Lease; (v) any claims
for work or labor
 

 
57

--------------------------------------------------------------------------------

 

performed or materials supplied to Tenant or any Tenant Parties; (vi) any breach
by Tenant of any of its representations and warranties hereunder; (vii) any
breach or default under any Authorization by any Tenant (or any Facility) or any
revocation of any Authorizations (including, but not limited to, any Facility
Provider Agreement); (viii) any negligence or misconduct on the part of Tenant
or any Tenant Parties; (ix) the non-performance of any of the terms and
provisions of any and all existing and future subleases of any Leased Property
to be performed by the subtenant thereunder; and/or (x) the claims of any broker
or finder made in connection with this Lease except to the extent claiming under
the written agreements of Landlord.  Any amounts that become payable by Tenant
under this Section 23 shall be paid within ten (10) days after demand by
Landlord, and if not timely paid, shall bear interest at the Overdue Rate from
the date of such demand until paid.  Tenant, at its expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Landlord or any Landlord Indemnified Parties with counsel acceptable to
Landlord in its sole discretion and shall not, under any circumstances,
compromise or otherwise dispose of any suit, action or proceeding without
obtaining Landlord’s written consent.  Tenant shall have the right to control
the defense or settlement of any claim provided that (A) Tenant shall first
confirm in writing to Landlord that such claim is within the scope of this
indemnity and that Tenant shall pay any and all amounts required to be paid in
respect of such claim; and (B) any compromise or settlement shall require the
prior written approval of Landlord, which approval shall not be unreasonably
withheld provided Landlord (or the applicable Landlord Indemnified Parties) are
irrevocably released from all liabilities in connection with such claim as part
of such settlement or compromise.  Landlord, at its election and sole cost and
expense, shall have the right, but not the obligation, to participate in the
defense of any claim.  If Tenant does not act promptly and completely to satisfy
its indemnification obligations hereunder, Landlord may resist and defend any
such claims or causes of action against Landlord or any Landlord Indemnified
Party at Tenant’s sole cost.  The terms of this Section 23 shall survive the
expiration or sooner termination of this Lease.
 
24. Assignment; Sublease.
 
24.1 Assignment; Sublease.
 
24.1.1 Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have no right, directly or indirectly, or through one or more step
transactions or tiered transactions, voluntarily or by operation of law, to
assign, convey, sell or otherwise transfer this Lease in part under any
circumstances.  Subject to the foregoing, except as expressly provided in
Section 24.1.2 hereof or elsewhere herein, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned so long as no Event of Default has occurred and is continuing
hereunder, Tenant shall not, either directly or indirectly, or through one or
more step transactions or tiered transactions, voluntarily or by operation of
law, (i) assign, convey, sell, pledge, mortgage, hypothecate or otherwise
encumber, transfer or dispose of all or any part of this Lease or any Tenant’s
leasehold estate hereunder; (ii) sublease all or any part of any Leased
Property; (iii) engage the services of any Person for the management or
operation of all or any part of any Leased Property; (iv) convey, sell, assign,
transfer, pledge, hypothecate, encumber or otherwise dispose of any stock,
partnership, membership or other interests (whether equity or otherwise) in any
Tenant or any Person(s) controlling any Tenant, if such conveyance, sale,
assignment, transfer, pledge, hypothecation, encumbrance or disposition results,
directly or indirectly, in a change in control of such Tenant
 

 
58

--------------------------------------------------------------------------------

 

(or of such controlling Person(s)); (v) dissolve, merge or consolidate any
Tenant or any Persons controlling any Tenant with any other Person, if such
dissolution, merger or consolidation, directly or indirectly, results in a
change in control of such Tenant (or in such  controlling Person(s)); (vi) sell,
convey, assign, or otherwise transfer all or substantially all of the assets of
any Tenant or any Person(s) controlling any Tenant; (vii) sell, convey, assign,
or otherwise transfer any of the assets of any Tenant or any Person(s)
controlling any Tenant, if the consolidated net worth of such Tenant (or such
controlling Person(s), as the case may be) immediately following such
transaction is not at least equal to the consolidated net worth of such Tenant
(or such controlling Person(s), as the case may be) immediately prior to such
transaction or if the applicable Guarantor Financial Tests are not satisfied
immediately following such transaction; or (viii) enter into or permit to be
entered into any agreement or arrangement to do any of the foregoing or to grant
any option or other right to any Person to do any of the foregoing.  For
purposes of this Section 24.1, a change in control of any Tenant or any
controlling Person, as applicable, shall include, without limitation, (a) the
sale or other disposition of (x) all or any part of its interest in any
Guarantor or (y) all or substantially all of the assets of any Guarantor or any
Tenant, and (b) a merger or consolidation involving any Guarantor or any Tenant,
which results in the equity interest owners of any Guarantor, or of any Tenant,
immediately prior to such event owning less than fifty percent (50%) of the
capital stock, partnership interests, limited liability company membership
interests and/or other equity interests, as applicable, of the surviving entity
or any parent of the surviving entity.  For purposes of this Section 24, a
sublease of all or any part of any Leased Property shall be deemed to include
any concessionaire agreement, license agreement or other agreement involving use
or possession of all or any part of any Leased Property.
 
24.1.2 Subject to the provisions of Section 24.3 below and any other express
conditions or limitations set forth herein, so long as no Event of Default has
occurred and is continuing hereunder, Tenant may, without the consent of
Landlord, (i) assign this Lease in its entirety or sublet all or any part of any
Leased Property to any Affiliate of any Tenant, provided that, in the case of
both this clause (i) and clause (ii) below, the assignee or subtenant in
question is duly licensed and possessed of all Authorizations necessary for the
conduct of its activities and the operation of such Leased Property or portion
thereof in accordance with all applicable laws and shall comply with the
provisions of clauses (a), (b), (c) and (d) below (except that, in the case of
an assignment or sublet to an Affiliate pursuant to clause (i) above, the
assignee or subtenant shall not be required to comply with clauses (b)(1),
(b)(2) and (b)(3)), or (ii) sublet a minor portion of a particular Facility to a
Person providing services that are ancillary to Tenant’s Primary Intended Use at
such Facility (e.g., a sublease to a beauty salon operator), or (iii) enter into
Approved Residency Agreements with residents of a Facility, provided that all of
the requirements for constituting an Approved Residency Agreement are complied
with at the time of entry into such agreement and at all times thereafter, or
(iv) make a collateral assignment of any rights or obligations hereunder to any
Lending Institution in order to secure indebtedness owed by any Tenant or any
Guarantor to such Financial Institution, provided that the prohibitions on
partial assignment of this Lease and the other provisions of this Section 24
shall be applicable in connection with any foreclosure (or assignment in lieu of
foreclosure) or other enforcement action relating to such collateral assignment,
or (v) make or allow any transfer or issuance of capital stock in Emeritus, or
any change in control of Emeritus or any Person(s) controlling Emeritus,
 

 
59

--------------------------------------------------------------------------------

 

so long as immediately following any such transfer or issuance or change in
control, as applicable:
 
(x) if Emeritus remains in existence, (A) Emeritus remains the sole owner of all
capital stock, partnership interests, limited liability company membership
interests and/or other equity interests, as applicable, in Summerville, and
Summerville remains the sole owner of all capital stock, partnership interests,
limited liability company membership interests and/or other equity interests, as
applicable, in each Tenant, (B) Emeritus remains a Guarantor of this Lease
pursuant to the Emeritus Guaranty and satisfies the Guarantor Financial Tests as
they apply to Emeritus, (C) the Seniormost Parent Entity, if any, that controls
Emeritus shall become a Guarantor by executing and delivering to Landlord a new
Lease Guaranty in the form of the Emeritus Guaranty, (D) such Seniormost Parent
Entity, if any, satisfies the Guarantor Financial Tests as they apply to it, and
(E) the senior management of Emeritus is comprised of persons having a favorable
business, regulatory compliance and operational reputation and character; and
 
(y) if Emeritus ceases to exist, (A) such cessation of existence shall be due to
a merger or consolidation transaction as a result of which Emeritus is merged
into another entity (a “Successor Entity”), (B) such Successor Entity shall be
the sole owner of all capital stock, partnership interests, limited liability
company membership interests and/or other equity interests, as applicable, in
Summerville, and Summerville shall remain the sole owner of all capital stock,
partnership interests, limited liability company membership interests and/or
other equity interests, as applicable, in each Tenant, (C) each of such
Successor Entity and the Seniormost Parent Entity, if any, that controls such
Successor Entity shall become a Guarantor by executing and delivering to
Landlord a new Lease Guaranty in the form of the Emeritus Guaranty, (D) each of
such Successor Entity and such Seniormost Parent Entity, if any, satisfies the
Guarantor Financial Tests as they apply to it, and (E) the senior management of
such Successor Entity shall be comprised of persons having a favorable business,
regulatory compliance and operational reputation and character.
 
So long as no Event of Default has occurred and is continuing hereunder,
Landlord shall not unreasonably withhold, delay or condition its consent to any
other subletting of the Leased Properties in whole or in part or assignment of
this Lease in its entirety, provided that (a) in the case of a subletting, (1)
the subtenant shall comply with the provisions of Section 24.2, and (2) if the
subtenant is an Affiliate of any Tenant or any Guarantor, the subtenant shall
execute and deliver to Landlord a guaranty of Tenant’s obligations under the
Lease substantially in the form of the Lease Guaranty attached hereto and made a
part hereof as Exhibit K, (b) the assignee or subtenant (1) shall be a
creditworthy entity with sufficient financial resources and stability to satisfy
its obligations under the Lease, (2) shall have not less than five (5) years
experience in operating health care facilities for the purpose of the applicable
Facility’s Primary Intended Use, (3) has a favorable business, regulatory
compliance and operational reputation and character, (4) has all licenses,
permits, approvals and other Authorizations required to operate the Leased
 

 
60

--------------------------------------------------------------------------------

 

Property(ies) in question for the Primary Intended Use (or any other use
permitted under the terms of this Lease), and (5) in the case of an assignment,
shall assume in writing and agree to keep and perform all of the terms of this
Lease on the part of Tenant to be kept and performed and shall be, and become,
jointly and severally liable with Tenant for the performance thereof, (c) an
original counterpart of each such sublease and assignment and assumption, duly
executed by Tenant and such subtenant or assignee, as the case may be, in the
form and substance reasonably satisfactory to Landlord, shall be delivered
promptly to Landlord, and (d) in case of either an assignment or subletting,
Tenant shall remain primarily liable, as principal rather than as surety, for
the prompt payment of the Rent and for the performance and observance of all of
the covenants and conditions to be performed by Tenant hereunder.  Landlord’s
obligation to consent to a subletting or assignment is subject to any reasonable
approval rights of any Facility Mortgagee.
 
24.1.2.1 In the case of (i) any transaction described in Section 24.1.1(i)
through (viii) hereof that is consented to by Landlord in accordance with
Section 24.1.1 hereof and that results in any change in control of Tenant,
Emeritus or Summerville or any Person(s) controlling Tenant, Emeritus or
Summerville or any change in control of Emeritus or any Person(s) controlling
Emeritus that is permitted in accordance with subsection (v) of Section 24.1.2
hereof or (ii) any other transaction (other than a change in control) that is
permitted in accordance with subsection (v)(y) of Section 24.1.2 hereof, Tenant
shall pay to Landlord a fee in the amount of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) and shall reimburse Landlord for all legal fees and
expenses incurred by Landlord in connection with Landlord’s review of the
transaction(s) resulting in such change of control or other transaction (other
than a change of control) and preparation and negotiation of any new
guaranty(ies) or other documents executed or to be executed by Landlord, Tenant
or any Guarantor in connection with such transaction(s).  Failure to pay the
aforesaid fee, or to make any such reimbursement, within fifteen (15) days after
Landlord’s demand therefor (accompanied by reasonable supporting documentation
in the case of any such reimbursement) shall constitute an immediate Event of
Default under this Lease.
 
24.1.3 If this Lease is assigned or if any Leased Property or any part thereof
is sublet (or occupied by any entity other than Tenant and its employees),
Landlord, after an Event of Default occurs and so long as it is continuing, may
collect the rents from such assignee, subtenant or occupant, as the case may be,
and apply the net amount collected to the Rent herein reserved, but no such
collection shall be deemed a waiver of the provisions set forth in Section 24.1,
the acceptance by Landlord of such assignee, subtenant or occupant, as the case
may be, as a tenant or a release of Tenant from the future performance of its
covenants, agreements or obligations contained in this Lease.
 
24.1.4 Subject to Section 24.4 below, no subletting or assignment shall in any
way impair the continuing primary liability of Tenant hereunder, or the
continuing liability of any Guarantor under its Lease Guaranty, and no consent
to any subletting or assignment in any particular instance shall be deemed a
waiver of the prohibitions and limitations set forth in this Section 24.1.  No
assignment, subletting or occupancy shall affect the Primary Intended Use.
 
24.1.5 If Tenant shall desire to assign this Lease or sublet all (but not a
portion) of any Leased Property (other than an assignment or sublease as to
which Landlord’s consent is not required as provided in Sections 24.1.2(i),
(ii), (iii) and (iv) above), it shall first
 

 
61

--------------------------------------------------------------------------------

 

submit in writing to Landlord a notice indicating (i) the name of the proposed
assignee or subtenant, (ii) the material terms of the proposed assignment or
sublease, (iii) the nature and character of the business which the proposed
assignee or subtenant will conduct at the applicable Leased Property, (iv)
reasonable financial data concerning the proposed assignee or subtenant, and (v)
the effective date of the proposed assignment or the commencement date and
expiration date of the proposed sublease.  Tenant shall additionally submit to
Landlord any other information concerning the proposed assignment or sublease
that Landlord may reasonably request from time to time and, prior to the
effective date of any assignment permitted hereunder or the commencement date of
any sublease permitted hereunder, Tenant shall deliver to Landlord evidence
reasonably satisfactory to Landlord that the assignee or subtenant has all
licenses, permits, approvals and other Authorizations necessary to operate each
Leased Property for the Primary Intended Use (or any other use permitted under
the terms of this Lease).  In addition, if Tenant shall desire to engage in any
transfer, issuance or change in control transaction of the nature described in
Section 24.1.2(v) above or any other transaction on account of which a fee will
be owing to Landlord as provided in Section 24.1.2.1 hereof (collectively, a
"Section 24.1.2(v) or 24.1.2.1 Transaction"), Tenant shall first submit in
writing to Landlord (x) information concerning the parties involved in, and the
material terms of, such Section 24.1.2(v) or 24.1.2.1 Transaction and (y) such
other information concerning such Section 24.1.2(v) or 24.1.2.1 Transaction as
Landlord may reasonably request from time to time, provided, however, that (a)
subject to subsection (b) below, Tenant shall not be obligated to submit the
information referenced in subsections (x) and (y) above to Landlord until a
commercially reasonable time in advance of the consummation of such
Section 24.1.2(v) or 24.1.2.1 Transaction (as further described in subsection
(b) below) if Tenant is prohibited by law, or is prohibited by a confidentiality
agreement (which confidentiality agreement, notwithstanding Tenant's reasonable
efforts to revise the same to permit disclosure to Landlord, does not permit
disclosure to Landlord even if Landlord agrees to be bound by a standard
confidentiality agreement with Tenant), from disclosing such information to
Landlord sooner and (b) Tenant shall in any event be obligated to submit to
Landlord the information referenced in subsections (x) and (y) above within a
commercially reasonable time in advance of consummating such Section 24.1.2(v)
or 24.1.2.1 Transaction, so that Landlord may, in advance of such consummation,
(1) complete its review and study of such information and the Section 24.1.2(v)
or 24.1.2.1 Transaction to which it relates and (2) make its determination
whether its consent to such transaction is required and, if so, whether to grant
such consent.  Landlord agrees to keep all information regarding third parties
submitted to it by or on behalf of Tenant in connection with a Section 24.1.2(v)
or 24.1.2.1 Transaction strictly confidential, except for disclosures (a) to
employees, officers, shareholders, directors, partners and managers of Landlord
and Landlord's representatives, investors, lenders, counsel, consultants and
agents, provided that Landlord instructs such persons to keep the information
strictly confidential, (b) of information that is otherwise available to the
general public or was known to Landlord prior to its receipt as aforesaid in
connection with a Section 24.1.2(v) or 24.1.2.1 Transaction, (c) of information
which Landlord received from an independent third party and not at the direction
of Tenant, or (d) as may be required by law or by any Disclosure Law (as defined
in Section 47.2 hereof) or in connection with any legal proceeding concerning
the Premises, such Section 24.1.2(v) or 24.1.2.1 Transaction or this Lease.
 
24.1.6 Any assignment and/or sublease must provide that (i) it shall be subject
and subordinate to all of the terms and conditions of this Lease, (ii) the use
of the applicable Leased Property shall be restricted to the applicable Primary
Intended Use and shall
 

 
62

--------------------------------------------------------------------------------

 

not conflict with any Legal Requirement, Insurance Requirement or any other
provision of this Lease, (iii) no sublessee or assignee shall be permitted to
sublet further all or any part of the applicable Leased Property or assign this
Lease or its sublease except as expressly provided in this Lease and (iv) in the
event of cancellation or termination of this Lease for any reason whatsoever or
of the surrender of this Lease, whether voluntary, involuntary or by operation
of law, prior to the expiration date of such sublease, including extensions and
renewals granted thereunder, at Landlord’s option, the subtenant shall make full
and complete attornment to Landlord for the balance of the term of the sublease,
which attornment shall be evidenced by an agreement in form and substance
reasonably satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord, and the subtenant shall
waive the provisions of any law now or hereafter in effect that may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
Lease.
 
24.1.7 Any assignment of this Lease or sublease of the applicable Leased
Property in contravention of the express terms of this Section 24 shall be
voidable at Landlord’s option and the acceptance of Rent by Landlord from any
such unauthorized assignee or subtenant shall not constitute a recognition or
acceptance of the tenancy of such unauthorized assignee or subtenant.
 
24.1.8 Upon the full execution and delivery of this Lease, the Emeritus Guaranty
by the Emeritus Guarantor, and any other documents or deposits to be made on the
Effective Date as required herein and upon Tenant’s payment to Landlord of a fee
in the amount of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)
(the “Restructuring Fee”), and reimbursement to Landlord of the legal fees and
expenses incurred by Landlord in connection with Landlord’s review of the
Acquisition, the preparation and negotiation of this Lease, the Emeritus
Guaranty and the other documents executed or to be executed as of the Effective
Date or otherwise in connection with the aforesaid documents (the “Reimbursement
Amount”), as full compensation for, among other things, Landlord’s time and
expense incurred as a result of its review of the Acquisition and the
preparation and negotiation of this Lease, Landlord shall be deemed to have
waived the Forbearance Events and consented to the Acquisition, for all purposes
hereunder and under the Mentor Master Lease and Farm Pond Master Lease.  Failure
to pay the Restructuring Fee and the Reimbursement Amount on or prior to the
Effective Date shall constitute an immediate Event of Default under this Lease.
 
24.2 Attornment.  Tenant shall insert in each sublease permitted under Section
24.1 provisions to the effect that (i) such sublease is subject and subordinate
to all of the terms and provisions of this Lease and to the rights of Landlord
hereunder, (ii) in the event this Lease shall terminate before the expiration of
such sublease, the subtenant thereunder will, at Landlord’s option, attorn to
Landlord and waive any right the subtenant may have to terminate the sublease or
to surrender possession thereunder, as a result of the termination of this
Lease, and (iii) in the event the subtenant receives a written notice from
Landlord or Landlord’s assignees, if any, stating that an Event of Default has
occurred, the subtenant shall thereafter be obligated to pay all rentals
accruing under said sublease directly to the party giving such notice, or as
such party may direct.  All rentals received from the subtenant by Landlord or
Landlord’s assignees, if any, as the case may be, shall be credited against the
amounts owing by Tenant under this Lease.
 

 
63

--------------------------------------------------------------------------------

 

24.3 Sublease Limitation.  Anything contained in this Lease to the contrary
notwithstanding, Tenant shall not sublet any Leased Property on any basis such
that the rental to be paid by the subtenant thereunder would be based, in whole
or in part, on either (i) the income or profits derived by the business
activities of the subtenant, or (ii) any other formula such that any portion of
the sublease rental, if received by Landlord, would fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or any
similar or successor provision thereto.
 
24.4 Release.  Neither Tenant nor any Guarantor shall be released from their
respective duties and obligations under, respectively, this Lease or any Lease
Guaranty on account of any assignment or sublease, provided, however, that
Landlord agrees that, if (i) Tenant requests Landlord’s consent to a complete
assignment of this Lease, (ii) Tenant specifies in its request that Tenant
desires to have itself and each Guarantor released from the aforesaid duties and
obligations arising from and after the date of such assignment, and (iii) Tenant
agrees and specifies in its request that, in considering whether to consent to
such proposed assignment, Landlord may, notwithstanding anything to the contrary
contained in this Lease, grant or withhold its consent in its sole and
unfettered discretion, then, if Landlord thereafter grants its consent to such
assignment, such Tenant and such Guarantor(s) shall be released from their
aforesaid duties and obligations arising from and after the date of such
assignment.
 
25. Financial Statements and Reporting.
 
25.1 Maintenance of Books and Records.  Tenant shall keep and maintain, or cause
to be kept and maintained, proper and accurate books and records in accordance
with GAAP, and a standard modern system of accounting, in all material respects
reflecting the financial affairs of each Tenant and the results from operations
of each Facility.  Landlord shall have the right, from time to time during
normal business hours after five (5) Business Days prior oral or written notice
to the applicable Tenant, itself or through any of Landlord’s Representatives,
to examine such books and records at the office of such Tenant or other Person
maintaining such books and records and to make such copies or extracts thereof
as Landlord or Landlord’s Representatives shall request.
 
25.2 Annual Financial Information.  As soon as available, and in any event
within one hundred eighty (180) days after the close of each Fiscal Year, Tenant
shall deliver to Landlord, presented on a consolidated and consolidating, but
not on a property-by-property, basis, financial statements prepared for such
Fiscal Year with respect to Tenant, including a balance sheet and operating
statement as of the end of such Fiscal Year and further including related
statements of income and members’, partners’ or owners’ capital for such Fiscal
Year, audited by a “Big Four” accounting firm or a nationally recognized,
independent certified public accounting firm reasonably satisfactory to
Landlord, whose opinion shall be to the effect that such financial statements
have been prepared in accordance with GAAP, applied on a consistent basis, and
shall not be qualified as to the scope of the audit or as to the status of any
Tenant as a going concern.  Together with Tenant’s annual financial statements,
Tenant shall deliver to Landlord:  (i) a statement of cash flows for each Leased
Property; and (ii) such other information as Landlord shall reasonably request
and that is prepared by any Tenant or any Guarantor in the ordinary course of
its business.  Relative to the annual financial statements described above,
Landlord agrees that, so long as the Emeritus Guarantor remains a Guarantor of
Tenant’s obligations under the Lease pursuant to the Emeritus Guaranty, in lieu
of the above referenced audited financial statements of Tenant, Tenant shall
deliver audited financial statements of the
 

 
64

--------------------------------------------------------------------------------

 

Emeritus Guarantor, rather than Tenant, satisfying the above referenced
requirements and unaudited financial statements of Tenant satisfying the above
referenced requirements.
 
25.3 Quarterly Financial Information.  As soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter, Tenant shall
deliver to Landlord, presented on a consolidated and consolidating as well as a
property-by-property basis, quarterly and year-to-date unaudited financial
statements prepared for such fiscal quarter with respect to Tenant, including a
balance sheet and operating statement as of the end of such fiscal quarter and
further including related statements of income, members’, partners’ or owners’
capital and cash flows for such fiscal quarter and for the portion of the Fiscal
Year ending with such fiscal quarter.  Each such quarterly statement shall show
the separate operations of each Leased Property, including, without limitation,
(i) a breakdown of Patient Revenues and other revenues itemized by payor type
and a reasonably detailed breakdown of operating expenses and (ii) patient
census information by payor type (collectively, “Census Information”).  Each
such quarterly report shall be accompanied by the following:  (x) a statement in
reasonable detail showing the calculation of Net Operating Income for each
Facility for the trailing four fiscal quarters, in each case, ending at the end
of the fiscal quarter as to which such statement is being delivered; (y) a then
current occupancy report for each Facility; and (z) such other information as
Landlord shall reasonably request and that is prepared by any Tenant or any
Guarantor in the ordinary course of its business.
 
25.4 Certifications of Compliance.  Simultaneously with the delivery of the
annual and quarterly financial statements contemplated by Sections 25.2 and
25.3, Tenant shall deliver to Landlord an Officer’s Certificate in the form of
Exhibit D attached hereto and dated as of the date of such delivery.  
 
25.5 Annual Budgets.  Tenant has previously delivered to Landlord the Annual
Budget for each Leased Property for the Fiscal Year ending December 31,
2007.  Not more than thirty (30) days following the commencement of each
subsequent Fiscal Year during the Term, Tenant shall deliver to Landlord an
Annual Budget presented on a consolidated and consolidating as well as a
property-by-property basis for such Fiscal Year and, promptly after preparation
thereof, any subsequent revisions to such Annual Budget.  On or prior to fifteen
(15) days prior to the commencement of each such subsequent Fiscal Year, Tenant
shall deliver to Landlord a preliminary draft of the aforesaid Annual Budget for
such Fiscal Year.
 
25.6 Monthly Financial Information.  As soon as available, and in any event
within thirty (30) days after the end of each calendar month, Tenant shall
deliver to Landlord, presented on a consolidated and consolidating as well as a
property-by-property basis, monthly and year-to-date unaudited financial
statements prepared for the applicable month with respect to Tenant, including a
balance sheet and operating statement as of the end of such month and further
including related statements of income, members’, partners’ or owners’ capital
and cash flows for such month and for the portion of the Fiscal Year ending with
such month, which statements shall be accompanied by (i) an Officer’s
Certificate certifying that the same are true and correct and were prepared in
accordance with GAAP, applied on a consistent basis, subject to changes
resulting from audit and normal year-end audit adjustments, and (ii) an
Officer’s Certificate certifying as to any material variances from the approved
Annual Budget on a line-item basis.  Each monthly report shall show the separate
operations of each Leased Property, including, without limitation, the monthly
cash flow and Census Information for such Leased Property.  Each such monthly
report shall be accompanied by the following:  (1) a statement
 

 
65

--------------------------------------------------------------------------------

 

setting forth in reasonable detail the calculation of Net Operating Income for
each Facility for the trailing twelve (12) months, in each case, ending at the
end of the calendar month as to which such statement is being delivered; (2) a
then current occupancy report for each Facility; (3) a report describing in
reasonable detail the occurrence during such month of any event that is
reasonably likely to result in a material adverse effect on the ability of
Tenant to perform any material provision of this Lease, or the value, use or
enjoyment of any of the Leased Properties or the operation thereof; (4) a
monthly summary of accounts receivable with respect to each Facility and all of
the Facilities in form acceptable to Landlord; and (5) such other information as
Landlord shall reasonably request and that is prepared by any Tenant or any
Guarantor in the ordinary course of its business.
 
25.7 Authorizations.  As soon as available, and in any event within ninety (90)
days after the end of each calendar year, Tenant shall deliver to Landlord as to
each Facility a report describing in reasonable detail the status of such
Facility’s compliance with all Authorizations for such Facility.  In addition,
not later than thirty (30) days after the commencement of each Fiscal Year
during the Term, Tenant shall deliver to Landlord copies of any and all
Authorizations (together with any renewals or extensions thereof) certified by
Tenant as accurate and complete in an Officer’s Certificate.
 
25.8 Actuarial Reports.  Promptly (and in any event no later than ten (10) days)
after Tenant’s receipt thereof, Tenant shall deliver to Landlord a complete copy
of any Actuarial Report(s) received by Tenant.
 
25.9 Notices/Inspection Reports from Governmental Authorities.  As soon as
available, and in any event within ten (10) days of Tenant’s receipt, Tenant
shall deliver to Landlord (i) any and all notices (regardless of form) from any
Governmental Authority (1) that any Authorization for any Facility or the
certification of any Facility for reimbursement under any applicable
governmental reimbursement program is the subject of any enforcement action,
revocation or suspension or is subject to assessment for civil monetary
penalties or is the subject of any overpayment claim or recoupment claim or (2)
that action is pending or being considered to revoke or suspend any
Authorization or to institute enforcement actions of any kind and (ii) any and
all inspection reports (regardless of form) from any Governmental Authority
relating to any of the Leased Properties.
 
25.10 Financial Statements of Guarantor.  Tenant shall cause each Guarantor to
deliver to Landlord on a timely basis the annual financial statements, and
Officer’s Certificates, that are required by the terms of each Lease Guaranty.
 
25.11 Estoppel Certificates.  Together with every Officer’s Certificate required
to be provided hereunder, or otherwise upon request by Landlord in connection
with a proposed sale or refinancing of any Leased Property(ies) by Landlord or
otherwise (and, in the case of any such request, in any case within five (5)
Business Days), Tenant shall deliver an “Estoppel Certificate” in form and
substance satisfactory to Landlord and certifying as to the matters described in
Exhibit E attached thereto.  Each such Estoppel Certificate shall be certified
to Landlord and Landlord’s designees and may be relied upon by Landlord and its
designees.  Any Estoppel Certificate shall, at Landlord’s request, be delivered
together with complete and accurate copies (originals of which shall be made
available for inspection upon request by Landlord) of all licenses, permits and
other Authorizations necessary to operate the Facilities in accordance with all
applicable laws.
 

 
66

--------------------------------------------------------------------------------

 

25.12 Supplemental Information.  Tenant shall deliver to Landlord such
supplements to the foregoing documents, and such other information and reports
(including, without limitation, non-financial information), as Landlord or any
Facility Mortgagee may reasonably request from time to time, provided such
supplements, and such information and reports, are consistent with the types of
supplements, reports and information generally utilized by institutions within
the healthcare or financing industry.
 
25.13 Quarterly Meetings; Facility Level Meetings and Reviews.  On a quarterly
basis, Tenant shall permit, and upon request by Landlord, shall make appropriate
arrangements for, Landlord and/or Landlord’s Representatives to discuss the
affairs, operations, finances and accounts of each Tenant, each Guarantor and
their respective Affiliates with, and be advised as to the same by, senior
officers of each Tenant (and such of each Tenant’s independent accountants and
other financial advisors as would be relevant to the topic(s) of the particular
meeting), all as Landlord may deem appropriate for the purpose of verifying any
report(s) delivered by Tenant to Landlord under this Lease or for otherwise
ascertaining compliance with this Lease by Tenant or the business, operational
or financial condition of each Tenant, each Guarantor and/or their respective
Affiliates and/or any of the Facilities.  Without limitation of the foregoing,
from time to time promptly following receipt of written notice from Landlord to
Tenant (and in any event within ten (10) Business Days of such receipt), Tenant
shall permit, and shall make appropriate arrangements for, Landlord and/or
Landlord’s Representatives to discuss the business, operational and financial
condition of specific Facility(ies) designated by Landlord with, and be advised
as to the same by, appropriate personnel of Tenant and its Affiliates having
operational and accounting responsibilities for the Facility(ies) so specified
by Landlord and to review, and make abstracts from and copies of, the books,
accounts and records of Tenant and its Affiliates relative to any such
Facility(ies).  Unless otherwise agreed in writing by Landlord and Tenant, all
of the discussions, reviews, abstracting and copying referenced in this
Section 25.13 shall occur during normal business hours.
 
25.14 Format.  Notwithstanding anything contained herein to the contrary, Tenant
shall deliver to Landlord the financial information, statements, reports,
operating budgets and other financial data contemplated by Section 25 in hard
copy and electronic form and in a format acceptable to Landlord in the exercise
of its reasonable discretion.
 
26. Landlord’s Right to Inspect.  Tenant shall permit Landlord, Landlord’s
Representatives, any then current or prospective Facility Mortgagee or other
lender to Landlord, any then current or prospective investment banker, mortgage
broker or other professional engaged by Landlord, any prospective purchaser of
any Leased Property or any investor in Landlord or any Affiliate of Landlord
and/or any prospective lessee, and its and their respective authorized
representatives, to enter upon and conduct a physical inspection of any Leased
Property during normal business hours and, except in an emergency, upon not less
than five (5) Business Days’ prior written notice, subject to any security,
health, safety or confidentiality requirements of any Governmental Authority
relating to the Premises, or imposed by law or applicable regulations or any
insurance requirement, and provided that no such entry or inspection shall
materially interfere with Tenant’s business operations within the affected
Leased Property(ies).  Nothing contained in this Section 26 shall limit or
impair Landlord’s right to immediately enter upon and inspect the Premises, or
any of Landlord’s other rights or remedies, upon the occurrence of any Event of
Default by Tenant.
 

 
67

--------------------------------------------------------------------------------

 

27. No Waiver.  No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term.  To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.
 
28. Single Lease.  Tenant hereby acknowledges that the agreement between
Landlord and Tenant to treat this Lease as single lease in all respects was and
is of primary importance to Landlord, and Landlord would not have entered into
this Lease without there being such an agreement and such treatment of this
Lease.  All rights and obligations under this Lease relating to the Premises
shall apply to each Leased Property and any default under this Lease pertaining
to a single Leased Property or to the Premises or any portion thereof shall be
an Event of Default pertaining to the Premises and each Leased
Property.  Without limiting the generality of the foregoing, the parties hereto
acknowledge that, notwithstanding any references herein to any individual Leased
Property and notwithstanding the possibility that certain individual Leased
Properties may be deleted herefrom pursuant to the express provisions of this
Lease under certain limited circumstances, the parties hereto expressly intend
and agree that this Lease is not divisible and shall be treated as a single
lease for all purposes whatsoever (including, without limitation, in the context
of Tenant’s attempted rejection, assumption and/or assignment of this Lease in
any bankruptcy or other insolvency proceeding affecting any Tenant, in which
case the parties hereto intend for such rejection to terminate this Lease with
respect to the entire Premises or such assumption to apply with respect to the
entire Premises, i.e., all but not less than all of the Leased
Properties).  Nothing contained in this Section 28, Schedule 3.1.2, or elsewhere
in this Lease, and no allocation, attribution or application of Fixed Rent to
particular Leased Properties as described in Schedule 3.1.2 or elsewhere in this
Lease, shall be deemed to change the joint and several nature of each Tenant’s
obligation to pay all Rent owing hereunder as provided in Section 1.3
above.  This Lease does not constitute, and may not be enforced (except at
Landlord’s sole discretion in connection with a Limited Termination Election) or
treated as, a separate lease for any individual Leased
Property.  Notwithstanding the foregoing, the right of possession and leasehold
right granted to each Tenant hereunder is limited as provided in Section 1.3
above.
 
29. Acceptance of Surrender.  No surrender to Landlord of this Lease or of any
Leased Property or any part thereof, or of any interest herein or therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord, and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
 
30. No Merger of Title.  There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Lease or the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(ii) the fee estate in any Leased Property.
 
31. Conveyance by Landlord.  Landlord may, without the consent or approval of
Tenant, sell, transfer, assign, pledge, encumber, hypothecate, convey or
otherwise dispose of all or any portion of the Premises.  If Landlord or any
successor owner of any Leased Property shall sell, transfer, assign, convey or
otherwise dispose of any Leased Property in accordance with the terms hereof
other than as security for a debt, and the purchaser, grantee, assignee or
transferee
 

 
68

--------------------------------------------------------------------------------

 

of the Leased Property(ies) shall expressly assume all obligations of Landlord
hereunder with respect to the Premises, including, without limitation, the
Option with respect to any Subject Mentor Properties (if the same has not
theretofore lapsed or expired), arising or accruing from and after the date of
such sale, conveyance, transfer, assignment or other disposition, Landlord or
such successor owner, as the case may be, shall, if it is no longer the landlord
under this Lease with respect to any Leased Property, thereupon be released from
all future liabilities and obligations of Landlord under this Lease with respect
to the Premises arising or accruing from and after the date of such sale,
conveyance, transfer, assignment or other disposition as to such Leased
Property(ies) and all such future liabilities and obligations with respect to
the Premises, including, without limitation, the Option with respect to any
Subject Mentor Properties (if the same has not theretofore lapsed or expired),
shall thereupon be binding upon such purchaser, grantee, assignee or
transferee.  Any such sale, transfer, assignment, conveyance or other
disposition (other than as security for a debt) of less than all of the Premises
shall not prevent Landlord from electing to require a New Lease(s) as to one or
more of the Leased Properties pursuant to the provisions of Section 40 hereof.
 
32. Quiet Enjoyment.  So long as Tenant shall pay all Rent as the same becomes
due and shall fully comply with all of the terms of this Lease and fully perform
its obligations hereunder, Tenant shall peaceably and quietly enjoy each Leased
Property for the Term hereof, free of any claim, interruption or other action by
Landlord or anyone claiming through Landlord, but subject to all Permitted
Encumbrances.  No failure by Landlord to comply with the foregoing covenant
shall give Tenant any right to abate, reduce or make a deduction from or offset
against the Rent or any other sum payable under this Lease, or to fail to
perform any other obligation of Tenant hereunder.  Notwithstanding the
foregoing, Tenant shall have all rights and remedies available at law or in
equity, except as otherwise provided herein, by separate and independent action,
to pursue any claim or claims it may have against Landlord as a result of any
breach by Landlord of the covenant of quiet enjoyment contained in this Section
32.
 
33. Notices.  All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and delivered (i) by mail
(registered or certified mail, return receipt requested), in which case such
notice shall be deemed received three (3) Business Days after its deposit, (ii)
by confirmed facsimile, in which case such notice shall be deemed received the
next Business Day, or (iii) by reputable nationally recognized overnight courier
service, in which case such notice shall be deemed received the next Business
Day, addressed to the respective parties, as follows:
 
(a)  
if to any Tenant:

 
c/o Emeritus Corporation
3131 Elliott Avenue, #500
Seattle, Washington  98121
Attention:  Eric Mendelsohn
Facsimile:  (206) 357-7388



 
69

--------------------------------------------------------------------------------

 

with a copy to:
 
Pircher, Nichols & Meeks
900 North Michigan Avenue, Suite 1050
Chicago, Illinois  60611
Attention:  Real Estate Notices (JDL/MJK)
Facsimile:  (312) 915-3348


(b)  
if to Landlord:



c/o Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, Kentucky  40223
Attention:  General Counsel
Telephone:  (502) 357-9000
Facsimile:  (502) 357-9001


with a copy to:


c/o Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, Kentucky  40223
Attention:  Lease Administrator
Telephone:  (502) 357-9000
Facsimile:  (502) 357-9001


with a copy to:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention:  Douglas W. Anderson, Esq.
Facsimile:  (312) 984-3150


or to such other address as either party may hereunder designate in writing.


34. General REIT Provisions.  Tenant understands that, in order for Landlord’s
Affiliate, Ventas, Inc., to qualify as a REIT, certain requirements (the “REIT
Requirements”) must be satisfied, including, without limitation, the provisions
of Section 856 of the Code.  Accordingly, Tenant agrees, and agrees to cause its
Affiliates, permitted subtenants, if any, and any other parties subject to its
control by ownership or contract, to reasonably cooperate with Landlord to
ensure that the REIT Requirements are satisfied, including, but not limited to,
providing Landlord or Ventas, Inc. with information about the ownership of
Tenant and its Affiliates.  Tenant agrees, and agrees to cause its Affiliates,
upon request by Landlord or Ventas, Inc., to take all action reasonably
necessary to ensure compliance with the REIT Requirements.
 
35. Transfer of Tenant’s Personal Property.  Upon the expiration or earlier
termination of this Lease with respect to a Leased Property (unless such
termination is the result
 

 
70

--------------------------------------------------------------------------------

 

of Tenant’s purchase of such Leased Property), all Tenant’s Personal Property
relating to such Leased Property (excluding the specific items of Tenant’s
Personal Property described below, which property may be retained and removed by
Tenant) shall become the property of Landlord, free of any lien, claim or
encumbrance, and Tenant shall, at its expense, take any actions reasonably
necessary to discharge any applicable lien, claim or encumbrance (and, relative
to any such Tenant’s Personal Property that is leased by Tenant, Tenant agrees,
at its expense, immediately to acquire title thereto, in order to be able to
convey title thereto to Landlord as provided in this Section 35).  Landlord
acknowledges and agrees that Tenant’s automobiles, vans, computer hardware,
proprietary software, names, trademarks and accounts receivable that are
included in the Tenant’s Personal Property are not to be transferred to Landlord
pursuant to this Section 35 (subject, in the case of Tenant’s names, to the
provisions of Section 37.4 below and subject further to Section 21 as to such
Tenant’s Personal Property (exclusive of Tenant’s computer hardware, proprietary
software, names and tradenames)).  Tenant shall execute and deliver such
assignments, conveyance documents, bills of sale and other instruments as
Landlord shall reasonably require to evidence the conveyances and transfers
referenced in this Section 35 and otherwise reasonably assist Landlord with such
conveyances and transfers.
 
36. Compliance With Environmental Laws.
 
36.1 Hazardous Substances.  Tenant shall not place or hold any Hazardous
Substances under, on or at any of the Leased Properties, except as is necessary
or reasonable in the ordinary course of its business. If Tenant’s business
requires the use of any Hazardous Substances, other than such cleaning materials
as are typically found in healthcare facilities, Tenant shall notify Landlord in
writing and shall comply with hazard communication and notification requirements
of the Occupational Safety and Health Act and any other Environmental Laws with
respect to such Hazardous Substances.  Tenant shall comply with all
Environmental Laws in connection with its use, operation and management of the
Leased Properties.  Tenant shall not cause or allow any asbestos to be
incorporated into any Leased Improvements or Alterations that it makes or causes
to be made on or to any of the Leased Improvements.  Tenant shall not use any of
the Leased Properties as a treatment, storage, or disposal (whether permanent or
temporary) facility for Hazardous Substances as defined under RCRA.  If Tenant,
in the ordinary course of its business, generates Hazardous Substances, then
Tenant shall comply with all Environmental Laws relating to the appropriate use,
storage, transportation and disposal of Hazardous Substances.  Tenant further
agrees that it shall properly, and in compliance with all Environmental Laws,
dispose of all “infectious waste” such as, without limitation, laboratory waste,
pathological waste, blood specimens or products, resident or patient waste,
including, without limitation, bandages and disposable gowns, sharp waste and
any material generated by the production or testing of biological agents.  All
of the terms, covenants, warranties and indemnifications contained in this
Section 36 shall survive the expiration or sooner termination of this Lease.
 
36.2 Remediation; Notification.  If Tenant becomes aware of a material violation
of any Environmental Laws relating to any Hazardous Substance or otherwise in,
on, under or about any Leased Property or any adjacent property thereto, or if
Tenant, Landlord or a Leased Property becomes subject to any order of any
federal, state or local agency to repair, close, detoxify, decontaminate or
otherwise remediate such Leased Property, Tenant shall promptly notify Landlord
of such event and, at its sole cost and expense, cure such violation or effect
such repair, closure, detoxification, decontamination or other remediation,
which activities
 

 
71

--------------------------------------------------------------------------------

 

shall in all events be performed in accordance with all applicable Environmental
Laws and shall be subject to Landlord’s written approval as to their scope,
process, content and standard for completion prior to their commencement, such
approval not to be unreasonably withheld.  If Tenant fails to implement and
diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation as required under this Section 36.2,
Landlord shall have the right, but not the obligation, to carry out such action
and to recover from Tenant all of Landlord’s costs and expenses incurred in
connection therewith.  Each of Landlord and Tenant shall promptly notify the
other upon becoming aware (or being notified) of (i) any claims, suits,
proceedings, investigations or demands, or any enforcement, cleanup or other
regulatory or judicial action, threatened, made, or initiated against or
involving it and relating to any of the Leased Properties pursuant to any
Environmental Laws, including, without limitation, those relating to the
presence, treatment, storage, handling, disposal, generation, spill, release or
discharge of any Hazardous Substances on, at, in, under or about the Leased
Properties or the migration thereof from or to any other property; and (ii) the
imposition of any lien arising under Environmental Laws on any of the Leased
Properties.
 
36.3 Indemnity.  Tenant shall indemnify, defend, protect, save, hold Landlord
and all of the Landlord Indemnified Parties harmless from and against any and
all Losses (including, but not limited to, losses of use or economic benefit or
diminution in value) suffered or incurred by Landlord or any Landlord
Indemnified Parties in connection with, arising out of, resulting from or
incident to:  (i) the production, use, generation, storage, treatment,
transporting, disposal, discharge, release or other handling or disposition of
any Hazardous Substances from, in, on or about any of the Leased Properties,
whenever caused, arising or occurring, except to the extent caused by Landlord
or any of the Landlord Indemnified Parties from and after the date Landlord
acquired fee simple title to such Leased Property; (ii) the presence of any
Hazardous Substances in, on, under or about any Leased Properties before the
applicable Commencement Date or during the applicable Term; (iii) the violation
of any Environmental Laws with respect to any Leased Property during the
applicable Term or prior to the applicable Commencement Date; and (iv) any
breach by Tenant or any Tenant Parties of this Section 36.
 
36.4 Environmental Inspection.  Landlord shall have the right, upon not less
than five (5) days’ written notice to Tenant, except in the case of an
emergency, in which event no notice shall be required, to conduct an inspection
of any Leased Property to determine the existence or presence of Hazardous
Substances at, in, on, under or about any Leased Property in violation of any
Environmental Laws or the existence at any Leased Property of any violation of
any Environmental Laws.  Landlord shall have the right to enter and inspect any
Leased Property and to conduct any testing, sampling and analyses reasonably
necessary and shall further have the right to inspect materials brought into any
Leased Property.  Landlord may, in its discretion, retain such experts to
conduct the inspections, or perform the tests, referred to herein, and to
prepare a written report in connection therewith.  Landlord shall have the right
to inspect the Leased Properties with regard to the management and disposal of
Hazardous Substances at all reasonable times during the Term.  All reasonable
costs and expenses incurred by Landlord under this Section 36.4 shall be paid by
Tenant as Consent Expenses.  
 
36.5 Removal.  Upon the earlier of the expiration or earlier termination of this
Lease as to one or more Leased Properties, Tenant shall forthwith remove all
Hazardous Substances from any portion of the Leased Properties as to which such
expiration or termination relates, to the extent such Hazardous Substances are
present due to the acts or omissions of
 

 
72

--------------------------------------------------------------------------------

 

Tenant or any Tenant Parties, which removal shall be performed in accordance
with any Environmental Laws and to Landlord’s satisfaction.
 
37. Operational Transfer.
 
37.1 Exercise; Transfer of Authorizations.
 
37.1.1 Exercise.  Upon (i) the expiration of this Lease as to any Leased
Property in accordance with its terms as of the Expiration Date applicable to
such Leased Property, (ii) the occurrence of an Early Termination Event as to
any Leased Property (including any Deleted Property) or (iii) the earlier
dispossession of Tenant from any Leased Property, Landlord shall have the
unequivocal, unilateral right to require an Operational Transfer with respect to
such Leased Property (any Leased Property with respect to which Landlord elects
to require an Operational Transfer, a “Transition Property”) by delivery of
written notice to Tenant specifying such election (a “Transition
Notice”).  Landlord may exercise (in its sole discretion) its right to require
an Operational Transfer, with respect to any Leased Property with respect to
which this Lease will terminate by its terms as of the Expiration Date
applicable to such Leased Property, by delivering a Transition Notice on or
prior to ten (10) days prior to such Expiration Date.  In the event of an Early
Termination Event as to any Leased Property or dispossession of Tenant with
respect to any Leased Property, Landlord may exercise (in its sole discretion)
its right to require an Operational Transfer with respect to such Leased
Property at any time by delivering a Transition Notice to Tenant.
 
37.1.2 Transfer of Authorizations.  If Landlord exercises its right to require
an Operational Transfer with respect to a particular Leased Property(ies),
Tenant shall take any and all necessary actions; file such applications,
petitions, and transfer notices; make such assignments, conveyances and
transfers of permits, licenses, approvals and Facility Provider Agreements
issued to Tenant to and for the benefit of Landlord and/or any Landlord’s
designee (any such designee, a “Successor Operator”); and cause such permits,
licenses, approvals and Facility Provider Agreements to be issued to and for the
benefit of Landlord and/or any Successor Operator, in any and all such cases as
are necessary, desirable, or advisable, such that the day-to-day operations of
the Transition Property(ies) for the Primary Intended Use(s) of the
Facility(ies) located on such Transition Property(ies) are transferred and
transitioned, practically and legally, to Landlord and/or any Successor Operator
simultaneously with the termination or earlier expiration of this Lease as to
the Transition Property(ies) without interruption of the business activities
therein, regulatory or otherwise (such transfer of operations, an “Operational
Transfer”).  Without limitation of the foregoing or any other rights of Landlord
or any Successor Operator as set forth in this Section 37, as part of any
Operational Transfer, Tenant shall, to the extent permitted by applicable law,
(i) sell, transfer, convey and assign to Landlord and/or any Successor Operator,
as applicable, those of the Authorizations that Landlord elects to assume and
accept (or cause Successor Operator to assume and accept) (the “Assigned
Authorizations”) or allow Landlord or any Successor Operator to continue to rely
upon any Authorizations (including, but not limited to, any Facility Provider
Agreements); (ii) use its unconditional, best efforts to enable Landlord and/or
Successor Operator to apply for and obtain any and all licenses, operating
permits, Provider Agreements, provider status, certificates of need,
certificates of exemption, approvals, waivers, variances and other governmental,
quasi-governmental and private authorizations necessary or advisable for the
continuous operation of the Facility(ies) located on each Transition Property
for its/their Primary Intended Use(s) (collectively, “Transfer Authorizations”);
(iii) assign to Landlord or any Successor Operator,
 

 
73

--------------------------------------------------------------------------------

 

as applicable, such assignable patient, vendor, service provider and other
contracts relating to the Facility(ies) located on each Transition Property as
Landlord or any Successor Operator may request (the “Assigned Contracts”); (iv)
if requested by Landlord, enter into an operations transfer agreement with
Landlord or Successor Operator, as applicable, that is reasonably acceptable to
Landlord; (v) not unreasonably withhold, condition or delay its consent to
entering into any interim sublease or management agreements as may be necessary
to effectuate an early transfer of the operations of the Facility(ies) located
on each Transition Property for its/their Primary Intended Use(s) prior to the
time that Landlord or Successor Operator, as applicable, holds all
Authorizations from all applicable Governmental Authorities necessary to so
operate such Facility(ies); and (vi) indemnify, defend, protect and hold
harmless Landlord and any Successor Operator from and against any loss, damage,
cost or expense incurred by Landlord or Successor Operator in connection with
the correction of any and all deficiencies of a physical nature identified by
any Governmental Authority in the course of any Operational Transfer.  The costs
and expenses incident to any Operational Transfer, including, but not limited
to, any costs incident to assigning the Assigned Authorizations, obtaining
Transfer Authorizations and assigning the Assigned Contracts, shall be paid
entirely by Tenant as Consent Expenses.  It is the express intention of the
parties that, at the expiration or earlier termination of the Term as to each
Transition Property, and upon any dispossession of Tenant in connection with any
Event of Default as to any Facility(ies) located on a Transition Property, any
and all Authorizations needed to operate each Transition Property as to which
the Term is expired or terminated, or as to which Tenant has been dispossessed,
for its/their Primary Intended Use(s) shall, to the maximum extent permitted by
applicable law, and if Landlord so elects, remain with such Facility(ies) and
shall be transferred into the name of Landlord and/or Successor Operator, as
applicable, regardless of whether any such Authorization is in the name of
Tenant at any time during the Term.
 
37.2 Reasonable Assistance.  In anticipation of the expiration of this Lease as
to any Leased Property, or upon any Early Termination Event as to any Leased
Property, or the earlier dispossession of Tenant with respect to any Leased
Property, Tenant shall cooperate with Landlord in all respects to facilitate and
effectuate an Operational Transfer if Landlord elects to require an Operational
Transfer.  Such cooperation shall include, without limitation: (i) furnishing to
Landlord or any prospective Successor Operator complete and accurate books,
records, files, documents and information in Tenant’s possession, custody or
control necessary or reasonably requested by Landlord or Successor Operator in
connection with any Operational Transfer, the assessment and/or assumption of
the operations of any Transition Property(ies) and/or the completion and
processing of any applications for the assignment of the Assigned Authorizations
or the Assigned Contracts or obtaining Transfer Authorizations; and
(ii) facilitating the evaluation and employment by Landlord or any prospective
Successor Operator of such employees of Tenant or its Affiliates (or any third
party employment agency with whom Tenant or its Affiliates has an agreement
pursuant to which such agency employs such parties) as Landlord or Successor
Operator may elect to evaluate or employ, including, without limitation, to the
extent permitted by law, affording Landlord or Successor Operator, as
applicable, access to all relevant personnel files, records, documents and
information in Tenant’s or its Affiliates’ possession, custody or control.
 

 
74

--------------------------------------------------------------------------------

 

37.3 Facility Termination; Limited Term Contraction Right; Limited Extended
Operation by Tenant.
 
37.3.1 Facility Termination.  Notwithstanding anything to the contrary contained
in this Lease, Tenant shall not, prior to the tenth (10th) day preceding the
Expiration Date applicable to each Leased Property, commence to wind up and
terminate the operations of the Facility(ies) operated thereon (a “Facility
Termination”).  In no event, and under no circumstances, shall any Tenant
relocate the patients or occupants of any Facility to any other healthcare
facility without obtaining Landlord’s prior written consent (which consent may
be withheld in Landlord’s sole discretion); provided, however, that, if Landlord
has not delivered a Transition Notice to Tenant prior to the tenth (10th) day
preceding the Expiration Date applicable under this Lease to a particular Leased
Property, then Tenant may commence the Facility Termination (including the
relocation of patients) as to the Facility(ies) located on such Leased Property
and, upon the expiration of this Lease as to such Leased Property and
Facility(ies), Tenant shall vacate such Leased Property and surrender possession
thereof to Landlord in accordance with all of the applicable requirements of
this Lease.  If, prior to the tenth (10th) day preceding the Expiration Date
applicable under this Lease to a particular Leased Property, Landlord elects to
require an Operational Transfer by delivering a Transition Notice to Tenant,
Tenant shall not commence or otherwise engage in a Facility Termination with
respect to the Facility(ies) located on such Leased Property.  In the event of
an Early Termination Event or early dispossession of Tenant with respect to any
Leased Property, Tenant shall in no event commence a Facility Termination in
connection with the applicable Leased Property unless and until Landlord
affirmatively elects, in writing and in its sole discretion, not to deliver a
Transition Notice with respect to such Leased Property.
 
37.3.2 Limited Term Contraction Right.  Landlord shall have the right, as to
each Leased Property, to elect to contract the Term, and accelerate the
applicable Expiration Date, of this Lease as it applies to such Leased
Property.  To exercise such election and right as to a particular Leased
Property, Landlord shall give a written notice (a “Contraction Notice”) to
Tenant specifying the revised, earlier Expiration Date that will, for all
purposes of this Lease, thereafter be applicable to such Leased Property, which
revised, earlier Expiration Date so specified by Landlord shall be (i) not more
than one hundred twenty (120) days prior to the Expiration Date that was
applicable to such Leased Property immediately prior to Landlord’s Contraction
Notice with respect thereto, (ii) no sooner than sixty (60) days after the date
of Landlord’s aforesaid Contraction Notice, and (iii) binding upon Landlord and
Tenant upon Landlord’s issuance of such Contraction Notice.  Landlord may issue
one, but not more than one, Contraction Notice as to each Leased Property.
 
37.3.3 Limited Extended Operation by Tenant.  In the event Landlord delivers a
Transition Notice as to a particular Transition Property, Tenant shall
thereafter operate the Facility(ies) located on such Transition Property in
accordance with all of the requirements of this Lease until the earliest to
occur of (i) the date (on or after the expiration of this Lease as to such
Transition Property and Facility(ies)) on which Landlord or Successor Operator,
as applicable, will assume the operation of such Facility(ies), as specified in
a written notice from Landlord to Tenant given not less than fifteen (15) days
prior to the date of such assumption; (ii) the date that is one hundred twenty
(120) days after the Expiration Date applicable to such Transition Property and
Facility(ies) (except that in connection with any Early Termination Event or any
early dispossession of Tenant with respect to any Leased Property,
 

 
75

--------------------------------------------------------------------------------

 

such one hundred twenty (120) day period shall not commence until Landlord
delivers a Transition Notice as to the applicable Leased Property); and (iii)
the date (on or after the Expiration Date applicable to any Transition Property
and Facility(ies)) that is ninety (90) days after Tenant receives written notice
from Landlord that, notwithstanding the foregoing, Tenant may commence the
Facility Termination, on which earliest date, Tenant shall vacate the Leased
Property in question and surrender possession thereof to Landlord in accordance
with all of the applicable requirements of this Lease.  In the event Landlord
sends Tenant a Transition Notice with respect to a Leased Property as to which
this Lease has terminated as of the Expiration Date applicable to such Leased
Property (e.g., not in the case of an Early Termination Event or early
dispossession of Tenant), and, as a result thereof, Tenant operates a
Facility(ies) beyond the aforesaid Expiration Date applicable to such Leased
Property, then, from and after the expiration of this Lease as to such Leased
Property and until the earliest to occur of the dates described in clauses (i),
(ii) and (iii) above relative to such Leased Property (the “Reimbursement
Period”), (x) Landlord shall provide Tenant with an operating budget, (y)
Landlord shall include in the aforesaid operating budget, and Tenant shall
continue to pay during the Reimbursement Period, all Rent that would have been
owing under this Lease as to such Leased Property if this Lease had not expired
as to such Leased Property, and (z) Landlord shall reimburse Tenant for any
operating deficits with respect to such Leased Property that Tenant may be
required to fund out-of-pocket on account of operating losses and expenses of
such Leased Property incurred by Tenant by reason of, or arising out of
compliance with, such budget with respect to the Reimbursement Period applicable
to such Leased Property.  Any such reimbursement shall be due from Landlord to
Tenant within thirty (30) days after written request by Tenant, provided that
Tenant shall furnish such documentation of any operating deficits, losses and
expenses as Landlord may reasonably request.  The terms of this Section 37 shall
survive the expiration or sooner termination of this Lease.
 
37.4 Use of Tenant’s Names.  Without limitation of the other provisions of this
Section 37 and notwithstanding anything to the contrary contained in this Lease,
Tenant agrees to allow Landlord or any Successor Operator, at its option and at
no cost to Landlord or any such Successor Operator, to continue to use, in its
signage, marketing and advertising materials, operations and otherwise, any or
all name(s) (including, without limitation, tradenames) associated with the
operation of a particular Leased Property and related Facility(ies) as a going
concern (e.g. Summerville at South Windsor) for up to one hundred twenty (120)
days following (i) the expiration or termination of this Lease as it applies to
such Leased Property and Facility(ies) and (ii) the vacation from, and surrender
of, such Leased Property and Facility(ies) by Tenant in accordance with this
Section 37 and the other requirements of this Lease.  At the end of such one
hundred twenty day (120) period, or upon sooner written notice from Landlord to
Tenant, Tenant shall, promptly and at its expense, remove its aforesaid name(s)
from all signs and other Leased Improvements at such Leased Property and
Facility(ies) and repair any damage to such signs or other Leased Improvements
caused by such removal.  Landlord acknowledges and agrees that Tenant, not
Landlord, owns the aforesaid names and that neither Landlord nor any Successor
Operator may use the same except as described in this Section 37.4 or as
otherwise agreed in writing by Tenant.
 
38. Non-Recourse.  Each Tenant specifically agrees to look solely to each
Landlord’s and any successor owner’s interest in the applicable Leased Property
owned by such Landlord and leased to such Tenant, as set forth in Schedule 1,
for recovery of any judgment from Landlord, it being specifically agreed that
neither Landlord, any such successor owner, nor any
 

 
76

--------------------------------------------------------------------------------

 

officer, director, employee, lender, agent or Affiliate of Landlord or any such
successor owner shall ever be personally liable for any such judgment or for the
payment of any monetary obligation to Tenant.  Tenant shall have no recourse
against any other property or assets of Landlord or any successor owner, or
against any property or assets of any officer, director, employee, lender, agent
or Affiliate of Landlord or any successor owner.  Furthermore, in no event shall
Landlord (original or successor) ever be liable to Tenant for any special,
indirect or consequential damages suffered by Tenant from whatever
cause.  Notwithstanding anything to the contrary herein, nothing in this Section
38 shall limit any Guarantor’s obligations under its Lease Guaranty.
 
39. Combination of Leases. If Landlord is the landlord under both this Lease and
any Other Lease, Landlord shall have the right, at any time during the Term, by
written notice to Tenant, to require that this Lease and such Other Lease (the
“Combination Lease”) be combined into a single lease and to require Tenant to
execute an amendment to this Lease whereby (i) if this Lease is the Section 39
Lease, the Leased Properties covered by the Combination Lease (“Additional
Properties”) are added as Leased Properties under this Lease and otherwise
merged into this Lease or (ii) if the Combination Lease is the Section 39 Lease,
the Leased Properties covered by this Lease are added as Leased Properties under
the Combination Lease and otherwise merged into the Combination Lease, in each
case subject to the following terms and conditions:
 
39.1 Section 39 Lease.  References in this Lease to the “Section 39 Lease” shall
mean and refer to whichever of this Lease or the Combination Lease is chosen by
Landlord to be the Section 39 Lease.
 
39.2 Additional Properties.  If this Lease is the Section 39 Lease, effective as
of the date specified in Section 39.4 below (the “Section 39 Date”), this Lease
shall be deemed to be amended as follows:
 
39.2.1 The Additional Properties shall be included as Leased Properties under
this Lease and the appropriate schedules and exhibits to this Lease shall be
amended to add the addresses and legal descriptions of such Additional
Properties and such other pertinent information with respect to such Additional
Properties (e.g. the respective amounts of Fixed Rent that are allocable, and
the respective Commencement Dates, Expiration Dates, Rent Escalation Dates and
Minimum Rent Escalation Amounts that are applicable, to such Additional
Properties) as is provided therein.
 
39.2.2 Fixed Rent under this Lease shall be the combination of the respective
amounts of the Fixed Rent under this Lease and the Combination Lease.
 
39.2.3 Any rental escalations that are to be made with respect to the Leased
Properties under this Lease shall also be made with respect to the Additional
Properties as if such Additional Properties had been Leased Properties under
this Lease since the beginning of the Term.
 
39.2.4 The Security Deposit under this Lease shall increase to equal the
required amount as determined pursuant to the terms of this Lease, following
such combination and the addition of the Additional Properties and the Fixed
Rent relating thereto, and shall thereafter be adjusted pursuant to the terms
hereof.
 

 
77

--------------------------------------------------------------------------------

 

39.2.5 Tenant under this Lease shall be responsible for the payment, performance
and satisfaction of all duties, obligations and liabilities arising under the
Combination Lease, insofar as they relate to the Additional Properties, that
were not paid, performed and satisfied in full prior to the Section 39 Date,
and, without limitation of the foregoing, (i) any Event of Default that had
occurred, arisen or accrued under the Combination Lease prior to the Section 39
Date shall be, and shall be deemed to be, an Event of Default under this Lease,
as to which the rights and remedies and other provisions of this Lease shall be
applicable, (ii) any breach or default that had occurred, arisen or accrued
under the Combination Lease prior to the Section 39 Date but had not yet become
an Event of Default under the Combination Lease as of the Section 39 Date shall
be, and be deemed to be, a breach or default under this Lease, as to which the
cure periods, rights and remedies and other provisions of this Lease shall be
applicable, and (iii) with respect to any breach or default described in
subsection (ii) above, although the cure periods, rights and remedies and other
provisions of this Lease shall be applicable, the portion of any cure period
under the Combination Lease that had elapsed as of the Section 39 Date shall be
counted in determining whether and when the applicable cure period under this
Lease has expired.
 
39.2.6 The Additional Properties shall otherwise be incorporated into this Lease
as Leased Properties included under this Lease the same as if this Lease, from
the inception of the Lease, had included such Leased Properties as Leased
Properties hereunder on the rent, lease terms and other economic terms described
in the Combination Lease (and, in such regard, any provisions of the Combination
Lease that apply particularly, or in a particular manner, to any or all of the
Additional Properties shall continue to apply thereto under this Lease (e.g. if
an Additional Property is located in a particular jurisdiction and, under
Section 48 of the Combination Lease, particular provisions apply thereto on
account thereof, such provisions shall continue to apply to such Additional
Property under this Lease, as the Section 39 Lease)).
 
39.2.7 Exhibit C attached hereto and the Base Year Patient Revenues shall
thereafter be amended and increased, respectively, to include the Additional
Properties and increase the Base Year Patient Revenues by the amount of the
Allocated Base Year Patient Revenues applicable to the Additional Properties.
 
39.2.8 In the case of the Brighton Lease and the Whitehall Lease, if either or
both of such leases is combined with this Lease and this Lease is the Section 39
Lease, the Leased Property under the Brighton Lease and/or the Whitehall Lease
shall, if it is so combined with this Lease, be considered a “Farm Pond
Property” for all purposes hereunder, including, without limitation, the
applicability of Section 44.3 hereunder.  In the case of the Fairwood Lease, if
any such lease is combined with this Lease and this Lease is the Section 39
Lease, the Leased Property under the Fairwood Lease shall, if it is so combined
with this Lease, be considered a “Mentor Property” for all purposes hereunder,
including, without limitation, the applicability of Section 44.1 hereunder.  In
addition, notwithstanding anything to the contrary contained in
Section 39.2.6 or Section 39.3 hereof, if the Brighton Lease, the Whitehall
Lease and/or the Fairwood Lease is combined with this Lease and this Lease is
the Section 39 Lease, (i) the portfolio coverage ratio and security deposit
provisions of this Lease, rather than the coverage ratio, portfolio coverage
ratio and security deposit provisions of the Brighton Lease, the Whitehall Lease
and/or the Fairwood Lease (as applicable), shall apply (e.g. if the Fairwood
Lease is combined with this Lease and this Lease is the Section 39 Lease, (a)
the definition of “Portfolio Coverage Ratio” in Exhibit B hereof shall be
revised in connection with such
 

 
78

--------------------------------------------------------------------------------

 

combination so that the reference to the Facility under the Fairwood Lease is
removed from each of the parenthetical clauses of such definition that currently
reference the Fairwood Lease (i.e. after such combination, each such
parenthetical clause would read “(other than the Facilities under the Brighton
Lease and the Whitehall Lease)”), (b) the definitions of Coverage Ratio and
Portfolio Coverage Ratio in Exhibit B to the Fairwood Lease shall be
inapplicable, (c) the provisions of Sections 8.2.5.1 and 8.2.5.2 of this Lease
relative, in general terms, to maintenance of certain portfolio coverage ratios,
and relative to “Test Periods” and “Coverage Based Security Deposits”, shall
apply, and (d) the provisions of Section 3.4.3 hereof relative, in general terms
and without limitation of Section 3.4.4 hereof or the provisions of this Lease
relative to Coverage Based Security Deposits, to maintenance of a Security
Deposit equal to a Required Number of Months of annual Fixed Rent (i.e. four (4)
months per Exhibit B hereof), and adjustment of the Security Deposit whenever
Fixed Rent changes, shall apply, in lieu of the provisions of Section 3.4.3 of
the Fairwood Lease requiring, in general terms, maintenance of a Security
Deposit equal to two (2) months’ annual Fixed Rent and adjustment of the
Security Deposit every five (5) Lease Years), and (ii) without limitation of
subsection (i) above, in the event of material or non-material differences
between the form of the Brighton Lease, the Whitehall Lease and/or the Fairwood
Lease (as applicable) and the form of this Lease, as the Section 39 Lease, the
form of this Lease shall govern (for example, (a) in Section 1.3 of the Fairwood
Lease, no reference is made to the joint and several liability of Landlord and,
in Section 1.3 of this Lease, provisions regarding the joint and several
liability of Landlord are included, (b) in Section 8.1.11.5 of the Fairwood
Lease, no reference is made to not jeopardizing any resident’s or patient’s
entitlement to certain reimbursements from Medicaid and, in Section 8.1.11.5 of
this Lease, provisions regarding such topic are included, and (c) in
Section 44.1 and Exhibit H of the Fairwood Lease, reference is made to an Option
during Lease Years 7 through 12 and an Option Exercise Notice no earlier than
six (6) months prior to the commencement of Lease Year 7 and not later than six
(6) months prior the expiration of Lease Year 12 and an Option Closing date that
is the later of the first (1st) day of Lease Year 7 or six (6) months after
Option exercise, and, in Section 44.1 and Exhibit H of this Lease, actual dates
are substituted for the aforesaid provisions based upon Lease Years; in such
examples above, following the combination of the Fairwood Lease into this Lease,
Section 1.3 of this Lease would continue to include the aforesaid joint and
several liability provisions, Section 8.1.11.5 of this Lease would continue to
include the aforesaid provisions regarding Medicaid reimbursements and the
actual dates set forth in Section 44.1 and Exhibit H of this Lease would
continue to be the applicable dates).
 
39.3 Combination Lease.  If this Lease is not the Section 39 Lease, effective as
of the Section 39 Date, this Lease shall be amended as necessary (i) to
incorporate into the Combination Lease as Leased Properties thereunder the
Leased Properties covered by this Lease the same as if the Leased Properties
covered by this Lease had, from the inception of this Lease, been included in
the Combination Lease as Leased Properties thereunder on the rent, lease terms
and other economic terms described in this Lease and (ii) otherwise to comply
with the requirements of Section 39 of the Combination Lease, as the Section 39
Lease thereunder.  Tenant acknowledges and agrees that, without limitation of
Section 39.2.5 above, the amendment referenced in this Section 39.3 shall not
result in Tenant being released from any duties, liabilities or obligations that
had accrued under this Lease through the Section 39 Date.
 
39.4 Section 39 Date.  In the case of any combination of leases pursuant to this
Section 39, such combination shall be effective on the date that is the earlier
of (i) the date the
 

 
79

--------------------------------------------------------------------------------

 

required amendments to the Lease and the Combination Lease are fully executed
and delivered by the parties thereto and (ii) the date specified in the written
notice from Landlord to Tenant requiring a combination of this Lease and the
Combination Lease as described above, which date shall be no sooner than ten
(10) days, nor later than sixty (60) days, after the date such notice is issued.
 
39.5 Additional Actions.  Landlord and each Tenant shall take such actions and
execute and deliver such documents, including, without limitation, required
amendments to this Lease and the Combination Lease, as are reasonably necessary
and appropriate to effectuate fully the provisions and intent of this Section
39 and, in the event any ambiguity, or actual or apparent conflict in the terms
or provisions of this Lease and the Combination Lease, arises on account of any
combination of leases pursuant to this Section 39, such ambiguity or conflict
shall be resolved by Landlord, in its reasonable discretion.
 
40. New Lease.  Landlord shall have the right, at any time and from time to time
during the Term, by written notice to Tenant, to require Tenant to execute an
amendment to this Lease whereby one or more Leased Properties (individually, a
“Transferred Premises” or collectively, “Transferred Premises”) are separated
and removed from this Lease, and simultaneously to execute a substitute lease
with respect to such Transferred Premises, in which case:
 
40.1 New Lease Terms.  Landlord and Tenant shall execute a new lease (the “New
Lease”) for such Transferred Premises, effective as of the date specified in
Section 40.3 below (the “Property Transfer Date”), in the same form and
substance as this Lease, but with the following changes thereto:
 
40.1.1 Fixed Rent.  The initial Fixed Rent for such Transferred Premises shall
be an amount equal to the Fixed Rent applicable to the Transferred
Premises.  Any rental escalations required under this Lease shall be made under
the New Lease on the same date and in the same manner as is required under this
Lease, in the full amount required as if such Transferred Premises had been
under the New Lease for a full year, notwithstanding that the period from the
Property Transfer Date to the rent escalation date may be less than one full
year.  The Base Year Patient Revenues applicable to the Transferred Premises for
purposes of determining whether the Rent Escalation Condition under such New
Lease has been satisfied shall be equal to the aggregate of the Allocated Base
Year Patient Revenues for all of the Transferred Premises.
 
40.1.2 Intentionally Omitted.
 
40.1.3 Liabilities and Obligations.  The New Lease shall provide that each
Tenant thereunder shall be responsible for the payment, performance and
satisfaction of all duties, obligations and liabilities arising under this
Lease, insofar as they relate to the Transferred Premises subject to the New
Lease, that were not paid, performed and satisfied in full prior to the
commencement date of the New Lease (and Tenant under this Lease shall also be
responsible for the payment, performance and satisfaction of the aforesaid
duties, obligations and liabilities not paid, performed and satisfied in full
prior to the commencement date of such New Lease), and shall further provide
that the Tenant thereunder shall not be responsible for the payment, performance
or satisfaction of any duties, obligations and liabilities of Tenant under this
Lease arising after the Property Transfer Date.
 

 
80

--------------------------------------------------------------------------------

 

40.1.4 Single Leased Property.  If the New Lease relates to a single Leased
Property, the New Lease shall provide that (i) because, for example, such New
Lease may thereafter be amended by agreement of Landlord and Tenant to include
one or more other leased properties or such New Lease may thereafter be combined
with a Combination Lease pursuant to Section 39 of such New Lease, with such New
Lease as the Section 39 Lease, Landlord and Tenant under such New Lease have, in
creating such New Lease, nevertheless retained in such New Lease references to
multiple Leased Properties and provisions and terms that apply to multiple
Leased Properties and (ii) without limitation of and subject to Section 39 of
such New Lease, for so long as such New Lease relates to a single Leased
Property, the aforesaid references to multiple Leased Properties, and the
aforesaid provisions and terms applicable to multiple Leased Properties, shall,
if the context so requires in light of such New Lease relating to only a single
Leased Property, be treated as references to a single Leased Property or as
provisions and terms applicable to a single Leased Property.
 
40.1.5 Deletion of Provisions.  At the election of Landlord, any one or more of
the provisions of the New Lease pertaining to the REIT status of Ventas, Inc.
shall be deleted.  In addition, Landlord may delete and eliminate from such New
Lease such provisions herein as it elects, provided such deletion and
elimination do not materially and adversely affect the Tenant under such New
Lease.
 
40.1.6 Security Deposit; Escrow Deposits; Capital Expenditures Deposits.  Such
New Lease shall contemplate both a security deposit and escrow and capital
expenditures deposits in the same manner or fashion as contemplated by this
Lease.  Such amounts under the New Lease shall initially be funded by Landlord
from the Security Deposit held by Landlord and the escrow and capital
expenditures deposits held in the Escrow Account and Capital Expenditures
Account, with the Security Deposit under the New Lease to include (i) such
portion, if any, of any Coverage Based Security Deposit that is held by Landlord
under this Lease immediately prior to the Property Transfer Date as Landlord, at
its election and in its discretion, deems appropriate, and (ii) an amount equal
to the product of (x) a fraction, the numerator of which is the Fixed Rent
applicable to the Transferred Premises, and the denominator of which is the
Fixed Rent for the Premises immediately prior to the Property Transfer Date, and
(y) the aggregate Security Deposit (exclusive of any portion thereof
constituting a Coverage Based Security Deposit) held by Landlord under this
Lease immediately prior to the Property Transfer Date and with the initial
amounts to be held in the escrow and capital expenditures accounts under the New
Lease to be determined as provided in Section 11.3.4 hereof.
 
40.2 Amendments to this Lease.  Upon execution of such New Lease, and effective
as of the Property Transfer Date, this Lease shall be deemed to be amended as
follows:  (i) the Transferred Premises shall be excluded from the Premises
hereunder; (ii) Fixed Rent hereunder shall be reduced by the amount of the Fixed
Rent applicable to the Transferred Premises; and (iii) Exhibit C attached hereto
and the Base Year Patient Revenues shall be amended and reduced, respectively,
to delete and eliminate the Transferred Premises therefrom and reduce the Base
Year Patient Revenues by the amount of the Allocated Base Year Patient Revenues
applicable to the Transferred Premises for purposes of determining whether the
Rent Escalation Condition has been satisfied or otherwise under this
Lease.  Such amendments shall occur automatically and without the necessity of
any further action by Landlord or Tenant, but,
 

 
81

--------------------------------------------------------------------------------

 

at Landlord’s election, the same shall be reflected in a formal amendment to
this Lease, which amendment shall be promptly executed by Tenant.
 
40.3 Effective Date.  Any New Lease shall be effective on the date which is the
earlier of: (i) the date the New Lease is fully executed and delivered by the
parties thereto and (ii) the date specified in the written notice from Landlord
to Tenant requiring a New Lease as described above, which date shall be no
sooner than ten (10) days, nor later than sixty (60) days, after the date such
notice is issued.
 
40.4 Other Undertakings.  Tenant shall take such actions and execute and deliver
such documents, including without limitation the New Lease and new or amended
Memorandum(s) of Lease and, if requested by Landlord, an amendment to this
Lease, as are reasonably necessary and appropriate to effectuate fully the
provisions and intent of this Section 40, and Landlord shall execute and deliver
such new or amended Memorandum(s) of Lease as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Section 40 and
an amendment of this Lease in accordance with Section 40.2 above, as applicable.
 
41. Intentionally Omitted.
 
42. Miscellaneous.
 
42.1 Survival.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of expiration or termination of this Lease shall
survive such expiration or termination, and, without limitation of the
foregoing, Tenant’s obligation to pay any Rent owing hereunder with respect to
any period on or prior to the expiration or termination of this Lease, as this
Lease applies to any or all of the Premises, shall survive any such expiration
or termination.
 
42.2 Non-Business Day Payments.  Notwithstanding anything herein to the
contrary, if any payment required to be made hereunder falls on a date that is
not a Business Day, then such required payment shall be made on the Business Day
immediately preceding the date on which such payment would otherwise be due.
 
42.3 Brokers.  Tenant warrants that, except for Apollo Real Estate Investment
Fund III, L.P. (“Apollo”), it has not had any contact or dealings with any
Person that would give rise to the payment of any fee or brokerage commission in
connection with this Lease, and Tenant shall indemnify, protect, hold harmless
and defend Landlord from and against any liability with respect to any fee or
brokerage commission arising out of any act or omission of Tenant (but, except
as provided in the hereinafter described Indemnity Agreement, not including any
liability for any amounts, if any, that become due from Landlord to Apollo under
the Agreement for Finder’s Fee referenced below).  Landlord warrants that,
except for Apollo, it has not had any contact or dealings with any Person that
would give rise to the payment of any fee or brokerage commission in connection
with this Lease, and Landlord shall indemnify, protect, hold harmless and defend
Tenant from and against any liability with respect to any fee or brokerage
commission arising out of any act or omission of Landlord.  Subject to the
hereinafter described Indemnity Agreement, all amounts, if any, that become due
from Landlord to Apollo under the terms of that certain Agreement for Finder’s
Fee dated July 29, 2004 between Landlord and Apollo shall be paid by Landlord to
Apollo.  Notwithstanding the foregoing or anything to the
 

 
82

--------------------------------------------------------------------------------

 

contrary contained in this Lease, nothing in this Section 42.3 shall affect or
impair the obligations of the “Indemnitor” as defined in and under that certain
Indemnity Agreement dated as of the Effective Date by and among Tenant, Emeritus
and Landlord, and, in the event of any conflict between the terms of this Lease
and the terms of such Indemnity Agreement, the terms of such Indemnity Agreement
shall govern and control.
 
42.4 Headings.  The headings in this Lease are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
 
42.5 Counterparts.  This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument.
 
42.6 Integration; Modification; Interpretation.  This Lease (including, without
limitation, the preamble, recitals, schedules and exhibits hereto, each of which
is fully incorporated into and made a part of this Lease) contains the entire
agreement between Landlord and Tenant with respect to the subject matter
hereof.  Landlord and Tenant hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the
Premises are merged into and revoked by this Lease.  No representations,
warranties or agreements have been made by Landlord except as set forth in this
Lease.  This Lease may be only be modified by a writing signed by both Landlord
and Tenant.  Both Landlord and Tenant have been represented by counsel, and this
Lease and every provision hereof has been freely and fairly
negotiated.  Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.  Landlord and Tenant agree that nothing contained in any previous
purchase and sale agreement between Landlord and Tenant, or their respective
Affiliates, or in the Purchase Agreements, shall abrogate or impair any of the
rights, duties and obligations of Landlord and Tenant under this Lease and that,
in the event of any conflict between the terms and provisions of this Lease and
the terms and provisions of any such purchase and sale agreement or Purchase
Agreements, the terms and provisions of this Lease shall govern.
 
42.7 Time of Essence.  Time is of the essence of this Lease and each provision
hereof in which time of performance is established.
 
42.8 Force Majeure.  In the event that either Landlord or Tenant is delayed in
performing its respective obligations pursuant to this Lease by any cause beyond
the reasonable control of the party required to perform such obligation, the
time period for performing such obligation shall be extended by a period of time
equal to the period of the delay.  For purposes of this Lease: (i) a cause shall
be beyond the reasonable control of a party to this Lease when such cause would
affect any Person similarly situated (such as a power outage, labor strike, Act
of God or trucker’s strike) but shall not be beyond the reasonable control of
such party when peculiar to such party (such as financial inability or failure
to order long lead time material sufficiently in advance); (ii) this Section
shall not apply to any obligation to pay money or otherwise perform any
financial obligation hereunder; and (iii) in the event of any occurrence that a
party believes constitutes a cause beyond the reasonable control of such party
and that will delay any performance by such party, such party shall promptly in
writing notify the other party of the occurrence and nature of such cause, the
anticipated period of delay and the steps being taken by such party to mitigate
the effects of such delay.
 

 
83

--------------------------------------------------------------------------------

 

42.9 Severability; Maximum Rate.  If any term or provision of this Lease is held
or deemed to be invalid or unenforceable, such term or provision shall be
modified as slightly as possible so as to render it valid and enforceable; if
such term or provision, as modified, shall be held or deemed invalid or
unenforceable, such holding shall not affect the remainder of this Lease and
same shall remain in full force and effect.  If any late charges or interest
computations provided for in any provision of this Lease are based upon a rate
in excess of the maximum rate permitted by applicable law, the parties agree
that such charges or interest computations shall be fixed at the maximum
permissible rate.
 
42.10 Governing Law; Venue.  This Lease was negotiated in the State of Illinois,
which State the parties agree has a substantial relationship to the parties and
to the underlying transaction embodied hereby.  In all respects, the internal
laws of the State of Illinois (without regard to principles of conflicts of
laws) and any applicable laws of the United States of America shall govern the
validity, enforceability and construction of the obligations of the parties set
forth herein, but all provisions hereof relating to the creation of the
leasehold estate and remedies set forth in Section 17 shall be governed by the
laws of the State in which each applicable Leased Property that is the subject
of dispute is located.  The parties hereto will submit to jurisdiction and the
laying of venue for any suit on this Lease in the Commonwealth of Kentucky.
 
42.11 Waiver of Trial by Jury.  EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY.  EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.  EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.
 
42.12 Waivers; Forbearance.  All waivers, consents and releases provided for in
this Lease are effective only to the extent permitted by applicable law.  No
waiver of any condition or covenant herein contained, or of any breach of any
such condition or covenant, shall be held or taken to be a waiver of any
subsequent breach of such covenant or condition, or to permit or excuse its
continuance or any future breach thereof, or of Landlord’s right to terminate
this Lease or exercise any other remedy granted herein on account of such
existing breach.  No delay or omission by either party hereto to exercise any
right or power accruing upon any noncompliance or breach by the other party with
respect to any of the terms hereof shall impair any such right or power or be
construed to be a waiver thereof.
 

 
84

--------------------------------------------------------------------------------

 

42.13 Binding Character.  This Lease shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Landlord and Tenant.
 
43. Renewal Options.
 
43.1 Exercise of Renewal Options.  Tenant is hereby granted the right to renew
this Lease, with respect to all, but not less than all, of the Mentor Properties
under this Lease and/or with respect to all, but not less than all, of the Farm
Pond Properties under this Lease, for two (2), 5-year option renewal terms
(collectively, the “Extended Terms” and each an “Extended Term”) upon giving
written notice (a “Renewal Notice”) to Landlord of each such renewal, and of
Tenant’s election to renew all such Mentor Properties or Farm Pond Properties,
as applicable, at least nine (9) months but not more than eighteen (18) months
prior to the expiration of the then current Term applicable to all such Mentor
Properties or Farm Pond Properties, as applicable, provided and on the
conditions that, at the time Tenant gives a Renewal Notice as set forth above
and at the time of the commencement of the applicable Extended Term, an Event of
Default shall not have occurred and be continuing under this Lease.  Tenant may
not exercise its option for more than one Extended Term at a time.
 
43.2 Renewal Terms.  During each Extended Term, all of the terms and conditions
of this Lease shall continue in full force and effect, subject, however, to the
following provisions.  If the Fixed Rent applicable to any Leased Property(ies)
for the first Lease Year of any Extended Term is based upon Fair Market Rental
as determined pursuant to this Section 43.2 and Section 43.3 hereof, the Fixed
Rent applicable to such Leased Property(ies) in the remaining Lease Years of
such Extended Term shall be escalated in accordance with the escalation
provisions set forth in Section 3.1.2 of this Lease.
 
43.3 Fair Market Rental Determination.  At any time within thirty (30) days
after receipt from Tenant of a Renewal Notice under Section 43.1 hereof relating
to either the first or second Extended Term of this Lease as it applies to any
Mentor Property or relating to the second Extended Term of this Lease as it
applies to any Farm Pond Property, Landlord may, by written notice to Tenant,
request that the Fair Market Rental of the Mentor Properties or Farm Pond
Properties, as applicable, to which such Renewal Notice relates, and the Fair
Market Rental of each such Leased Property, be determined by appraisal under the
procedures of Exhibit G attached hereto and in such event such Fair Market
Rentals shall be so determined in accordance with the procedures of such Exhibit
G.  Landlord’s failure to deliver such notice to Tenant within thirty (30) days
after receiving Tenant’s Renewal Notice shall preclude Landlord from any claim
that the Fixed Rent applicable to the aforesaid Leased Properties for the first
Lease Year of the Extended Term to which such Renewal Notice relates should be
based upon the Fair Market Rental of such Leased Properties, and the Fixed Rent
applicable to the aforesaid Leased Properties for such Extended Term (but only
for that particular Extended Term) shall be determined as set forth in Section
3.1.2 of this Lease, without any application of the Fair Market Rental
provisions of Section 43.2.
 
43.4 Intentionally Omitted.
 
43.5 Other Leases.  Notwithstanding anything to the contrary contained in this
Section 43 or elsewhere in this Lease, Tenant acknowledges and agrees that (i)
any purported Renewal Notice sent by it under this Lease shall be void and of no
force or effect unless,
 

 
85

--------------------------------------------------------------------------------

 

simultaneously with the issuance of any such Renewal Notice, the tenant under
each of the Other Leases that remains in effect also issues a Renewal Notice
with respect to all, but not less than all, of the Mentor Properties (if the
Renewal Notice under this Lease relates to Mentor Properties) or Farm Pond
Properties (if the Renewal Notice under this Lease relates to Farm Pond
Properties) to which each such Other Lease applies and (ii) an Event of Default
by any such other tenant of its obligations under its Other Lease shall
constitute an immediate Event of Default hereunder and preclude Tenant’s
exercise of renewal rights hereunder.
 
44. Option to Purchase and Right of First Offer.
 
44.1 Option Terms.  Provided no Event of Default exists and is continuing
hereunder at the time Tenant exercises the Option (as hereinafter defined) or at
the closing of the sale of the Subject Mentor Properties to Tenant, Tenant shall
have the option (the “Option”) to purchase all (but not less than all) of the
Subject Mentor Properties during the period beginning on October 1, 2011 and
ending on September 30, 2016, at the greater of (i) the Minimum Option Purchase
Price or (ii) the Fair Market Value of the Subject Mentor Properties (the
“Option Purchase Price”).  Tenant may exercise such Option by giving written
notice to Landlord of its exercise of the Option (an “Option Exercise Notice”)
no earlier than April 1, 2011 and not later than March 30, 2016 and depositing
with Landlord one and one half percent (1.5%) of the Minimum Option Purchase
Price (the “Purchase Option Earnest Money”) simultaneously with the delivery of
the Option Exercise Notice.  Any exercise by Tenant of the Option shall void any
right of Tenant to extend the Term as to the Subject Mentor Properties for any
Extended Term.  Landlord and Tenant shall proceed to the closing (the “Option
Closing”) on the date that is the later of October 1, 2011 or six (6) months
after the exercise of the Option (or on the next Business Day thereafter, if the
aforesaid later date is not a Business Day).  If Tenant fails to proceed to the
Option Closing for any reason other than a default by Landlord with respect to
its obligations pursuant to the terms of Exhibit H attached hereto relative to
the Option and the Option Closing, Landlord shall have the unconditional right
to:  (x) retain the Purchase Option Earnest Money, as fixed and liquidated
damages (and not as a penalty); and (y) declare an immediate Event of Default
hereunder.  The Option shall be exercised subject to, and in accordance with,
the terms and conditions applicable to the exercise of the Option set forth in
Exhibit H attached hereto.  Upon the consummation of the Option Closing, the
Subject Mentor Properties shall be deleted from this Lease pursuant to Section
17.9.
 
44.2 Other Leases with Option Provision.  Notwithstanding anything to the
contrary contained in this Section 44 or elsewhere in this Lease, Tenant
acknowledges and agrees that (a) any purported Option Exercise Notice sent by it
under this Lease shall be void and of no force or effect unless, simultaneously
with the issuance of any such Option Exercise Notice, the tenant under each of
the Other Leases that remains in effect (and which provides for an Option (e.g.
neither the Brighton Lease nor the Whitehall Lease includes any Option in favor
of Tenant)) also issues an Option Exercise Notice with respect to all, but not
less than all, of the Mentor Properties to which each such Other Lease applies
and makes the corresponding required earnest money deposit, (b) an Event of
Default by any such other tenant of its obligations under its Other Lease shall
constitute an immediate Event of Default hereunder and preclude Tenant’s
exercise of its Option hereunder, and (c) Landlord shall not be obligated to
proceed to the Option Closing unless, simultaneously therewith, the option
closings occur under the aforesaid Other Leases.
 

 
86

--------------------------------------------------------------------------------

 

44.3 Right of First Offer.  If Landlord elects to sell any one or more entire
Subject Farm Pond Property(ies) during the Term, then, provided no Event of
Default exists, Landlord shall give Tenant an opportunity to purchase such
Subject Farm Pond Property(ies) (the “Right of First Offer”) by giving Tenant
notice of its intent to sell (the “Right of First Offer Notice”), which Right of
First Offer Notice shall include the sale price (the “Offer Price”) and terms
Landlord is willing to offer to third parties for such Subject Farm Pond
Property(ies) (“Offer”).  Tenant will then have two (2) Business Days either to
accept or reject such Offer.  Should Tenant fail to accept such Offer on the
terms and conditions set forth therein in writing within two (2) Business Days
after receipt of such Right of First Offer Notice from Landlord, Landlord may
sell or otherwise transfer such Subject Farm Pond Property(ies) to any other
party at any time on terms and conditions acceptable to Landlord provided the
purchase price paid by such other party is at least 85% of the Offer Price and
the closing of such sale or transfer occurs no later than the date two years
after the date Landlord delivers the Right of First Offer Notice.  Prior to (x)
selling such Subject Farm Pond Property(ies) during such two-year period for a
purchase price of less than 85% of the Offer Price, or (y) selling such Subject
Farm Pond Property(ies) after the end of such two-year period, Landlord must
reoffer such Subject Farm Pond Property(ies) to Tenant pursuant to this Section
44.3.  At the end of the Term of this Lease as it applies to each Subject Farm
Pond Property, Tenant’s rights under this Section 44.3 with respect to such
Subject Farm Pond Property shall be deemed forever extinguished.  Should Tenant
elect to accept such Offer on the terms and conditions set forth therein,
promptly but in any event no more than five (5) Business Days after Tenant’s
acceptance, Tenant must deposit with Landlord in cash a nonrefundable (except
upon Landlord’s material default of any obligation it may have under the terms
of the accepted Offer or as otherwise provided in this Section 44.3) earnest
money deposit equal to five percent (5%) of the purchase price stated in the
accepted Offer, and within five (5) Business Days of Tenant’s acceptance of such
Offer, Landlord and Tenant must enter into a binding agreement (the “Offer
Purchase Agreement”) to purchase such Subject Farm Pond Property(ies), which
Offer Purchase Agreement (i) must  be on the terms and conditions of the
accepted Offer, (ii) must provide that the purchase price will be paid in cash
at closing, (iii) must provide that the closing of Tenant’s purchase of such
Subject Farm Pond Property(ies) must take place no later than thirty (30) days
from the date Tenant accepts Landlord’s Offer, (iv) will not provide Tenant with
any right or entitlement to any due diligence or investigation period of or
about such Subject Farm Pond Property(ies) pursuant to which Tenant would have
any unilateral right not to proceed to closing and (v) must otherwise be
reasonably acceptable to Landlord.  If Tenant fails to enter into the Offer
Purchase Agreement Tenant shall not be in default under the Lease, but rather
Tenant shall be deemed to have rejected the Offer. Without limitation of the
foregoing, Tenant’s obligation to close shall be absolute and there shall be no
conditions precedent or contingencies to Tenant’s obligation to consummate its
acquisition of any Subject Farm Pond Property(ies) (e.g. financing contingency)
pursuant to the Right of First Offer.  The sale of any Subject Farm Pond
Property(ies) pursuant to the Right of First Offer and the Offer Purchase
Agreement shall (A) include a quitclaim bill of sale with respect to any
personal property that both (1) is leased to Tenant pursuant to the Lease and
(2) relates exclusively to the Subject Farm Pond Property(ies) to which the
Right of First Offer and Offer Purchase Agreement relates, (B) include a special
warranty deed(s) from Landlord with respect to such Subject Farm Pond
Property(ies), subject only to (1) Impositions not yet due and payable; (2)
those matters and exceptions shown in Landlord’s existing owner’s policy of
title insurance obtained in connection with Landlord’s purchase of the Subject
Farm Pond Property(ies) and (3) any Permitted Encumbrances; provided, however,
that Landlord shall be obligated to remove any third party monetary liens
affecting the Subject Farm Pond Property(ies)
 

 
87

--------------------------------------------------------------------------------

 

that arose, or were assumed in writing by Landlord, after Landlord’s acquisition
of the Subject Farm Pond Property(ies), are due solely to Landlord’s actions and
for the payment of which Tenant is not responsible by the terms of this Lease
(e.g. if, after the aforesaid acquisition, Landlord employs a contractor to
perform work at the Subject Farm Pond Property(ies), which work results in a
mechanic’s lien upon the Subject Farm Pond Property(ies), Landlord shall be
obligated to remove the same, unless, by the terms of this Lease, Tenant is
obligated to reimburse Landlord, or otherwise pay, for the aforesaid work), and
(C) be made on a strictly “AS IS,” “WHERE-IS” basis as of the date of sale,
without any representations, warranties or covenants, of any nature whatsoever
(other than the warranties contained in the special warranty deed(s) conveying
same), from Landlord, except that (a) if Landlord would covenant to a third
party purchaser to have removed or bonded over any third party monetary liens of
the nature described above and that are of a definite and ascertainable amount
prior to the closing, then the Offer Purchase Agreement shall contain a similar
covenant, provided that Tenant’s sole remedy for Landlord’s breach of such
covenant shall be to terminate the Offer Purchase Agreement and receive a refund
of its earnest money deposit, and (b) Landlord shall covenant not to
intentionally place any material encumbrances on such Subject Farm Pond
Property(ies) between the time of the Offer and the closing under the Offer
Purchase Agreement.  Within thirty (30) days after Tenant’s acceptance of
Landlord’s Offer, Tenant must purchase the Subject Farm Pond Property(ies) that
were the subject of the accepted Offer for cash at the agreed upon purchase
price (minus the earnest money down payment previously paid to
Landlord).  Should (I) Landlord sell any Subject Farm Pond Property(ies) to a
third party after complying with its obligations under this Section 44.3, (II)
Tenant fail to make the nonrefundable earnest money deposit within the five (5)
Business Days period described above, (III) Landlord and Tenant fail to enter
into a binding agreement to purchase the Subject Farm Pond Property(ies) to
which Tenant’s accepted Offer relates within the five (5) Business Days period
described above, or (IV) Tenant fail to purchase said Subject Farm Pond
Property(ies) after entering into such binding agreement for any reason (other
than a material default of Landlord) within the thirty (30) day period described
above, then Tenant’s rights under this Section  44.3 with respect to such
Subject Farm Pond Property(ies) shall be deemed forever extinguished, Tenant
shall have no further rights under this Section 44.3 with respect to such
Subject Farm Pond Property(ies) and Landlord may sell or otherwise transfer such
Subject Farm Pond Property(ies) to any other party at any time on terms and
conditions acceptable to Landlord; provided however, with respect to clause
(III), Landlord shall return the earnest money deposit to Tenant and with
respect to clause (IV), Tenant shall forfeit and Landlord shall be entitled to
keep the nonrefundable earnest money deposit.  The Right of First Offer shall be
personal to Tenant and may only be exercised by Tenant, Emeritus or any
Affiliate of Emeritus, as a permitted assignee of the Tenant’s interest in this
Lease, or any other permitted assignee of such interest pursuant to a
transaction on account of which a fee and reimbursements as referenced in
Section 24.1.2.1 hereof are paid to Landlord, and not any other assignee, or
other transferee, of the Tenant’s interest in this Lease, and, further,
notwithstanding the foregoing, shall in all events terminate and be of no
further force or effect in the event, and from and after the date of, any
assignment or other transfer of the Tenant’s interest in this Lease to a Person
other than (X) Emeritus or any Affiliate of Emeritus or (Y) any other permitted
assignee of such interest pursuant to a transaction on account of which the
aforesaid fee and reimbursements are paid to Landlord. Upon the consummation of
the sale of any Subject Farm Pond Property(ies) to Tenant as provided in this
Section 44.3, such Subject Farm Pond Property(ies) shall be deleted from this
Lease pursuant to Section 17.9.
 

 
88

--------------------------------------------------------------------------------

 

45. Special Purpose Entity Obligations.  Tenant agrees to comply with the
representations, warranties and covenants set forth in Exhibit I attached
hereto.
 
46. Memorandums of Lease.  Landlord and Tenant shall, promptly upon the request
of either, enter into short form memorandums of this Lease, in form suitable for
recording under the laws of the State in which each Leased Property is located,
in which reference to this Lease, and all renewal options and options to
purchase contained herein, shall be made.  Tenant shall pay all costs and
expenses of recording any such Memorandums of Lease or amendments thereto and
for releasing any such Memorandums of Lease that relate to a particular Leased
Property(ies) upon any expiration or termination of this Lease as it relates to
any such Leased Property(ies).
 
47. Confidentiality.
 
47.1 Confidentiality.  Each of Landlord and Tenant agrees that, except as
otherwise provided in this Section 47, all Information (as defined below)
provided by Landlord to Tenant or by Tenant to Landlord (the party providing
Information being referred to as “Disclosing Party” and the party receiving
Information being referred to as “Recipient”) will be kept confidential and will
not, without Disclosing Party’s prior written consent, be disclosed by
Recipient, in whole or in part, to any Person.
 
47.2 Permitted Disclosures.  Recipient may disclose Information:
 
(i) to those of Recipient’s officers, directors and employees who are informed
by Recipient of the confidential nature of the Information and who agree, for
Disclosing Party’s benefit, to act in accordance with the terms and conditions
of this Section 47; Recipient will be responsible for any breach of this Section
47 by such persons; or
 
(ii) in the case where Landlord is the Recipient:
 
(a)           to the extent the Information is both (x) of a financial,
operating, regulatory, business or similar nature, and (y) has been aggregated
to relate to this Lease, a jurisdiction or jurisdictions (such as a state or
region) or any other category; or
 
(b)           to the extent the Information either:
 
(w)           is provided to Facility Mortgagees, prospective Facility
Mortgagees, purchasers, prospective purchasers, tenants or prospective tenants
of a Leased Property(ies); provided that any such party listed in this clause
(w) who receives such Information is informed by Landlord of the confidential
nature of the Information and agrees with Landlord to keep such Information
confidential pursuant to a standard confidentiality agreement; and provided
further that such Information may be disclosed to tenants or prospective tenants
only if either (i) Tenant has not, at least nine (9) months prior to the
expiration of the then current Term, given to Landlord written notice of
Tenant’s intention to renew this Lease, or (ii) an Event of Default has
occurred; or
 

 
89

--------------------------------------------------------------------------------

 

(x)           is disclosed in connection with or following a sale, closure,
material casualty, default or prospective default with respect to a Leased
Property(ies); or
 
(y)           relates to the location or size of, or the number of licensed beds
or units at, a Leased Property(ies); or
 
(z)           is of the type customarily disclosed by a public healthcare real
estate investment trust; or
 
(iii) to the extent Recipient reasonably determines that disclosure of the
Information is required by any Legal Requirement applicable to Recipient or any
applicable rule, regulation, or requirement of any securities exchange on which
the Recipient’s securities are listed or admitted for trading (a “Disclosure
Law”) pursuant to the procedures set forth in Section 47.7 below; or
 
(iv) in connection with any proceeding in which Recipient is attempting to
protect or enforce any rights and/or remedies in connection with this Lease or
any of the Other Leases, but only to the extent necessary to protect or enforce
such rights and/or remedies; or
 
(v) to any person in a confidential relationship with Recipient, including
Recipient’s auditors, advisors, consultants, lawyers, and others who agree with
Recipient to be bound by a standard confidentiality agreement, such as lenders,
prospective lenders, purchasers, potential purchasers, tenants and prospective
tenants; provided, however, that Recipient shall not be liable to Disclosing
Party for any breach by such persons of such confidential relationship or
confidentiality arrangements; provided further, however, that Recipient shall
assign to Disclosing Party the Recipient’s rights under such confidentiality
agreement or obligations; or
 
(vi) to the extent legally compelled to disclose any of the Information pursuant
to a subpoena or other legal process having the force of law.  Recipient will
provide Disclosing Party with prompt notice so that Disclosing Party or any of
its representatives may seek a protective order or other appropriate remedy.  In
the event that such protective order or other remedy is not obtained, Recipient
will furnish only that portion of the Information which Recipient has been
advised is legally required and Recipient will exercise its reasonable efforts
to attempt to obtain reliable assurance that confidential treatment will be
accorded the Information so to be furnished.  In any event, Recipient will
cooperate with (and not oppose) any reasonable action by Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded such Information.
 
47.3 Information.  Information means (i) all and any data, reports, forecasts,
records, agreements and other information furnished after the Effective Date by
Disclosing Party or by any of its representatives or advisors to Recipient that
is both (x) material and proprietary, and (y) in the case where Tenant is the
Disclosing Party, that is required to be furnished pursuant to Section 11.4 or
Section 25.5 of this Lease and (ii) the economic terms and provisions of this
Lease.
 

 
90

--------------------------------------------------------------------------------

 

47.4 Excluded Information.  The obligations under Section 47.1 will not apply to
any Information that (i) was known to Recipient prior to Disclosing Party’s
disclosure of such Information to Recipient (unless Recipient’s knowledge was
obtained confidentially or from a source that to Recipient’s knowledge was not
permitted to disclose such Information to Recipient) or (ii) becomes available
to Recipient on a nonconfidential basis from a source (other than Disclosing
Party or any of its employees, agents, representatives or advisors) who to the
knowledge of Recipient is not prohibited from disclosing such Information to
Recipient by any legal, contractual or fiduciary obligation.
 
47.5 Injunctive Relief.  Recipient acknowledges that remedies at law may be
inadequate to protect against breach of the provisions of this Section 47, and
Recipient hereby in advance agrees that Disclosing Party shall not be obligated
to establish actual damages or the inadequacy of monetary damages in seeking an
injunction.  Such injunctive relief will not be deemed to be the exclusive
remedy for a breach by Recipient of the provisions of this Section, but will be
in addition to all other remedies available at law or equity to Disclosing
Party.
 
47.6 Suspension Period.  Landlord shall have the right to temporarily suspend
Tenant’s obligation to provide it with Information pursuant to the terms of this
Lease or otherwise for a specified period of time or for a period of time
terminating upon the occurrence of a specified event, including notice from
Landlord (the “Suspension Period”).  During the Suspension Period, Tenant shall,
if requested by Landlord, deliver such Information to a third party in a
confidential relationship with Landlord.  Upon expiration or termination of the
Suspension Period, Tenant will deliver to Landlord within three (3) Business
Days all Information that Tenant otherwise would have been required to deliver
during the Suspension Period and shall immediately, once again, be subject to
all of the information delivery requirements set forth in this Lease.
 
47.7 Disclosure Notice.  In connection with any proposed disclosure pursuant to
Section 47.2(iii), Recipient shall provide Disclosing Party with advance written
notice of the proposed disclosure and shall set forth the Information to be
disclosed, the proposed date of disclosure (the “Disclosure Date”), the basis
for such disclosure as well as the manner of such disclosure (the “Disclosure
Notice”).  The Disclosure Notice shall be delivered to Disclosing Party no later
than the Disclosure Notification Date (as defined below).  Recipient and
Disclosing Party shall cooperate with one another and negotiate in good faith to
seek a mutually satisfactory resolution with respect to such proposed
disclosure.  In the event Disclosing Party has not, prior to the Disclosure
Date, either (i) consented to the proposed disclosure (or such modified
disclosure as Recipient and Disclosing Party may mutually agree) or (ii) itself
made disclosure of the Information contained in such Disclosure Notice (or such
modified disclosure as Recipient and Disclosing Party may mutually agree),
Recipient may disclose such Information to the extent and in the manner set
forth in such Disclosure Notice.  “Disclosure Notification Date” shall mean the
latest of the following dates:  (a) five (5) Business Days prior to the
Disclosure Date; and (b) in the case of Section 47.2(iii), such shorter period
of time prior to the Disclosure Date which is reasonable (in light of the nature
of the Information to be disclosed and the Disclosure Law applicable thereto).
 
48. State Specific Provisions.  The following provisions shall apply to those
Leased Properties that are located within the following states:
 
48.1 Connecticut.
 

 
91

--------------------------------------------------------------------------------

 

48.1.1 Waiver of Notice to Quit.  Tenant hereby waives the right to a formal
demand to leave any Leased Property located in Connecticut upon expiration of
this Lease, as it applies to any such Leased Property,  by lapse of time, known
as a “Notice to Quit” under §47a-25 of the Connecticut General Statutes, should
Landlord use summary process to evict Tenant or regain possession of any such
Leased Property.
 
48.1.2 Prejudgment Remedy Waiver.  TENANT HEREBY REPRESENTS, COVENANTS AND
AGREES THAT THE TRANSACTION OF WHICH THIS LEASE IS A PART IS A “COMMERCIAL
TRANSACTION” AS DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  TENANT
HEREBY WAIVES ALL RIGHTS TO NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER
CONNECTICUT GENERAL STATUTES, SECTIONS 52-278a et seq., AS AMENDED, OR UNDER ANY
OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES
LANDLORD MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.  MORE
SPECIFICALLY, TENANT ACKNOWLEDGES THAT LANDLORD’S ATTORNEY MAY, PURSUANT TO
CONNECTICUT GENERAL STATUTES SECTION 52-278f, ISSUE A WRIT FOR A PREJUDGMENT
REMEDY WITHOUT SECURING A COURT ORDER.  TENANT ACKNOWLEDGES AND RESERVES ITS
RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR
PREJUDGMENT REMEDY BY LANDLORD’S ATTORNEY, AND LANDLORD ACKNOWLEDGES TENANT’S
RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF SAID WRIT.  TENANT FURTHER
HEREBY WAIVES ANY REQUIREMENT OR OBLIGATION OF LANDLORD TO POST A BOND OR OTHER
SECURITY IN CONNECTION WITH ANY PREJUDGMENT REMEDY OBTAINED BY LANDLORD AND
WAIVES ANY OBJECTIONS TO ANY PREJUDGMENT REMEDY OBTAINED BY LANDLORD BASED ON
ANY OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS OF TENANT OR ANY OTHER PARTY
PRIMARILY OR SECONDARILY LIABLE UNDER THE LEASE TO ANY ACTION BROUGHT BY
LANDLORD.  TENANT ACKNOWLEDGES AND AGREES THAT ALL OF THE WAIVERS CONTAINED IN
THIS SECTION HAVE BEEN MADE KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
INTELLIGENTLY, AND WITH THE ADVISE OF ITS COUNSEL.
 
48.2 California.
 
48.2.1 Relative to Sections 3.4.1 and 8.2.5 of this Lease and any other
provisions of this Lease relating to the Security Deposit, Tenant waives the
provisions of any applicable law or statute affording tenants rights with
respect to security deposits (including, without limitation, Section 1950.7 of
the California Civil Code) and agrees that the provisions of Sections 3.4.1 and
8.2.5 of this Lease and any other provisions of this Lease relating to the
Security Deposit shall govern the treatment of the Security Deposit in all
respects.
 
48.2.2 Relative to Section 9.1.1 of this Lease, Tenant agrees that the waiver
contained in the last sentence thereof shall include, without limitation, to the
extent permitted by law, a waiver of any rights Tenant may have under the
provisions of California Civil Code Sections 1941 and 1942 and any successor
statutes or laws of a similar nature.
 
48.2.3 Relative to Section 15.10 of this Lease, Tenant waives any statutory
rights of termination that may arise by reason of any Casualty (including,
without
 

 
92

--------------------------------------------------------------------------------

 

limitation, the provisions of California Civil Code Section 1932, Subsection 2,
and Section 1933, Subsection 4 and any successor statutes or laws of a similar
nature) or Condemnation (including, without limitation, the provisions of
California Code of Civil Procedure Sections 1265.110 through 1265.160 and any
successor statutes or laws of a similar nature).
 
48.2.4 Relative to Section 17.1.1 of this Lease and the other subsections of
Section 17.1, Tenant agrees that the provision of any notice of default as set
forth in such subsections shall be in lieu of, and not in addition to, any
notice required under applicable law (including, without limitation, California
Code of Civil Procedure Section 1161 regarding unlawful detainer actions and any
successor statute or similar law).
 
48.2.5 Relative to Sections 17.3 and 17.4 of this Lease, Landlord and Tenant
agree that, if an Event of Default occurs and, on account thereof, this Lease is
terminated as to all of the Leased Properties or Landlord makes a Limited
Termination Election (other than a Limited Termination Election involving only a
Leased Property(ies) located outside of California), the provisions of Section
17.3 and 17.4 of this Lease shall be revised in their entirety to apply to any
such complete termination or Limited Termination Election, as applicable, as
follows:
 
“17.3                      Certain Remedies.  If an Event of Default giving rise
to termination under Section 17.2 shall have occurred, Tenant shall, if and to
the extent required by Landlord so to do, immediately surrender to Landlord the
Leased Property(ies) specified by Landlord and as to which the Lease has been or
may be terminated pursuant to Section 17.2 or otherwise, and Landlord may enter
upon and repossess such Leased Property(ies) by summary proceedings, ejectment
or otherwise, and may remove Tenant and all other Persons and all personal
property from such Leased Property(ies) subject to the rights of any occupants
or patients and to any requirement of law.  Landlord also has the remedy
described in California Civil Code Section 1951.4, providing that Landlord may
continue this Lease in effect after Tenant's breach and abandonment and recover
Rent as to the Leased Properties (or as to the Terminated Lease Properties, in
the event of a Limited Termination Election) as it becomes due, if Tenant has
the right to sublet or assign, subject only to reasonable limitations (and, in
such regard, Tenant agrees that the limitations on subletting and assignment
that are set forth in Section 24 hereof are reasonable).
 
17.4.                      Damages.  To the extent permitted by law, neither (i)
the termination of this Lease pursuant to Section 17.2, (ii) the repossession of
any or all of the Leased Properties or any portion thereof, (iii) the failure of
Landlord to relet any or all of the Leased Properties or any portion thereof,
(iv) the reletting of any or all of the Leased Properties or any portion
thereof, (v) the failure of Landlord to collect or receive any rentals due upon
any such reletting, nor (vi) the election by Landlord not to terminate the Lease
but rather to seek all damages provided at law or in equity, shall relieve
Tenant of any of its liabilities or obligations hereunder, all of which shall
survive any such termination, repossession or reletting.  In the event of any
such termination of this Lease (or any termination of this Lease as to less than
all of the Leased Properties in the event of a Limited Termination Election or
the election by Landlord not to terminate this Lease as to such Leased
Properties, but rather to pursue its damages at law or in equity), without
limitation
 

 
93

--------------------------------------------------------------------------------

 

of Section 17.5 and Section 19 below, Landlord shall be entitled to collect from
Tenant:
 
(a)           The worth at the time of award of any unpaid Rent (or any unpaid
Rent as to the Terminated Lease Properties, in the event of a Limited
Termination Election) which had been earned at the time of such termination;
plus
 
(b)           The worth at the time of award of the amount by which the unpaid
Rent for the Leased Properties (or for the Terminated Lease Properties, in the
event of a Limited Termination Election) which would have been earned after
termination until the time of award exceeds the amount of such Rent loss
relative to the Leased Properties (or relative to the Terminated Lease
Properties, in the event of a Limited Termination Election) that Tenant proves
could have been reasonably avoided; plus
 
(c)           The worth at the time of award of the amount by which the unpaid
Rent for the Leased Properties (or for the Terminated Lease Properties, in the
event of a Limited Termination Election) for the balance of the Term after the
time of award exceeds the amount of such Rent loss relative to the Leased
Properties (or relative to the Terminated Lease Properties, in the event of a
Limited Termination Election) that Tenant proves could be reasonably avoided;
plus
 
(d)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which, in the ordinary course of things, results therefrom.
 
As used in Sections 17.4(a) and (b) above, the “worth at the time of award” is
computed by allowing interest at the Overdue Rate.  As used in Section 17.4(c)
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%) per annum.
 
In case of any Event of Default, Landlord may, with or without terminating this
Lease (but subject, in the case of any Leased Property(ies) located in
California, to any provisions of California law providing that this Lease will
be deemed terminated as to any Leased Property(ies) as to which Tenant’s right
to possession is terminated by Landlord due to an Event of Default), (x) relet
any or all of the Premises or any part or parts thereof, for a term or terms
that may, at Landlord’s option, be equal to, less than or exceed the period that
would otherwise have constituted the balance of the Term and may grant
concessions or free rent to the extent that Landlord considers advisable or
necessary to relet the same, and (y) make such reasonable alterations, repairs
and decorations in the applicable Leased Property(ies) or any portion thereof as
Landlord, in its sole judgment, considers advisable or necessary for the purpose
of reletting the applicable Leased Property(ies); and such reletting and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.  Landlord
shall in no event be liable in any way whatsoever for failure to relet any
Leased Property, or, in the event
 

 
94

--------------------------------------------------------------------------------

 

that any Leased Property is relet, for failure to collect the rent under such
reletting.  To the fullest extent permitted by law, Tenant hereby expressly
waives the service of any notice of intention to re-enter provided for in any
statute, and also waives any and all rights of redemption or re-entry or
re-possession in case Tenant shall be dispossessed by a judgment or by warrant
of any court or judge or in case of re-entry or re-possession by Landlord or in
case of any expiration or termination of this Lease.  The terms “enter”,
“re-enter”, “entry”, or “re-entry” as used in this Lease are not restricted to
their technical legal meanings.”
 
48.2.6 Relative to Section 17.5 of this Lease, Tenant agrees that, in addition
to the waivers referenced therein, Tenant waives, to the maximum extent
permitted by applicable law, any right it may have under California Code of
Civil Procedure Section 1179 to apply to a court to relieve Tenant from
forfeiture of this Lease following a judgment for possession of the applicable
Leased Property(ies).”
 
49. Intentionally Omitted.
 
50. Restrictive Covenants.  Tenant, each Guarantor and their respective
Affiliates shall be subject to the restrictive covenants and conditions
governing the ownership, leasing, management or operation of additional
healthcare facilities contained in Exhibit J attached hereto.
 


 
 [The remainder of this page is intentionally left blank]
 
 
95

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Lease to be executed and their
respective corporate seals to be hereunto affixed and attested by their
respective officers hereunto duly authorized.
 
 
Witness:
 
 /s/ Trish Kelley
Name: Trish Kelley                                           
 
 /s/ Nicole Tudela                                                      
Name: Nicole Tudela                                                      
LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
By:Ventas, Inc., a Delaware corporation, as its general partner
 
By: /s/ T. Richard
Riney                                                                 
Name:                      T. Richard Riney
Title:             Executive Vice President
 
Witness:
 
/s/ Trish Kelley                                                      
Name: Trish Kelley                                           
 
s/ Nicole Tudela
Name: Nicole Tudela                                                      
 
VENTAS FRAMINGHAM, LLC, a Delaware limited liability company
 
By: /s/ T. Richard
Riney                                                                
Name:                      T. Richard Riney
Title:             Executive Vice President
 
 
 
 
Witness:
 
 
 /s/ Marrji Padden
Name:                      Marrji Padden                                
 
 
/s/ Melanie Pennington
Name: Melanie Pennington
 
TENANT:
 
SW ASSISTED LIVING, LLC
SUMMERVILLE AT MENTOR, LLC
SUMMERVILLE AT HERITAGE PLACE, LLC
SUMMERVILLE AT ATHERTON COURT LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC
SUMMERVILLE AT GOLDEN POND LLC
SUMMERVILLE 3, LLC
SUMMERVILLE 5 LLC
SUMMERVILLE 14 LLC
SUMMERVILLE 15 LLC
SUMMERVILLE 16 LLC
SUMMERVILLE 17 LLC
 
Each of which entities is a Delaware limited liability company
 
By: /s/ Eric Mendelsohn
Name: Eric
Mendelsohn                                                                           
Title: SVP Corporate Development
 


 
 

--------------------------------------------------------------------------------

 

State of  IL                                                      
 
County of  Cook                                                                


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas
Framingham, LLC, a Delaware limited liability company, executed the foregoing
instrument, signed the same, and acknowledged to me that (s)he did so sign said
instrument in the name and upon behalf of said company as such officer; that the
same is his/her free act and deed as such officer, and the free act and deed of
said company.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at Chicago, IL this 25th day of July, 2008.


(Seal)
/s/ Cielo Aquino-Remmington
(signature of person taking acknowledgment)
(Title or rank)Notary Public
(Serial number, if any)


 
State of  IL                                                      
 
County of  Cook                                                                


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas,
Inc., a Delaware corporation, in its capacity as the general partner of Ventas
Realty, Limited Partnership, a Delaware limited partnership, executed the
foregoing instrument, signed the same, and acknowledged to me that (s)he did so
sign said instrument in the name and upon behalf of said corporation as such
officer; that the same is his/her free act and deed as such officer, and the
free and corporate act and deed of said corporation, in its capacity as the
general partner, and on behalf, of such limited partnership.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at Chicago, IL  this 25thday of July, 2008.


(Seal)
/s/ Cielo Aquino-Remmington
(signature of person taking acknowledgment)
(Title or rank) Notary Public
(Serial number, if any)


 

 
 

--------------------------------------------------------------------------------

 

State of Washington                                                      
 
County of King                                           


 
Before me a notary public in and for said county, personally appeared Eric
Mendelsohn, known to me to be the person who, as SVP Corporate Development of SW
Assisted Living, LLC, Summerville at Mentor, LLC, Summerville at Heritage Place,
LLC, Summerville at Atherton Court LLC, Summerville at Barrington Court LLC,
Summerville at Roseville Gardens LLC, Summerville at Golden Pond LLC,
Summerville 3, LLC, Summerville 5 LLC, Summerville 14 LLC, Summerville 15 LLC,
Summerville 16 LLC and Summerville 17 LLC, each of which entities is a Delaware
limited liability company, signed the foregoing instrument, and acknowledged to
me that (s)he did so sign said instrument in the name and upon behalf of each of
said companies as such SVP Corporate Development; that the same is his/her free
act and deed as such SVP Corporate Development, and the free act and deed of
each of said companies.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at Seattle, WA  this 25th day of July, 2008.




(Seal)


/s/ Marrji Padden                                                      
(signature of person taking acknowledgment)
(Title or rank)Notary Public
My Commission expires 12/19/08
(Serial number, if any)

 
 

--------------------------------------------------------------------------------

 



